Exhibit 10.74
 
BUILDING LOAN AGREEMENT
 
Dated as of December 26, 2007
 
Between
 
ACADIA ATLANTIC AVENUE LLC,
 
as Borrower
 
and
 
BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
as Lender


 
MERS MIN: 8000101-0000007166-1
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
 
Section 1.1
Definitions
1
 
Section 1.2
Principles of Construction
34
       
ARTICLE II. GENERAL TERMS
34
 
Section 2.1
Loan Commitment; Disbursement to Borrower
34
 
Section 2.2
Interest Rate
38
 
Section 2.3
Loan Payment
39
 
Section 2.4
Prepayments
40
 
Section 2.5
Defeasance
41
 
Section 2.6
Release of Property
44
 
Section 2.7
Clearing Account/Cash Management
44
 
Section 2.8
Intentionally Omitted
47
 
Section 2.9
Payments Not Conditional
47
 
Section 2.10
Initial Advance
47
 
Section 2.11
Construction Advances
51
 
Section 2.12
Final Advance
55
 
Section 2.13
No Reliance
57
 
Section 2.14
Method of Disbursement of Loan Proceeds
57
 
Section 2.15
Plan Review Process
59
       
ARTICLE III. CONDITIONS PRECEDENT
60
 
Section 3.1
Conditions Precedent to Closing
60
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
64
 
Section 4.1
Borrower Representations
64
 
Section 4.2
Survival of Representations
76
       
ARTICLE V. BORROWER COVENANTS
76
 
Section 5.1
Affirmative Covenants
76
 
Section 5.2
Negative Covenants
92
       
ARTICLE VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
102
 
Section 6.1
Insurance
102
 
Section 6.2
Casualty and Condemnation
108
 
Section 6.3
Application of Net Proceeds
114
       
ARTICLE VII. RESERVE FUNDS
114
 
Section 7.1
Tax and Insurance Escrow Fund
114
 
Section 7.2
Interest Reserve
115
 
Section 7.3
Replacements and Replacement Reserve
116
 
Section 7.4
Punch List and Deferred Maintenance Reserve
120
 
Section 7.5
Intentionally Omitted
121
 
Section 7.6
Excess Cash Flow
122

 
 
-i-

--------------------------------------------------------------------------------

 
 

 
Section 7.7
Operating Reserve
122
 
Section 7.8
Reserve Funds, Generally
122
 
Section 7.9
Letter of Credit Rights
123
       
ARTICLE VIII. DEFAULTS
 
123
 
Section 8.1
Event of Default
123
 
Section 8.2
Remedies
127
 
Section 8.3
Remedies Cumulative; Waivers
128
       
ARTICLE IX. SPECIAL PROVISIONS
 
128
 
Section 9.1
Sale of Notes and Securitization
128
 
Section 9.2
Securitization Indemnification
131
 
Section 9.3
Exculpation
134
 
Section 9.4
Intentionally Omitted
136
 
Section 9.5
Servicer
136
       
ARTICLE X. MISCELLANEOUS
 
136
 
Section 10.1
Survival
136
 
Section 10.2
Lender’s Discretion
136
 
Section 10.3
Governing Law
136
 
Section 10.4
Modification, Waiver in Writing
138
 
Section 10.5
Delay Not a Waiver
138
 
Section 10.6
Notices
138
 
Section 10.7
Trial by Jury.
139
 
Section 10.8
Headings
139
 
Section 10.9
Severability
139
 
Section 10.10
Preferences
139
 
Section 10.11
Waiver of Notice
140
 
Section 10.12
Remedies of Borrower
140
 
Section 10.13
Expenses; Indemnity
140
 
Section 10.14
Schedules and Exhibits Incorporated
141
 
Section 10.15
Offsets, Counterclaims and Defenses
141
 
Section 10.16
No Joint Venture or Partnership; No Third Party Beneficiaries.
142
 
Section 10.17
Publicity
142
 
Section 10.18
Waiver of Marshalling of Assets
142
 
Section 10.19
Waiver of Counterclaim
142
 
Section 10.20
Conflict; Construction of Documents; Reliance
142
 
Section 10.21
Brokers and Financial Advisors
143
 
Section 10.22
Prior Agreements
143
 
Section 10.23
Joint and Several Liability
143
 
Section 10.24
Certain Additional Rights of Lender (VCOC)
143
 
Section 10.25
MERS
144

 
 
-ii-

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
Schedule I
–
Organizational Chart of Borrower
Schedule II
–
Development Budget
Schedule III
–
Plans and Specifications
Schedule IV
–
Construction Schedule
Schedule V
–
Rent Roll

 
EXHIBITS
 
Exhibit A
 
Legal Description of the Land
Exhibit B
 
Intentionally Omitted
Exhibit C
 
Form of Datedown Endorsement
Exhibit D
 
Section 22 Affidavit
Exhibit E
 
Affirmation of Payment (AIA Form G706)
Exhibit F
 
Architect’s Certificate
Exhibit G
 
General Contractor’s Certificate
Exhibit H
 
Form of Performance Letter
Exhibit I
 
Anticipated Cost Report Form
Exhibit J
 
Form of Lien Waivers
Exhibit K
 
Form of Insolvency Opinion -To Be Delivered Upon Completion
Exhibit L
 
Form of Borrower’s Requisition
Exhibit M
 
Application and Certificate for Payment (AIA Form G702)

 
 
-iii-

--------------------------------------------------------------------------------

 
 
BUILDING LOAN AGREEMENT
 
THIS BUILDING LOAN AGREEMENT, dated as of December 26, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement” or sometimes, this “Building Loan Agreement”), is made by and
between BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation, having
an address at 383 Madison Avenue, New York, New York 10179 (“Lender”) and ACADIA
ATLANTIC AVENUE LLC, a Delaware limited liability company, having its principal
place of business at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue - Suite
260, White Plains, New York 10605, as Borrower (“Borrower”).
 
 
W I T N E S S E T H :
 
WHEREAS, Borrower desires to obtain the Building Loan (as hereinafter defined)
from Lender; and
 
WHEREAS, Lender is willing to make the Building Loan to Borrower, subject to and
in accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
 
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
 
ARTICLE I.
 


 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
Section 1.1                      Definitions.
 
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
 
“ADA” shall mean the Americans with Disabilities Act of 1992, as amended from
time to time.
 
“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c).
 
“Additional Interest Reserve Deposit” shall have the meaning set forth in
Section 5.1.28 hereof.
 
“Additional Mezzanine Borrower” shall have the meaning set forth in Section
5.2.13(g) hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Additional Mezzanine Loan” shall have the meaning set forth in Section 5.2.13
hereof.
 
“Additional Mezzanine Loan Documents” shall have the meaning set forth in
Section 5.2.13(f) hereof.
 
“Administration Fee” shall have the meaning set forth in the Administration Fee
Agreement.
 
“Administration Fee Agreement” shall mean that certain Administration Fee
Agreement dated as of the date hereof between Borrower and Lender.
 
 “Advance” or “Advances” shall mean any disbursement of the proceeds of the
Building Loan by Lender pursuant to the terms of this Agreement.
 
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
 
“Affiliated Manager” shall mean any Manager in which Borrower or Guarantor has,
directly or indirectly, any legal, beneficial or economic interest.
 
 “Affiliate Fees” shall mean collectively, any development fee, management fee,
brokerage fee, commission, distribution, reimbursement, salary, consideration
sum or amount, however characterized, payable to any Restricted Party with
respect to the Property and/or the Project.
 
“Affirmation of Payment” shall have the meaning as set forth in
Section 2.11.5(e).
 
“Aggregate Debt Service Coverage Ratio” shall have the meaning set forth in
Section 5.2.13 hereof.
 
“Agreement” shall mean this Building Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
“ALTA” shall mean American Land Title Association, or any successor thereto.
 
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with Section
5.1.11.(e) hereof for the applicable Fiscal Year or other period.
 
“Anticipated Costs Report” shall have the meaning as set forth in
Section 2.11.5(a).
 
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(e)
hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Approved Bank” shall mean a bank or other financial institution which has a
minimum long term unsecured debt rating of at least “AA” by S&P and Fitch and
“Aa2” by Moody’s.
 
“Architect’s Certificate” shall have the meaning as set forth in Section
2.10.10.
 
“Architect’s Contract” shall mean that certain Professional Services
Authorization between Borrower and Borrower’s Architect dated as of March 16
2007, as the same may be amended from time to time in compliance with the terms
hereof.
 
“Assignment of Contracts” shall mean that certain Assignment of Agreement
Permits and Contracts dated as of the date hereof from Borrower, as assignor, to
Lender, as assignee.
 
“Assignment of Leases” shall mean, collectively, the Building Loan Assignment of
Leases and the Project Loan Assignment of Leases.
 
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
 
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, in which such Person colludes with, or otherwise assists such
Person, or causes to be solicited petitioning creditors for any involuntary
petition against such Person; (c) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property; (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
 
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
 
“Borrower’s Architect” shall mean Butz Wilbern, Ltd..
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrower’s Requisition” shall have the meaning set forth in Section 2.14.1
hereof.
 
“BSCMI” shall mean Bear Stearns Commercial Mortgage, Inc., a New York
corporation, and its successors in interest.
 
“Budget Line” shall have the meaning set forth in Section 2.1.14 hereof.
 
“Building Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement in the principal amount of up to the Building Loan Amount.
 
“Building Loan Amount” shall mean Eleven Million, Two Hundred Twenty-Nine
Thousand, Two Hundred Sixty and 33/100 Dollars ($11,229,260.33).
 
“Building Loan Assignment of Leases” shall mean that certain Building Loan
Assignment of Leases and Rents, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee.
 
“Building Loan Budget” shall have the meaning set forth in Section 2.1.14
hereof.
 
“Building Loan Costs” shall mean all Project-Related Costs (including Hard Costs
and Soft Costs) that are Costs of the Improvements.
 
“Building Loan Documents” shall mean, collectively, this Agreement, the Building
Loan Note, the Building Loan Mortgage, the Building Loan Assignment of Leases,
as well as all other documents now or hereafter executed and/or delivered with
respect to the Building Loan.
 
“Building Loan Earn Out Advance” shall have the meaning set forth in Section
2.12.2 hereof.
 
“Building Loan Mortgage” shall mean that certain Building Loan Mortgage,
Assignment of Leases and Rents and Security Agreement dated the date hereof,
executed and delivered by Borrower to Lender as security for the Building Loan
and encumbering the Property.
 
“Building Loan Note” shall mean that certain Building Loan Promissory Note,
dated the date hereof, in the principal amount of up to the Building Loan Amount
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
 
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of any
Servicer are not open for business.
 
 
4

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs).
 
“Carrying Costs” shall mean, the sum of the following costs associated with the
Property for any specified period:  (a) Taxes, (b) Other Charges, (c) Insurance
Premiums and (d) Operating Expenses.
 
“Cash” shall mean the legal tender of the United States of America.
 
“Cash and Cash Equivalents” shall mean any one or a combination of the
following:  (i) Cash, and (ii) U.S. Obligations, and (iii) an irrevocable
standby Letter of Credit.
 
“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.
 
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Manager, Cash Management
Bank and Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
“Cash Management Bank” shall mean Wells Fargo Bank, N.A., a national banking
association, or any successor Eligible Institution acting as Agent under the
Cash Management Agreement.
 
“Cash Management Conditions” shall have the meaning set forth in Section 2.7
hereof.
 
“Cash Trap Event” shall mean the occurrence of any of the following: (a) an
Event of Default; (b) any Bankruptcy Action of Borrower or Mezzanine Borrower;
(c) any Bankruptcy Action of Manager; or (d) on or after the last day of the
Construction Term, a DSCR Trigger.
 
“Cash Trap Event Cure” shall mean:
 
(a)           if the Cash Trap Event is caused solely by the occurrence of:
 
(i)           clause (a) in the definition of “Cash Trap Event”, a cure of the
Event of Default which gave rise to the Cash Trap Event which is accepted or
waived in writing by Lender, in its sole discretion, prior to Lender exercising
any of its rights, to accelerate the Loan, move to appoint a receiver, or
commence a foreclosure action;
 
(ii)           clause (c) in the definition of “Cash Trap Event”, either (A) if
such Cash Trap Event is as a result of the filing of an involuntary petition
against Manager and not consented to by Manager, upon the same being discharged,
stayed or dismissed within thirty (30) days of such filing and such filing
(after dismissal or discharge), provided, that such dismissal or discharge in
Lender’s reasonable opinion does not adversely impact the Loan or the Property,
or (B) if Borrower replaces the Manager with a Qualified Manager pursuant to a
Replacement Management Agreement approved by Lender;
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           a DSCR Trigger Event, if the Debt Service Coverage Ratio is
greater than 1.05 to 1:00 based upon the trailing six (6) month period
annualized as of two (2)  consecutive Debt Service Coverage Ratio Determination
Dates occurring thereafter.
 
(b)           provided, that, each such Cash Trap Event Cure set forth in this
definition shall be subject to the following conditions, (i) no Event of Default
(other than that giving rise to the Cash Trap Event) shall have occurred and be
continuing under this Agreement or any of the other Loan Documents, (ii)
Borrower shall have notified Lender in writing of its election to cure the
respective Cash Trap Event, (iii) a Cash Trap Event Cure under clauses (a)(i)
and (a)(ii) may occur no more than 3 times during the term of the Loan, (iv)
Borrower shall have paid all of Lender’s reasonable expenses incurred in
connection with such cure including, reasonable attorney’s fees and costs; and
(v) in no event shall Borrower have the right to “cure” a Cash Trap Event
occurring by reason of a Bankruptcy Action of Borrower or Mezzanine Borrower.
 
“Cash Trap Period” shall mean each period commencing on the occurrence of a Cash
Trap Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Trap Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.
 
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
 
“Casualty Consultant” shall have the meaning set forth in Section 6.2.4(d)
hereof.
 
“Casualty Retainage” shall have the meaning set forth in Section 6.2.4(e)
hereof.
 
“Clearing Account” shall have the meaning set forth in Section 2.7 hereof.
 
“Clearing Account Agreement” shall have the meaning set forth in Section 2.7.1
hereof.
 
“Clearing Bank” shall have the meaning set forth in Section 2.7 hereof.
 
“Closing Date” shall mean the date of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
“Completion of the Improvements” shall mean the substantial completion (i.e.,
completion of the Project Improvements other than Punch List Items) of the
construction and renovation of the Project Improvements substantially in
accordance with all Plans and Specifications, all Legal Requirements, all
Permitted Encumbrances and this Agreement, and that all utilities necessary to
service the Project Improvements have been connected and are in operation, such
completion to be evidenced to the reasonable satisfaction of Lender and the
Construction Consultant; together with the delivery to Lender of:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           a permanent or temporary certificate(s) of occupancy for the
Project Improvements and evidence that all other Governmental Approvals have
been issued and all other Legal Requirements have been satisfied so as to allow
the Project Improvements to be used and operated in accordance with the Loan
Documents and the Plans and Specifications; and
 
(ii)           AIA Form G704 (Certificate of Substantial Completion) completed
and executed by Borrower’s Architect certifying the substantial completion of
the Project Improvements in accordance with the Plans and Specifications.
 
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
 
“Condemnation Proceeds” shall have the meaning set forth in Section 6.2.1
hereof.
 
“Construction Advance Conditions” shall have the meaning set forth in
Section 2.11 hereof.
 
“Construction Consultant” shall mean EMG Consulting Group, or such other Person
as Lender may designate and engage as a replacement to inspect the Project
Improvements and the Property as construction progresses and consult with and to
provide advice to and to render reports to Lender, which Person may be, at
Lender’s option upon notice to Borrower, either an officer or employee of Lender
or consulting architects, engineers or inspectors appointed by Lender.
 
“Construction Schedule” shall mean the construction schedule attached hereto as
Schedule IV, broken down by trade, of Borrower’s best good faith estimate of the
dates of commencement and completion of the Project Improvements certified by
Borrower to Lender in final form approved by Lender and the Construction
Consultant prior to the Closing.
 
“Construction Term” shall mean the period commencing on the date hereof and
ending on the first to occur of (i) the Maturity Date, whether by acceleration
or otherwise, (ii) the 24th Payment Date, and (iii) the Final Advance.
 
“Contingency” shall mean the contingency Line Item in the Building Loan Budget
and/or Project Loan Budget.
 
“Contract” shall mean shall mean any agreement (including the General
Contractor’s Agreement) entered into by Borrower or by General Contractor, in
which the Contractor or Subcontractor thereunder agrees to provide services,
labor and/or materials in connection with the Project Improvements.  All
Contracts shall require that the Contractor or Subcontractor thereunder use
union labor.
 
 
7

--------------------------------------------------------------------------------

 
 
“Contractor” shall mean any contractor hired by Borrower, including, without
limitation, the General Contractor (including subsidiaries and affiliates),
supplying services, labor and/or materials in connection with the Project.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or
otherwise.  “Controlled” and “Controlling” shall have correlative meanings.
 
“Costs of the Improvement” shall mean those items defined as an “improvement”
and/or a “cost of improvement” under Section 2 of Article 1 the Lien Law.
 
“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.
 
“Debt” shall mean the outstanding principal amount of the Building Loan set
forth in, and evidenced by, this Agreement, the Building Loan Documents and the
Building Loan Note, together with all interest accrued and unpaid thereon and
all other sums due to Lender in respect of the Building Loan under the Building
Loan Note, this Agreement, the Building Loan Mortgage or any other Building Loan
Document.
 
“Debt Service” shall mean, with respect to any particular period of time, the
aggregate scheduled principal and interest payments due under this Building Loan
Agreement and the Building Loan Note.
 
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
 
 
(a)
the numerator is the Net Operating Income (excluding interest on credit accounts
and using annualized operating expenses for any recurring expenses not paid
monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth in
the statements required hereunder, adjusted for a vacancy rate equal to the
greater of the actual vacancy rate, the market vacancy rate and an assumed
vacancy rate equal to five percent (5%), without deduction for (i) actual
management fees incurred in connection with the operation of the Property less
(A) management fees equal to the greater of (1) assumed management fees of six
percent (6%) of Gross Income from Operations or (2) the actual management fees
incurred, and (B) Replacement Reserve Fund contributions equal to $16,500.00 per
annum; and

 
 
(b)
the denominator is the Total Debt Service for such period assuming a thirty (30)
year amortization schedule.

 
“Debt Service Coverage Ratio Determination Date” shall mean the earlier of the
Required Completion Date and the date of the Final Advance and the first day of
each calendar month thereafter.
 
 
8

--------------------------------------------------------------------------------

 
 
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
 
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law or (b) five
percent (5%) above the Interest Rate.
 
“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.
 
“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Defeasance Payment Amount, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Section 2.5
hereof (including, without limitation, any fees and expenses of accountants,
attorneys and the Rating Agencies incurred in connection therewith).
 
“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.
 
“Defeasance Expiration Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust.
 
“Defeasance Payment Amount” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.
 
“Deferred Maintenance Condition” shall have the meaning set forth in
Section 7.4.1.
 
“Development Budget” shall have the meaning set forth in Section 2.1.14 hereof.
 
“Disbursement Schedule” shall mean the schedule of the amounts of Advances
hereunder and Project Loan Advances under the Project Loan anticipated to be
requisitioned by Borrower each month during the term of the Loan, attached
hereto as part of the Development Budget and in final form approved by Lender
and the Construction Consultant prior to the Closing Date.
 
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, or
such other information reasonably requested by Lender, in each case in
preliminary or final form, used to offer Securities in connection with a
Securitization.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Draw Request” shall mean, with respect to each Advance, Borrower’s Requisition
for such Advance, along with such other documents required by this Agreement to
be furnished to Lender as a condition to such Advance.
 
 
9

--------------------------------------------------------------------------------

 
 
“DSCR Trigger Event” shall mean, that as of any Debt Service Coverage Ratio
Determination Date, the Debt Service Coverage Ratio as determined by Lender
based on the trailing six (6) month period (annualized) immediately preceding
the date of such determination is less than 1.00 to 1.0.
 
“Earn Out Advance” shall have the meaning set forth in Section 2.12.2 hereof.
 
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least Fifty Million
and 00/100 Dollars ($50,000,000.00) and subject to supervision or examination by
federal and state authority.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.
 
“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s).
 
“Embargoed Person” shall have the meaning set forth in Section 5.1.42 hereof.
 
“Environmental Engineer” shall mean such environmental engineering or similar
inspection firms approved by Lender.
 
“Environmental Indemnity” shall mean that certain Environmental Indemnification
Agreement, dated as of the date hereof, executed by Borrower and Acadia
Strategic Opportunity Fund II, LLC in connection with the Loan for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
“Equipment” shall have the meaning as set forth in the granting clause of the
Building Loan Mortgage.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
 
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
 
“Excess Cash Flow” shall have the meaning set forth in Section 3.4(i) of the
Cash Management Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow Funds” shall have the meaning set forth in Section 7.6 hereof.
 
“Excess Cash Flow Reserve” shall have the meaning set forth in Section 7.6
hereof.
 
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
 
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(f)
hereof.
 
“Final Advance” shall have the meaning set forth in Section 2.12.1.
 
“Final Project Loan Advance” shall mean the Final Advance as defined in the
Project Loan Agreement.
 
“Final Project Report” shall mean the report to be prepared by the Construction
Consultant of its review of the Development Budget, Building Loan Budget,
Project Loan Budget, the Plans and Specifications, the Construction Schedule in
final form, the Disbursement Schedule, all in final form, the General
Contractor’s Agreement, the Contracts, the Major Contracts and such other
documents and information reasonably required by the Construction Consultant.
 
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended from time to time, and the regulations promulgated and
rulings issued thereunder.
 
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
 
“Fitch” shall mean Fitch, Inc.
 
“Fixtures” shall have the meaning set forth in the Mortgage.
 
“Force Majeure” shall mean, with respect to the obligations of any Person,
actual delay beyond the reasonable control of such Person, which is due to any
of the following (a) natural disaster, fire or other casualty, earthquake,
flood, explosion, abnormally inclement weather for the season in question (as
reported by an appropriate authority) or any other act of God, (b) declared or
undeclared war, acts of domestic or international terrorism, riot, mob violence,
insurrection or sabotage, (c) the inability to procure labor, equipment,
facilities, energy, materials or supplies, the failure of transportation, any
other labor disturbance, strikes, lockouts or actions of labor unions, in each
such case, so long as such cause is not within the reasonable control of such
Person, (d) condemnation, temporary restraining orders or injunctions, changes
after the date hereof in the requirements or interpretations of relevant laws,
in each such case, so long as such cause is not within the reasonable control of
such Person, or (e) any other cause not within the reasonable control of such
Person; provided that, with respect to any of the circumstances described in the
foregoing clauses (a) through (e) inclusive: (i) for the purposes of this
Agreement, any period of Force Majeure shall apply only to such person’s
performance of the obligations necessarily affected by such circumstance and
shall continue only so long as such person is continuously and diligently using
all reasonable efforts to minimize the effect and duration thereof; and (ii)
notwithstanding the foregoing, Force Majeure shall not include (A) the
unavailability or insufficiency of funds as a result of the insolvency of such
Person or any of its Affiliates, (B) any breach of contract or default by
Borrower’s Architect, the General Contractor or any Major Contractor under their
respective contracts and agreements concerning the Project Improvements.
 
 
11

--------------------------------------------------------------------------------

 
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
 
“General Contractor” shall mean Designline Construction Services, Inc. or any
other general contractor or construction manager, as applicable, approved by
Lender and the Construction Consultant in accordance with the terms of this
Agreement.
 
“General Contractor’s Agreement” shall have the meaning set forth in
Section 2.10.9.
 
“General Contractor’s Certificate” shall have the meaning set forth in
Section 2.10.10.
 
“Governmental Approvals” shall mean all approvals, consents, waivers, orders,
acknowledgments, authorizations, permits and licenses required under applicable
Legal Requirements to be obtained from any Governmental Authority for the
performance of the demolition work and construction of the Project Improvements
and/or the use, occupancy and operation of the Project Improvements before the
commencement, during and following completion of construction and Building Loan,
as the context requires, including, without limitation, all land use, building,
subdivision, zoning and similar ordinances and regulations promulgated by any
Governmental Authority.
 
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
 
“Gross Income from Operations” shall mean, for any period, all sustainable
income, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including,
but not limited to, Rents from tenants in occupancy, open for business and
paying full contractual rent without right of offset or credit, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees, rent concessions or credits,
business interruption or other loss of income or rental insurance proceeds or
other required pass-throughs and interest on Reserves, if any, but
excluding Rents from tenants that are included in any Bankruptcy Action, sales,
use and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds and uncollectible accounts,
sales of furniture, fixtures and equipment, Insurance Proceeds (other than
business interruption or other loss of income or rental insurance), Awards,
unforfeited security deposits, utility and other similar deposits and any
disbursements to Borrower from the Reserve Funds, if any.
 
12

--------------------------------------------------------------------------------

 
 
“Guarantor” shall mean, collectively, Acadia Strategic Opportunity Fund II, LLC,
a Delaware limited liability company, and Post Management, L.L.C., a Delaware
limited liability company.
 
“Guaranty of Completion” shall mean that certain Guaranty of Completion, dated
as of the date hereof, executed and delivered by Acadia Strategic Opportunity
Fund II, LLC in connection with the Loan to and for the benefit of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
 
“Guaranty of Recourse Carveouts” shall mean that certain Guaranty of Recourse
Carveouts, dated as of the date hereof, executed and delivered by Guarantor in
connection with the Loan to and for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
 
“Hard Costs” shall mean those Building Loan Costs which are for labor,
materials, equipment and fixtures.
 
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage
 
“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).
 
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(a)
hereof.
 
“Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof.
 
“Indemnifying Person” shall mean Borrower and Guarantor.
 
“Independent Director” shall mean a director of a corporation or a limited
liability company that is a Special Purpose Entity and “Independent
Manager” shall mean a manager of a limited liability company that is a Special
Purpose Entity, in either case, who is not at the time of initial appointment,
or at any time while serving as an Independent Director or Independent Manager,
as applicable, and has not been at any time during the preceding five (5)
years:  (a) a stockholder, director (with the exception of serving as the
Independent Director or Independent Manager of a Special Purpose Entity),
officer, employee, partner, member, attorney or counsel of Guarantor, Borrower,
or any Affiliate of any of them (unless such natural person is an Independent
Director or Independent Manager provided by a nationally recognized company that
provides professional independent managers and which also provides other
corporate services in the ordinary course of business, in which case such Person
may receive reasonable fees for servicing as Independent Director or Independent
Manager of a Special Purpose Entity); (b) a creditor, customer, supplier or
other Person who derives any of its purchases or revenues from its activities
with Guarantor, Borrower or any Affiliate of any of them; (c) a Person
controlling or under common control with any such stockholder, director,
officer, employee, partner, member, creditor, customer, supplier or other
Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, creditor, customer, supplier or
other person.  As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
 
13

--------------------------------------------------------------------------------

 
 
“Initial Advance” shall have the meaning set forth in Section 2.10 hereof.
 
“Initial Advance Conditions” shall have the meaning set forth in Section 2.10
hereof.
 
 “Initial Interest Reserve Deposit” shall have the meaning set forth in Section
7.2.1.
 
“Initial Tax and Insurance Escrow Deposit” shall have the meaning set forth in
Section 7.1 hereof.
 
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Wachtel & Masyr, LLP in connection with the
Loan.
 
“Insurance Premiums” shall have the meaning set forth in Section 6.1.1(e)
hereof.
 
“Insurance Proceeds” shall have the meaning set forth in Section 6.2.1.
 
“Intellectual Property” shall have the meaning set forth in Section 4.1.43
hereof.
 
“Interest Period” shall mean:  (a)  the period commencing on the Closing Date
and  ending on the last day of the month in which the Closing Date occurs, both
dates inclusive; and (b) the period commencing on and including the first day of
each calendar month thereafter during the term of Loan and ending and including
the last day of such calendar month.
 
“Interest Rate” shall mean seven and one hundred forty-four one-thousandths
percent (7.144%), provided, however, in the event that on or before January 1,
2011, the Property shall have achieved a Debt Service Coverage Ratio as
determined by Lender of 1.15 to 1.0 using a debt service constant of 7.50%, and
Borrower delivers to Lender a MAI appraisal performed, at Borrower’s sole cost
and expense, by an appraiser approved by Lender and dated, or updated, to a date
within 30 days of such date made in compliance with FIRREA and reasonably
satisfactory to Lender in all respects; the appraisal value shall be subject to
review and confirmation and updating as to valuation by Lender’s internal
appraisal staff, whose decision shall be final absent manifest error showing
that loan-to-value ratio for the Property is no greater than 75% assuming a
fully advanced Loan, Lender shall, upon Borrower's written request, reduce the
Interest Rate to a per annum rate equal to five and seven hundred ninety-four
one-thousandths percent (5.794%), commencing on the first Payment Date after
Borrower's request.  Any reduction in the Interest Rate as set forth above shall
be effective commencing on the first Payment Date after Borrower's request for
such reduction and satisfaction of the conditions set forth above and no
reduction in the Interest Rate shall be retroactive.  In the event that Borrower
fails to satisfy the conditions for a reduction of the Interest Rate within the
time periods set forth above, time being of the essence, Borrower shall have no
further right to obtain a reduction in the Interest Rate.  Notwithstanding
anything to the contrary contained herein, Lender shall have the right, in its
sole discretion, at any time after the expiration of the Construction Term and
prior to a Securitization of the Loan, to increase the Interest Rate by up to
two-tenths of one percent (0.20%).
 
 
14

--------------------------------------------------------------------------------

 
 
“Interest Reserve Account” shall have the meaning set forth in Section 7.2.1.
 
“Interest Reserve Deposit” shall have the meaning set forth in Section 7.2.1.
 
“Interest Reserve Fund” shall have the meaning set forth in Section 7.2.1.
 
“Interest Reserve Line Item” shall mean the interest reserve Line Item of the
Project Loan Budget.
 
“Land” shall mean the land described on Exhibit “A” attached hereto.
 
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
 
“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.
 
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
 
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit, as the same may be replaced, split, substituted,
modified, amended, supplemented, assigned or otherwise restated from time to
time, (either an evergreen letter of credit or a letter of credit which does not
expire until at least two (2) Business Days after the Maturity Date or such
earlier date as such Letter of Credit is no longer required pursuant to the
terms of this Agreement) in favor of Lender and entitling Lender to draw thereon
based solely on a statement purportedly executed by an officer of Lender stating
that it has the right to draw thereon, and issued by a domestic Approved Bank or
the U.S. agency or branch of a foreign Approved Bank, or if there are no
domestic Approved Banks or U.S. agencies or branches of a foreign Approved Bank
then issuing letters of credit, then such letter of credit may be issued by a
domestic bank, the long term unsecured debt rating of which is the highest such
rating then given by the Rating Agency or Rating Agencies, as applicable, to a
domestic commercial bank.
 
 
15

--------------------------------------------------------------------------------

 
 
“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
 
“Lien” shall mean, any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
 
“Lien Law” shall mean the Lien Law of the State of New York.
 
“Line Item” shall have the meaning set forth in Section 2.1.14 hereof.
 
“Liquidity” means unrestricted and unencumbered Cash and Cash Equivalents
acceptable to Lender.
 
“Loan” shall mean collectively, the Building Loan and the Project Loan.
 
“Loan Agreement” shall mean collectively, this Building Loan Agreement, and the
Project Loan Agreement.
 
“Loan Documents” shall mean collectively, the Building Loan Documents and the
Project Loan Documents, the Environmental Indemnity, the Guaranty of Completion,
the Guaranty of Recourse Carveouts, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Contracts, the Administration Fee
Agreement, the Rate Lock Agreement, and all other documents executed and/or
delivered in connection with the Loan.
 
“Loan-to-Cost Ratio” shall mean, as of any date, the ratio of (i) the Total Loan
Amount to (ii) the aggregate amount of Project-Related Costs (excluding any
Affiliate Fees) actually paid as of such date plus Project-Related Costs to be
paid with the proceeds of the Advance(s) being requested by Borrower on such
date hereunder and under the Project Loan Agreement.
 
“Major Contractor” shall mean any contractor hired by Borrower, including,
without limitation, the General Contractor (including subsidiaries and
affiliates), supplying services, labor and/or materials in connection with the
Project which is for an aggregate contract price equal to or greater than
$500,000, whether pursuant to one contract or agreement or multiple contracts or
agreements, after taking into account all change orders, or which relates to
major project elements such as steel, concrete, HVAC systems, windows, doors and
other similar items.
 
 
16

--------------------------------------------------------------------------------

 
 
“Major Contracts” shall mean any Contract with a Major Contractor or Major
Subcontractor.
 
“Major Subcontractor” shall mean any subcontractor supplying services, labor
and/or materials in connection with the Project which is for an aggregate
contract price equal to or greater than $500,000, whether pursuant to one
contract or agreement or multiple contracts or agreements, after taking into
account all change orders, or which relates major project elements such as
steel, concrete, HVAC systems, windows, doors and other similar items.
 
“Management Agreement” shall mean the Management Agreement dated as of October
23, 2007 by and between Borrower and Manager pursuant to which Manager is to
provide management and other services with respect to the Property, or, if the
context requires, the Replacement Management Agreement.
 
“Manager” shall mean Post Management, L.L.C., a Delaware limited liability
company, or, if the context requires, a Qualified Manager who is managing the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.
 
“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due, or to take action in furtherance of any of
the foregoing.
 
 “Maturity Date” shall mean January 1, 2020 or such earlier date on which the
final payment of principal of the Building Loan Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.
 
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
 
“MERS” shall have the meaning set forth in Section 10.25 hereof.
 
 
17

--------------------------------------------------------------------------------

 
 
“Mezzanine Borrower” shall have the meaning set forth in Section 9.1.
 
“Mezzanine Loan Documents” shall have the meaning set forth in Section 9.1.
 
“Monthly Debt Service Payment Amount” shall mean (a) an amount equal to interest
only on the outstanding principal balance of the Building Loan, calculated in
accordance with Section 2.2 hereof, for each Payment Date commencing with the
Payment Date occurring in February, 2008 through and including the Payment Date
occurring in January, 2015, and (b) a constant monthly payment of $75,797.67
commencing with the Payment Date occurring in February, 2015 and on each Payment
Date thereafter, provided, however, that in the event that the Interest Rate is
modified in accordance with the provisions of the definition of “Interest Rate,”
the Monthly Debt Service Payment Amount shall be adjusted by Lender based upon
the modified Interest Rate and a thirty (30) year amortization schedule,
Lender's determination of the Monthly Debt Service Payment Amount being binding
absent manifest error.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean, collectively, the Building Loan Mortgage and the Project
Loan Mortgage, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
 
“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
 
“Net Proceeds” shall have the meaning set forth in Section 6.2.1 hereof.
 
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.2.4(g)
hereof.
 
“Net Worth” means with respect to any Person for any period, assets less
liabilities of such Person, determined in accordance with GAAP.
 
 “Note” shall mean, collectively, the Building Loan Note and the Project Loan
Note.
 
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
that is signed by an authorized officer of the general partner or managing
member of Borrower.
 
“Open Period Date” shall have the meaning set forth in Section 2.4.1 hereof.
 
“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.
 
 
18

--------------------------------------------------------------------------------

 
 
“Operating Reserve Account” shall have the meaning set forth in Section 7.7.1
hereof.
 
“Operating Reserve Deposit” shall have the meaning set forth in Section 7.7.1
hereof.
 
“Operating Reserve Funds” shall have the meaning set forth in Section 7.7.1
hereof.
 
“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof.
 
“Other Debt” shall mean the “Debt” as defined in both the Project Loan
Agreement, and the Mezzanine Loan Documents, if applicable.
 
“Other Design Professionals” shall mean all architects (other than Borrower’s
Architect) and engineers engaged by Borrower and/or Borrower’s agent to work on
the Project Improvements.
 
“Other Obligations” shall have the meaning as set forth in the Mortgage.
 
“Payment Date” shall mean February 1, 2008, and the 1st day of every month
thereafter during the term of the Loan until and including the Maturity Date or,
if such day is not a Business Day, the immediately preceding Business Day.
 
“Performance Letter” shall have the meaning set forth in Section 2.10.11(a)
hereof.
 
“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, unless and to the extent being contested by Borrower in
compliance with the terms of this Agreement, and (d) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of the Property or Borrower’s ability to
complete the Project or repay the Loan.
 
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
“Permitted Mezzanine Lender” shall have the meaning set forth in Section 5.2.13
hereof.
 
“Permitted Release Date” shall mean the earlier of (i) the Defeasance Expiration
Date or (ii) the date that is the third (3rd) anniversary of the Completion of
the Improvements.
 
“Permitted Transfer” means any of the following:
 
(a)  any transfer, directly as a result of the death of a natural Person, of
stock, membership interests, partnership interests or other ownership interests
in any Restricted Party previously held by the decedent in question to the
spouse or any lineal descendant of such individual, or to a trust for the
benefit of any one or more of such individual, spouse or lineal descendant, so
long as Borrower delivers notice to Lender as soon as practicable thereafter and
that such Restricted Party is promptly reconstituted, if applicable, following
the death of such member, partner or shareholder and there is no change in
Control of such Restricted Party as a result of such transfer;
 
(b)  any transfer, directly as a result of the legal incapacity of a natural
Person, of stock, membership interests, partnership interests or other ownership
interests previously held by the such natural Person to the spouse or any lineal
descendant of such individual, or to a trust for the benefit of any one or more
of such individual, spouse or lineal descendant, so long as Borrower delivers
notice to Lender as soon as practicable thereafter and that such Restricted
Party is promptly reconstituted, if applicable, following the death of such
member, partner or shareholder and there is no change in Control of such
Restricted Party as a result of such transfer,
 
(c)  transfers for estate planning purposes of a natural Person's stock,
membership interests, partnership interests or other ownership interests in a
Restricted Party by the current partner(s), shareholder(s) or member(s), as
applicable, to the spouse or any lineal descendant of such individual, or to a
trust for the benefit of any one or more of such individual, spouse or lineal
descendant, so long as such Restricted Party is reconstituted, if required,
following such transfer and there is no change in Control of such Restricted
Party as a result of such transfer;
 
(d)  transfers permitted pursuant to Section 5.2.10(d) of this Agreement;
 
(e)  the sale, transfer, or issuance of stock in Acadia Realty Trust, in the
ordinary course of business, provided such stock is listed on the NYSE or other
nationally recognized stock exchange; and
 
(f) a Transfer by Slayton Properties Atlantic, LLC of 100% of its membership
interest in Borrower to Acadia 3319 Atlantic Avenue LLC or an Affiliate of
Acadia Strategic Opportunity Fund II, LLC Controlled by Acadia Realty Trust.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
 
20

--------------------------------------------------------------------------------

 
 
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
 
“Physical Conditions Report” shall mean, a structural engineering report
prepared by a company satisfactory to Lender regarding the physical condition of
the Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, confirm that the Property
and its use complies, in all material respects, with all applicable Legal
Requirements (including, without limitation, zoning, subdivision and building
laws).
 
“Plans and Specifications” shall mean the final plans and specifications for the
performance of the Project Improvements prepared by Borrower’s Architect and the
Other Design Professionals and approved by Lender, the Construction Consultant,
as the same may be amended and supplemented from time to time in accordance with
the terms of this Agreement.  The Preliminary Plans and Specifications submitted
to Lender are listed on Schedule III attached hereto
 
“Policies” shall have the meaning specified in Section 6.1.1(e) hereof.
 
“Policy” shall have the meaning specified in Section 6.1.1(e) hereof.
 
“Prepayment Date” shall have the meaning set forth in Section 2.4.4 hereof.
 
“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as of
such Prepayment Rate Determination Date.  If more than one issue of United
States Treasury Securities has the same remaining term to the Maturity Date, the
“Prepayment Rate” shall be the yield on such United States Treasury Security
most recently issued as of the Prepayment Rate Determination Date.  The rate so
published shall control absent manifest error.  If the publication of the
Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15 (519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.
 
“Prepayment Rate Determination Date” shall mean the date which is
five (5) Business Days prior to the date that such prepayment shall be applied
in accordance with the terms and provisions of Section 2.4.1 hereof.
 
 “Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.
 
 
21

--------------------------------------------------------------------------------

 
 
“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or member of Borrower, if
Borrower is a limited liability company.
 
“Proceeds” shall mean Insurance Proceeds or Condemnation Proceeds.
 
“Project” shall mean the development and construction of Project Improvements,
all in accordance with the Plans and Specifications, all Legal Requirements,
this Agreement and the other Loan Documents.
 
“Project Improvements” shall mean the demolition of all existing improvements
located on the Land and the development and construction thereon by Borrower of
a modern self-storage facility containing approximately 110,000 square feet of
floor area, substantially as depicted on the Plans and Specifications, as the
same will be developed, renovated and constructed in accordance with the Plans
and Specifications and all Legal Requirements.
 
“Project Loan” shall mean the loan being made by Lender to Borrower pursuant to
the Project Loan Agreement in the principal amount of up to the Project Loan
Amount.
 
“Project Loan Advance” shall mean “Advance” as such term is defined in the
Project Loan Agreement.
 
“Project Loan Agreement” shall mean that certain Project Loan Agreement dated
the date hereof among, Lender and Borrower.
 
“Project Loan Amount” shall mean Four Million, Nine Hundred Twenty Thousand,
Seven Hundred Thirty-Nine and 67/100 Dollars ($4,920,739.67).
 
“Project Loan Assignment of Leases” shall mean that certain Project Loan
Assignment of Leases and Rents, dated the date hereof, from Borrower, as
assignor, to Lender, as assignee.
 
“Project Loan Budget” shall have the meaning set forth in Section 2.1.14.
 
“Project Loan Costs” shall mean all Projected Related Costs that are not Costs
of the Improvements.
 
“Project Loan Documents” shall have the meaning as set forth in the Project Loan
Agreement.
 
“Project Loan Earn Out Advance” shall have the meaning set forth in Section
2.12.1 hereof.
 
“Project Loan Mortgage” shall have the meaning as set forth in the Project Loan
Agreement.
 
“Project Loan Note” shall have the meaning as set forth in the Project Loan
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
“Project-Related Costs” shall mean all direct and indirect costs and expenses of
acquiring the Property, demolishing the existing improvements on the Property,
designing, inspecting, renovating, constructing and developing the Project
Improvements, including, without limitation, Hard Costs and Soft Costs, along
with all Carrying Costs, Debt Service, financing charges, Operating Expense and
other costs and expenses associated with the Property during the Construction
Term.
 
“Property” shall mean the Land, all Improvements now or hereafter located
thereon, the easements and other rights, licenses and privileges and
appurtenance to the Land, and all personal property owned by Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, as more particularly described in the granting clauses of the
Mortgage and referred to therein as the “Mortgaged Property”.
 
“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, any Indemnifying Person with
respect to the Property, Borrower, Principal, Guarantor and/or Manager,
including, without limitation, any financial data or financial statements
required under Section 5.1.11.
 
 “Punch List and Deferred Maintenance Reserve Deposit” shall have the meaning
set forth in Section 7.4.1.
 
“Punch List and Deferred Maintenance Reserve Funds” shall have the meaning set
forth in Section 7.4.1.
 
“Punch List Items” shall mean, collectively, any Punch List items identified by
the Construction Consultant  and other minor or insubstantial details of
construction, decoration, mechanical adjustment or installation, which do not
hinder or impede the use, operation, or maintenance of the Property or the
ability to obtain a permanent certificate of occupancy with respect thereto.
 
“Qualified Manager” shall mean in the reasonable judgment of Lender, a reputable
and experienced management organization (which may be an Affiliate of Borrower)
possessing experience in managing properties similar in size, scope, use and
value as the Property, provided, that Borrower shall have obtained (i) prior
written confirmation from the applicable Rating Agencies that management of the
Property by such Person will not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof and (ii) if
such Person is an Affiliate of Borrower, an Additional Insolvency Opinion.
 
“Rate Lock Agreement” shall mean that certain Extended Rate Lock
Agreement-Application Stage dated April 23, 2007 between Borrower and Lender, as
amended by that certain First Amendment to Extended Rate Lock
Agreement-Application Stage dated as of the date hereof.
 
“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.
 
“Related Entities” shall have the meaning set forth in Section 5.2.10(e).
 
 
23

--------------------------------------------------------------------------------

 
 
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds any portion of the Note.
 
“Rentable Space Percentage” shall have the meaning set forth in Section 6.2.4(a)
(B)(iii).
 
“Rents” shall mean, all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, all other amounts payable as rent under
any Lease or other agreement relating to the Property, including, without
limitation, charges for electricity, oil, gas, water, steam, heat, ventilation,
air-conditioning and any other energy, telecommunication, telephone, utility or
similar items or time use charges, HVAC equipment charges, sprinkler charges,
escalation charges, license fees, maintenance fees, charges for Taxes, Operating
Expenses or other reimbursables payable to Borrower (or to the Manager, for the
account of Borrower) under any Lease, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees from any and all sources arising from or attributable to
the Property, and proceeds, if any, from business interruption or other loss of
income or insurance.
 
“Replacements” shall have the meaning set forth in Section 7.3.1.
 
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.
 
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1.
 
“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1.
 
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1.
 
“Requested Advance Date” shall have the meaning set forth in Section 2.14.2(a).
hereof.
 
 
24

--------------------------------------------------------------------------------

 
 
“Required Completion Date” shall mean June 1, 2009, provided, however, that the
Required Completion Date may be extended by Lender to December 1, 2009 in
Lender's sole discretion.
 
“Required Equity Funds” shall have the meaning set forth in Section 2.11.13.
 
“Required Initial Advance Date” shall mean March 21, 2008, provided that Lender
shall have the right to extend the Required Initial Advance Date in Lender's
sole discretion.
 
“Required Ratios at Completion” shall have the meaning set forth in Section
2.12(j) hereof.
 
“Reserve” or “Reserve Funds” shall mean, collectively, the Tax and Insurance
Escrow Fund, the Interest Reserve Funds, the Excess Cash Flow Reserve Funds, the
Replacement Reserve Fund, the Punch List and Deferred Maintenance Fund, the
Operating Reserve Fund and any other escrow fund established by the Loan
Documents.
 
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation to substantially the condition the Property was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Lender.
 
“Restoration Threshold” shall have the meaning set forth in Section 6.2.3(a)
hereof.
 
“Restricted Party” shall mean collectively, (a) Borrower, any Guarantor, and any
Affiliated Manager and (b) any shareholder, partner, member, non-member manager,
any direct or indirect legal or beneficial owner of, Borrower, any Guarantor,
any Affiliated Manager or any non-member manager.
 
“Retainage” shall mean, for each Contract and Subcontract, the greater of (a)
ten percent (10%) of all costs funded to the Contractor or Subcontractor under
the Contract or Subcontract, or (b) the actual retainage required under such
Contract or Subcontract.
 
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
 
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.
 
“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b)
 
“Second Tax and Insurance Escrow Deposit” shall have the meaning set forth in
Section 7.1 hereof.
 
 
25

--------------------------------------------------------------------------------

 
 
“Securities” shall have the meaning set forth in Section 9.1 hereof.
 
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
 
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
 
“Servicer” shall have the meaning set forth in Section 9.5 hereof.
 
“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.
 
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
 
“Shortfall” shall have the meaning set forth in Section 2.1.10.
 
“Soft Costs” shall mean those Building Loan Costs which are not Hard Costs,
including but not limited to, architect’s, engineer’s and general contractor’s
fees, interest on the Building Loan, recording taxes and title charges in
respect of the Building Loan Mortgage and such other non-construction costs as
are part of the Cost of the Improvements.
 
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, confirmation from each of the applicable Rating
Agencies that such noncompliance would not result in the requalification,
withdrawal, or downgrade of the ratings of any Securities or any class thereof:
 
(i)           is and shall be organized solely for the purpose of (A) in the
case of Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;
 
(ii)           has not engaged and shall not engage in any business unrelated to
(A) the acquisition, development, ownership, management or operation of the
Property, or (B) in the case of a Principal, acting as general partner of the
limited partnership that owns the Property or acting as a member of the limited
liability company that owns the Property, as applicable;
 
(iii)           has not owned and shall not own any real property other than, in
the case of Borrower, the Property;
 
 
26

--------------------------------------------------------------------------------

 
 
(iv)           does not have, shall not have and at no time had any assets other
than (A) in the case of Borrower, the Property and personal property necessary
or incidental to its ownership and operation of the Property or (B) in the case
of a Principal, its partnership interest in the limited partnership or the
member interest in the limited liability company that owns the Property and
personal property necessary or incidental to its ownership of such interests;
 
(v)           has not engaged in, sought, consented or permitted to and shall
not engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of a Principal, any transfer of its partnership or membership interests;
 
(vi)           shall not cause, consent to or permit any amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation, operating agreement or other formation
document or organizational document (as applicable) with respect to the matters
set forth in this definition;
 
(vii)           if such entity is a limited partnership, has and shall have at
least one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) has two (2) Independent Directors, and
(C) holds a direct interest as general partner in the limited partnership of not
less than 0.5% (or 0.1%, if the limited partnership is a Delaware entity);
 
(viii)           if such entity is a corporation, has and shall have at least
two (2) Independent Director, and shall not cause or permit the board of
directors of such entity to take any Material Action either with respect to
itself or, if the corporation is a Principal, with respect to Borrower or any
action requiring the unanimous affirmative vote of one hundred percent (100%) of
the members of its board of directors unless two Independent Directors shall
have participated in such vote and shall have voted in favor of such action;
 
(ix)           if such entity is a limited liability company (other than limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that has at least two (2) Independent Directors
and that directly owns at least one-half-of-one percent (0.5%) of the equity of
the limited liability company (or 0.1% if the limited liability company is a
Delaware entity);
 
(x)           if such entity is a single-member limited liability company, (A)
is and shall be a Delaware limited liability company, (B) has and shall have at
least two (2) Independent Directors serving as a manager of such company, (C)
shall not take any Material Action and shall not cause or permit the members or
managers of such entity to take any Material Action, either with respect to
itself or, if the company is a Principal, with respect to Borrower, in each case
unless one Independent Director then serving as a manager of the company shall
have participated and consented in writing to such action, and (D) has and shall
have either (1) a member which owns no economic interest in the company, has
signed the company’s limited liability company agreement and has no obligation
to make capital contributions to the company, or (2) two natural persons or one
entity that is not a member of the company, that has signed its limited
liability company agreement and that, under the terms of such limited liability
company agreement becomes a member of the company immediately prior to the
withdrawal or dissolution of the last remaining member of the company;
 
 
27

--------------------------------------------------------------------------------

 
 
(xi)           has not and shall not (and, if such entity is (a) a limited
liability company, has and shall have a limited liability agreement or an
operating agreement, as applicable, (b) a limited partnership, has a limited
partnership agreement, or (c) a corporation, has a certificate of incorporation
or articles that, in each case, provide that such entity shall not)
(1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially all
of its assets; (3) amend its organizational documents with respect to the
matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of two (2) Independent Directors or Independent
Managers of itself or the consent of a Principal that is a member or general
partner in it: (A) file or consent to the filing of any bankruptcy, insolvency
or reorganization case or proceeding, institute any proceedings under any
applicable insolvency law or otherwise seek relief under any laws relating to
the relief from debts or the protection of debtors generally, file a bankruptcy
or insolvency petition or otherwise institute insolvency proceedings; (B) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the entity or a substantial
portion of its property; (C) make an assignment for the benefit of the creditors
of the entity; or (D) take any action in furtherance of any of the foregoing;
 
(xii)           has at all times been and shall at all times remain solvent and
has paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(xiii)           has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
 
(xiv)           has maintained and shall maintain its bank accounts, books of
account, books and records separate from those of any other Person and, to the
extent that it is required to file tax returns under applicable law, has filed
and shall file its own tax returns, except to the extent that it is required by
law to file consolidated tax returns and, if it is a corporation, has not filed
and shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
 
 
28

--------------------------------------------------------------------------------

 
 
(xv)           has maintained and shall maintain its own records, books,
resolutions and agreements;
 
(xvi)           has not commingled and shall not commingle its funds or assets
with those of any other Person and has not participated and shall not
participate in any cash management system with any other Person;
 
(xvii)           has held and shall hold its assets in its own name;
 
(xviii)           has conducted and shall conduct its business in its name or in
a name franchised or licensed to it by an entity other than an Affiliate of
itself or of Borrower, except for business conducted on behalf of itself by
another Person under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;
 
(xix)           (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;
 
(xx)           has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees, out of its own funds and assets,
and has maintained and shall maintain a sufficient number of employees in light
of its contemplated business operations;
 
(xxi)           has observed and shall observe all partnership, corporate or
limited liability company formalities, as applicable;
 
(xxii)           has not incurred any Indebtedness other than (i) acquisition
financing with respect to the Property; construction financing with respect to
the Improvements and certain off-site improvements required by municipal and
other authorities as conditions to the construction of the Improvements; and
first mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;
 
(xxiii)           shall have no Indebtedness other than (i) the Loan,
(ii) liabilities incurred in the ordinary course of business relating to the
ownership and operation of the Property and the routine administration of
Borrower, in amounts not to exceed $323,000, which liabilities are not more than
sixty (60) days past the date incurred, are not evidenced by a note and are paid
when due, and which amounts are normal and reasonable under the circumstances,
and (iii) such other liabilities that are permitted pursuant to this Agreement;
 
 
29

--------------------------------------------------------------------------------

 
 
(xxiv)           has not assumed, guaranteed or become obligated and shall not
assume or guarantee or become obligated for the debts of any other Person, has
not held out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;
 
(xxv)           has not acquired and shall not acquire obligations or securities
of its partners, members or shareholders or any other owner or Affiliate;
 
(xxvi)           has allocated and shall allocate fairly and reasonably any
overhead expenses that are shared with any of its Affiliates, constituents, or
owners, or any guarantors of any of their respective obligations, or any
Affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), including, but not limited to, paying for
shared office space and for services performed by any employee of an Affiliate;
 
(xxvii)                      has maintained and used and shall maintain and use
separate stationery, invoices and checks bearing its name and not bearing the
name of any other entity unless such entity is clearly designated as being the
Special Purpose Entity’s agent;
 
(xxviii)                      has not pledged and shall not pledge its assets to
or for the benefit of any other Person other than with respect to loans secured
by the Property and no such pledge remains outstanding except to Lender to
secure the Loan;
 
(xxix)           has held itself out and identified itself and shall hold itself
out and identify itself as a separate and distinct entity under its own name or
in a name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
 
(xxx)           has maintained and shall maintain its assets in such a manner
that it shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
 
(xxxi)           has not made and shall not make loans to any Person and has not
held and shall not hold evidence of indebtedness issued by any other Person or
entity (other than cash and investment-grade securities issued by an entity that
is not an Affiliate of or subject to common ownership with such entity);
 
(xxxii)                      has not identified and shall not identify its
partners, members or shareholders, or any Affiliate of any of them, as a
division or part of it, and has not identified itself and shall not identify
itself as a division of any other Person;
 
(xxxiii)                      other than capital contributions and distributions
permitted under the terms of its organizational documents, has not entered into
or been a party to, and shall not enter into or be a party to, any transaction
with any of its partners, members, shareholders or Affiliates except in the
ordinary course of its business and on terms which are commercially reasonable
terms comparable to those of an arm’s-length transaction with an unrelated third
party;
 
 
30

--------------------------------------------------------------------------------

 
 
(xxxiv)                      has not had and shall not have any obligation to,
and has not indemnified and shall not indemnify its partners, officers,
directors or members, as the case may be, in each case unless such an obligation
or indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;
 
(xxxv)           if such entity is a corporation, has considered and shall
consider the interests of its creditors in connection with all corporate
actions;
 
(xxxvi)                      has not had and shall not have any of its
obligations guaranteed by any Affiliate except as provided by the Loan
Documents;
 
(xxxvii)                      has not formed, acquired or held and shall not
form, acquire or hold any subsidiary, except that a Principal may acquire and
hold its interest in Borrower;
 
(xxxviii)                      has complied and shall comply with all of the
terms and provisions contained in its organizational documents.
 
(xxxix)                      has conducted and shall conduct its business so
that each of the assumptions made about it and each of the facts stated about it
in the Insolvency Opinion are true;
 
(xl)           has not permitted and shall not permit any Affiliate or
constituent party independent access to its bank accounts;
 
(xli)           is, has always been and shall continue to be duly formed,
validly existing, and in good standing in the state of its incorporation or
formation and in all other jurisdictions where it is qualified to do business;
 
(xlii)           has paid all taxes which it owes and is not currently involved
in any dispute with any taxing authority;
 
(xliii)           is not now, nor has ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that resulted in a judgment against it
that has not been paid in full;
 
(xliv)           has no judgments or Liens of any nature against it except for
tax liens not yet due and the Permitted Encumbrances;
 
(xlv)           has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity's financial condition; and
 
(xlvi)           has no material contingent or actual obligations not related to
the Property.
 
 
31

--------------------------------------------------------------------------------

 
 
“Stabilized Net Cash Flow” shall mean underwritten Gross Income from Operations
calculated using an vacancy rate equal to the greater of five percent (5%), the
actual vacancy rate for the Property and the market vacancy rate (“Effective
Gross Income”), less (i) Operating Expenses including a management fee of not
less than six percent (6%) of Effective Gross Income and (ii) an adjustment for
Replacement Reserves of $16,500.00 per annum.
 
“Stabilized Value” shall mean the value of the Property, determined following
the Completion of the Improvements.  The Stabilized Value shall be determined
based upon an MAI appraisal performed, at Borrower’s sole cost and expense, by
an appraiser approved by Lender and dated, or updated, to a date within 30 days
or the date of the Completion of the Improvement occurs made in compliance with
FIRREA and reasonably satisfactory to Lender in all respects; the appraisal
value shall be subject to review and confirmation and updating as to valuation
by Lender’s internal appraisal staff, whose decision shall be final absent
manifest error.
 
“Stabilized Loan-to-Value Ratio” shall mean the ratio of the Total Loan Amount
to the Stabilized Value.
 
“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.
 
“Stored Materials” shall have the meaning set forth in Section 2.1.8 hereof.
 
“Subcontract” shall mean shall mean any agreement (other than the Architect’s
Contract and the General Contractor’s Agreement) entered into by Borrower or by
General Contractor, in which the Subcontractor thereunder agrees to provide
services, labor and/or materials in connection with the Project Improvements.
 
“Subcontractor” shall mean any subcontractor supplying services, labor and/or
materials in connection with the Project Improvements.
 
“Subordinate Financing” shall have the meaning set forth in Section 9.1.2(b).
 
“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.
 
“Survey” shall mean a survey of the Property prepared by a Surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.
 
“Surveyor” shall mean Control Point Associates, Inc., or such other land
surveyor registered as such in the State of New York.
 
“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.1
hereof.
 
 “Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.
 
 
32

--------------------------------------------------------------------------------

 
 
“Tenant” shall mean the tenant under any Lease.
 
“Threshold Amount” shall have the meaning set forth in Section 5.1.21(a) hereof.
 
“Title Company” shall have the meaning set forth in Section 3.1.3(b) hereof.
 
“Title Insurance Policy” shall mean, an ALTA mortgagee title insurance policy in
the form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the lien of the Mortgage.
 
“Total Debt” shall mean, collectively, the Debt and Other Debt.
 
“Total Debt Service” shall mean, with respect to any particular period of time,
scheduled payments of principal, if any, and interest under the Building Loan,
the Project Loan and, if applicable, the Subordinate Financing.
 
“Total Loan Amount” shall mean the sum of the Building Loan Amount, the Project
Loan Amount and the Subordinate Financing, if applicable.
 
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
 
“Transferee” shall have the meaning set forth in Section 5.2.10(e).
 
“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.
 
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.
 
“Unsatisfied Initial Advance Conditions” shall have the meaning set forth in
Section 2.1.20.
 
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
 
“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a) five percent (5%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the Defeasance Payment Amount that would be
required if a Defeasance Event were to occur at such time (whether or not then
permitted) in an amount equal to the outstanding principal amount of the Loan to
be prepaid or satisfied.
 
 
33

--------------------------------------------------------------------------------

 
 
Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all outstanding principal and interest on the Loan is paid on the Open Period
Date (with each such payment and assumed payment discounted to its present value
at the date of prepayment at the rate which, when compounded monthly, is
equivalent to the Prepayment Rate when compounded semi-annually and deducting
from the sum of such present values any short-term interest paid from the date
of prepayment to the next succeeding Payment Date in the event such payment is
not made on a Payment Date), over (ii) the principal amount being prepaid.
 
Section 1.2                      Principles of Construction.  All references to
sections and schedules are to sections and schedules in or to this Agreement
unless otherwise specified.  All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate
otherwise.  Any reference in this Agreement or in any other Loan Document to any
Loan Document shall be deemed to include references to such documents as the
same may hereafter be amended, modified, supplemented, extended, replaced and/or
restated from time to time (and, in the case of any note or other instrument, to
any instrument issued in substitution therefor).  Unless otherwise specified,
the words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Unless otherwise specified, all
meanings attributed to defined terms herein shall be equally applicable to both
the singular and plural forms of the terms so defined.
 
ARTICLE II.
 
GENERAL TERMS
 
Section 2.1                      Loan Commitment; Disbursement to Borrower.
 
2.1.1             Agreement to Lend and Borrow.  Subject to and upon the terms
and conditions set forth herein, Lender hereby agrees to make and Borrower
hereby agrees to accept Advances in respect of the Building Loan as more
particularly set forth in Section 2.10.
 
2.1.2             No Reborrowings.  Any amount borrowed and repaid hereunder in
respect of the Building Loan may not be reborrowed.
 
2.1.3             The Note, Mortgage and Loan Documents.  The Building Loan
shall be evidenced by the Building Loan Note and secured by the Building Loan
Mortgage, the Building Loan Assignment of Leases and the other Building Loan
Documents.
 
2.1.4             Use of Proceeds.  Borrower hereby agrees that Borrower shall
use the proceeds of the Building Loan to pay or reimburse itself for Building
Loan Costs actually incurred in connection with demolition and the construction
of the Project Improvements if and to the extent that such Building Loan Costs
are reflected in the Building Loan Budget, subject to reallocation pursuant to
Sections 2.1.6, 2.1.7 and 5.1.33 (or other reallocations approved by Lender in
its sole discretion).
 
 
34

--------------------------------------------------------------------------------

 
 
2.1.5             Advances.  Lender shall not be required to Advance funds
hereunder for any category or line item of Building Loan Costs in excess of the
amount specified for such line item or category in the Building Loan Budget,
subject to Sections 2.1.6, 2.1.7 and 5.1.33 (or other reallocations approved by
Lender in its sole discretion).  No Advances shall be made to pay for Affiliate
Fees.
 
2.1.6             Cost Overruns.  If Borrower becomes aware of any change in
actual or projected Project-Related Costs which will increase any one or more
category or line item of costs reflected in the Development Budget, Borrower
shall immediately notify Lender in writing and promptly submit to Lender for its
approval a revised Development Budget.  Any reallocation of any category or line
items in the Development Budget in connection with cost overruns shall be
subject to Lender’s approval in Lender’s sole discretion except as set forth in
Sections 2.1.7 and 5.1.33, provided, however, under no circumstances shall
Borrower be permitted, or Lender obligated to approve, the reallocation of line
items from the Building Loan Budget to the Project Loan Budget.  Lender shall
have no obligation to make any further Advances unless and until the revised
Development Budget so submitted by Borrower is approved by Lender and Borrower
has satisfied its obligations with respect to any resulting Shortfall under
Section 2.1.10. Lender reserves the right to approve or disapprove any revised
Development Budget in its sole and absolute discretion (except with respect to
reallocations in accordance with Sections 2.1.7 and 5.1.33).
 
2.1.7             Contingency Reserve.  Following the satisfaction of the
Initial Advance Conditions, and subject to the prior approval of Lender in its
sole discretion, Borrower may revise the Building Loan Budget to move (i)
amounts available under any Line Item for Hard Costs that are designated to
“Contingency” to other Line Items for Hard Costs in the Building Loan Budget, or
(ii) amounts available under any Line Item for Soft Costs that are designated
“Contingency” to other Line Items for Soft Costs in the Building Loan
Budget.  Any cost savings shall be allocated in accordance with Section 5.1.33
hereof.  In no event may the Contingency Line Item of the Building Loan Budget
be reallocated to any Line Item in the Project Loan Budget.  The Contingency
Line Item in the Building Loan Budget for Hard Costs shall contain at least five
percent (5%) of the total projected Hard Costs, separate from the Contingency
Line Items in the Project Loan Budget.
 
2.1.8             Stored Materials.  Lender shall not be required to disburse
any funds for any materials, machinery or other Personal Property not yet
incorporated into the Project Improvements (the “Stored Materials”), unless the
following conditions are satisfied:
 
(a)           Borrower shall deliver to Lender bills of sale or other evidence
reasonably satisfactory to Lender of the cost of, and, subject to the payment
therefor, Borrower’s title in and to such Stored Materials;
 
(b)           The Stored Materials are identified to the Property and Borrower,
are segregated so as to adequately give notice to all third parties of
Borrower’s title in and to such materials, and are components in substantially
final form ready for incorporation into the Project Improvements;
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           The Stored Materials are stored at the Property or at such other
third-party owned and operated site as Lender shall reasonably approve, and are
protected against theft and damage in a manner satisfactory to Lender,
including, if requested by Lender, storage in a bonded warehouse in the greater
metropolitan area in which the Property is located;
 
(d)           The Stored Materials will be paid for in full with the funds to be
disbursed, and all lien rights or claims of the supplier will be released upon
full payment;
 
(e)           Lender has or will have upon payment with disbursed funds a
perfected, first priority security interest in the Stored Materials;
 
(f)           The Stored Materials are insured for an amount equal to their
replacement costs in accordance with Section 6.1 of this Agreement;
 
(g)           The aggregate cost of Stored Materials stored at the Property is
approved by the Construction Consultant and, if required by Lender, the
Construction Consultant shall certify that it has inspected such Stored
Materials and they are in good condition and suitable for use in connection with
the Project Improvements; and
 
(h)           The aggregate cost of Stored Materials stored on the Property at
any one time shall not exceed ten percent (10%) of the maximum amount of the
Loan and the aggregate cost of Stored Materials stored off the Property at any
one time shall not exceed five percent (5%) of the maximum amount of the Loan.
 
2.1.9             Amount of Advances.  In no event shall any Advance exceed the
full amount of Building Loan Costs theretofore paid or to be paid with the
proceeds of such Advance plus any Building Loan Costs incurred by Borrower
through the date of the Draw Request for such Advance minus (i) the applicable
Retainage for each Contract and Subcontract, and (ii) the aggregate amount of
any Advances previously made by Lender.  It is further understood that the
Retainage described above is intended to provide a contingency fund protecting
Lender against failure of Borrower or Guarantor to fulfill any obligations under
the Loan Documents, and that Lender may charge amounts to pay for Building Loan
Costs against such Retainage in the event Lender is required or elects to expend
funds to cure any Default or Event of Default, in either instance, in accordance
with the terms of this Agreement.  No Advance of the Loan by Lender shall be
deemed to be an approval or acceptance by the Lender of any work performed
thereon or the materials furnished with respect thereto.
 
2.1.10             Loan-In-Balance. As used herein, a “Shortfall” shall mean, as
to any Line Item in the Development Budget as of any date,  the amount
determined by Lender,  in Lender’s sole but reasonable judgment,  by which (A)
the cost of completing or satisfying such Line Item, exceeds (B) the remaining
undisbursed portion of the Loan allocated to such Line Item in the Development
Budget plus any sums deposited with Lender pursuant to this Section 2.1.10 to
pay for such Line Item and not previously disbursed plus any Reserve Funds to
the extent such Reserve Funds are available hereunder for the payment of such
Line Item.  From time to time and at any time during the Construction Period,
Lender shall have the right, but not the obligation, to notify Borrower that it
has determined a Shortfall exists as to any one or more Line Items. If Lender at
any time shall so notify Borrower, Borrower shall, at its option within five (5)
days of Lender’s notification as aforesaid, either: (i) deposit with Lender an
amount equal to such Shortfall, which Lender disburse to Borrower to the
satisfaction of the costs of such Line Item prior to advancing any further Loan
proceeds on account of such costs; (ii) post an irrevocable standby Letter of
Credit in the amount of such Shortfall, in favor of Lender; (iii) to the extent
permitted under Sections 2.1.7 and 5.1.33, and following the satisfaction of the
Initial Advance Conditions allocate the Contingency Reserve, with respect to the
Line Item(s) in question, to the Shortfall, and provided, further that the
amount of the remaining Contingency Reserve for such Line Item(s) (following the
allocation to the Shortfall) is sufficient for such Line Item(s), as determined
by Lender in its sole discretion; and (iv) to the extent permitted under Section
5.1.33, and then only following the satisfaction of the Initial Advance
Conditions, reallocate cost savings from the Development Budget in respect of
the Loan (or other reallocations which are approved by Lender, in its sole
discretion) in accordance with the terms of this Agreement, but only to the
extent such cost savings can be allocated to the related Line Items.  Borrower
hereby agrees that Lender shall have a lien on and security interest in, for the
benefit of Lender, any sums deposited pursuant to clause (i) above and that
Borrower shall have no right to withdraw any such sums except for the payment of
the aforesaid costs as approved by Lender.  Lender shall have no obligation to
make any further Advances of proceeds of the Loan as to any Line Item until the
sums required to be deposited pursuant to clause (i) above as to such Line Item
have been exhausted, or until Borrower has posted an irrevocable standby Letter
of Credit pursuant to clause (iii) above, as the case may be, and, in any such
case, the Loan is back “in balance”.  Any such sums not used as provided in said
clause (i) shall be released to Borrower when and to the extent that Lender
reasonably determines that the amount thereof is more than the excess, if any,
of the remaining Project-Related Costs over the undisbursed balance of the Loan,
provided, however, that should an Event of Default occur, Lender, in its sole
discretion, may apply such amounts either to the remaining Project-Related Costs
or to the immediate reduction of outstanding principal and/or interest under the
Note.
 
 
36

--------------------------------------------------------------------------------

 
 
2.1.11             Quality of Work
 
(k) .  No Advance or any portion thereof shall be made with respect to defective
work or to any contractor that has performed work that is defective and that has
not been cured, as confirmed by the report of the Construction Consultant, but
Lender may disburse all or part of any Advance before the sum shall become due
if Lender believes it advisable to do so, and all such Advances or parts thereof
shall be deemed to have been made pursuant to this Agreement.
 
2.1.12             Required Equity Funds.  All Required Equity Funds shall be
contributed (i.e., expended by Borrower and invested by Borrower in the
Property, for Project–Related Costs set forth on the approved Development
Budget) before the Closing Date.
 
2.1.13             Trust Fund.  Pursuant to Section 13 of the New York Lien Law,
Borrower shall receive the Advances hereunder and shall hold the right to
receive the Advances as a trust fund to be applied first for the purpose of
paying the Costs of the Improvements and shall apply the Advances first to the
payment of the Cost of the Improvements on the Property before using any part of
the total of the same for any other purpose.
 
2.1.14             Final Project Report and Development Budget.  Attached hereto
as Schedule II is Borrower’s detailed and definitive budget of all
Project-Related Costs to be incurred by Borrower during the Construction Term
and that will be disbursed out of Loan proceeds subject to availability and
satisfaction of all applicable conditions to Advances hereunder and under the
Project Loan Agreement, being so indicated, delineated by each category of
Project-Related Costs (each a “Line Item” or “Budget Line”) and further broken
down to segregate Building Loan Costs and Project Loan Costs, which budget has
been approved by Lender and Construction Consultant (the “Development Budget”).
The portion of the Development Budget that includes only Building Loan Costs is
referred to herein as the “Building Loan Budget” and the portion of the
Development Budget that includes only Project Loan Costs is referred to herein
as the “Project Loan Budget.”
 
 
37

--------------------------------------------------------------------------------

 
 
2.1.15             Miscellaneous.
 
(a)           The making of an Advance by Lender shall not constitute Lender’s
approval or acceptance of the construction theretofore completed.  Lender’s
inspection and approval of the Plans and Specifications, the construction of the
Project Improvements, or the workmanship and materials used therein, shall
impose no liability of any kind on Lender, the sole obligation of Lender as the
result of such inspection and approval being to make the Advances if and to the
extent, required by this Agreement.
 
(b)           ALL POTENTIAL LIENORS ARE HEREBY CAUTIONED TO EXERCISE SOUND
BUSINESS JUDGMENT IN THE EXTENSION OF CREDIT TO BORROWER.  NO POTENTIAL LIENOR
SHOULD EXPECT LENDER TO MAKE ADVANCES OF THE LOAN IN AMOUNTS AND AT TIMES SUCH
THAT IT WILL NOT BE NECESSARY FOR EACH SUCH POTENTIAL LIENOR TO EXERCISE SOUND
BUSINESS JUDGMENT IN THE EXTENSION OF CREDIT TO BORROWER.  MOREOVER, ALL
POTENTIAL LIENORS ARE REMINDED THAT SUBDIVISION (3) OF SECTION 13 OF THE NEW
YORK LIEN LAW PROVIDES THAT “NOTHING IN THIS SUBDIVISION SHALL BE CONSIDERED AS
IMPOSING UPON THE LENDER ANY OBLIGATION TO SEE THE PROPER APPLICATION OF SUCH
ADVANCES BY THE OWNER,” AND LENDER DOES NOT IMPOSE SUCH AN OBLIGATION ON ITSELF.
 
Section 2.2                      Interest Rate.
 
2.2.1             Interest Rate. Interest on the outstanding principal balance
of the Loan shall accrue from (and include) the Closing Date to but excluding
the Maturity Date at the Interest Rate calculated as set forth in Section 2.2.2
below.
 
2.2.2             Interest Calculation. Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the period for which the calculation is being made by (b) a
daily rate based on the Interest Rate and a three hundred sixty (360) day year
by (c) the outstanding principal balance.
 
2.2.3             Default Rate. In the event that, and for so long as, any Event
of Default shall have occurred and be continuing, the outstanding principal
balance of the Loan and, to the extent permitted by law, all accrued and unpaid
interest in respect of the Loan and any other amounts due pursuant to the Loan
Documents, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.
 
 
38

--------------------------------------------------------------------------------

 
 
2.2.4             Usury Savings. This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate.  If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
 
Section 2.3                      Loan Payment.
 
2.3.1             Monthly Debt Service Payments.  Borrower shall pay to Lender
(a) on the Closing Date, an amount equal to interest only on the outstanding
principal balance of the Loan from and including the Closing Date up to and
including December 31, 2007, which interest shall be calculated in accordance
with the provisions of Section 2.2 hereof, and (b) on each Payment Date
commencing on the Payment Date occurring in February, 2008 and thereafter up to
and including the Maturity Date, Borrower shall make a payment to Lender equal
to the Monthly Debt Service Payment Amount, which payments shall be applied
first to interest due for the related Interest Period at the Interest Rate, for
such related Interest Period and then to the principal amount of the Loan due in
accordance with this Agreement, and lastly, to any other amounts due and unpaid
pursuant to the Loan Documents hereto.  Borrower and Lender acknowledge and
agree that, on the 15th calendar day of the month preceding each Payment Date
during the Construction Term: (a) if and to the extent undrawn funds remain
available for Advance under the Project Loan from the Interest Reserve Line Item
of the Project Loan Budget, and provided that that no Event of Default or
monetary Default then exists under any of the Loan Documents or would occur as a
result of such Project Loan Advance, the Monthly Debt Service Amount then due
and owing shall be advanced by Lender by a Project Loan Advance under Interest
Reserve Line Item of the Project Loan Budget; and (b) if no amount remains
available under the Interest Reserve Line Item but and to the extent Interest
Reserve Funds are on deposit in the Interest Reserve Account,  and no Event of
Default or monetary Default then exists under any of the Loan Documents, the
Monthly Debt Service Payment Amount then due and payable shall be paid by
application of funds from the Interest Reserve Account.  Borrower and Lender
acknowledge and agree that Lender may automatically make a Project Loan Advance
or apply Interest Reserve Funds on deposit in the Interest Reserve Account on
each Payment Date occurring during the Construction Term, in either instance, in
accordance with this Section 2.3.1, without the need for Borrower to submit a
Draw Request or otherwise request such an Advance or application.
 
 
39

--------------------------------------------------------------------------------

 
 
2.3.2             Payments Generally.  The first Interest Period hereunder shall
commence on and include the Closing Date and shall end on and include December
31, 2007.  Thereafter each Interest Period shall commence on the first (1st) day
of each calendar month during the term of this Agreement and shall end on and
include the final calendar date of such calendar month.  For purposes of making
payments hereunder, but not for purposes of calculating Interest Periods, if the
day on which such payment is due is not a Business Day, then amounts due on such
date shall be due on the immediately preceding Business Day and with respect to
payments of principal due on the Maturity Date, interest shall be payable at
the Interest Rate or the Default Rate, as the case may be, through and including
the day immediately preceding such Maturity Date.  All amounts due under this
Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.
 
2.3.3             Payment on Maturity Date.  Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Mortgage and the other Loan Documents.
 
2.3.4             Late Payment Charge.  If any principal, interest or any other
sums due under the Loan Documents (including the amounts due on the Maturity
Date) are not paid by Borrower on or prior to the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent
payment.  Any such amount shall be secured by the Mortgage and the other Loan
Documents to the extent permitted by applicable law.
 
2.3.5             Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 11:00 A.M., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
 
Section 2.4                      Prepayments.
 
2.4.1             Voluntary Prepayments.  Except as otherwise provided in this
Section 2.4.1 and Section 2.4.2, Borrower shall not have the right to prepay the
Loan in whole or in part prior to the Maturity Date.  If for any reason Borrower
prepays the Loan on a date other than a Payment Date, Borrower shall pay Lender,
in addition to the Debt, all interest which would have accrued on the amount of
the Loan through and including the Payment Date next occurring following the
date of such prepayment.  Notwithstanding anything to the contrary contained
herein, commencing after the Payment Date three (3) months prior to the Maturity
Date (the "Open Period Date"), or on any Payment Date thereafter (or on any date
thereafter, provided that interest is paid through the next Payment Date),
Borrower may, at its option, prepay the Debt in whole, but not in part, without
payment of the Yield Maintenance Premium.
 
2.4.2             Mandatory Prepayments.  On the next occurring Payment Date
following the date on which Lender actually receives any Net Proceeds, if Lender
is not obligated to make such Net Proceeds available to Borrower for the
Restoration of the Property or otherwise remit such Net Proceeds to Borrower
pursuant to Section 6.4 hereof, Borrower shall prepay or authorize Lender to
apply Net Proceeds as a prepayment of all or a portion of the outstanding
principal balance of the Loan together with accrued interest through the end of
the related Interest Period and any other sums due hereunder in an amount equal
to one hundred percent (100%) of such Net Proceeds; provided, however, if an
Event of Default has occurred and is continuing, Lender may apply such Net
Proceeds to the Debt (until paid in full) in any order or priority in its sole
discretion.  Other than following an Event of Default, no Yield Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.4.2.
 
 
40

--------------------------------------------------------------------------------

 
 
2.4.3             Prepayments After Default.  If following an Event of Default,
payment of all or any part of the Debt is tendered by Borrower or otherwise
recovered by Lender, such tender or recovery shall be (a) made on the next
occurring Payment Date together with the Monthly Debt Service Payment and
(b) deemed a voluntary prepayment by Borrower in violation of the prohibition
against prepayment set forth in Section 2.4.1 hereof and Borrower shall pay, in
addition to the Debt, an amount equal to the Yield Maintenance Default Premium.
 
2.4.4             Prepayment Prior to Defeasance Expiration Date.  If the
Permitted Release Date has occurred but the Defeasance Expiration Date has not
occurred, the Debt may be prepaid in whole (but not in part) prior to the date
permitted under Section 2.4.1 hereof upon not less than thirty (30) days prior
written notice to Lender specifying the Payment Date on which prepayment is to
be made (a “Prepayment Date”) provided no Event of Default exists and upon
payment of an amount equal to the Yield Maintenance Premium.  Lender shall
notify Borrower of the amount and the basis of determination of the required
prepayment consideration.  If any notice of prepayment is given, the Debt shall
be due and payable on the Prepayment Date.  Lender shall not be obligated to
accept any prepayment of the Debt unless it is accompanied by the prepayment
consideration due in connection therewith.  If for any reason Borrower prepays
the Loan on a date other than a Payment Date, Borrower shall pay Lender, in
addition to the Debt, all interest which would have accrued on the amount of the
Loan through and including the Payment Date next occurring following the date of
such prepayment.
 
2.4.5             Application of Prepayments to Components.  Any prepayment of
the principal of the Loan, in whole or in part, voluntary or involuntary, shall
be applied (a) first, to the reduction of the outstanding principal balance of
the Project Loan until reduced to zero, and (b) second, to the reduction of the
outstanding principal balance of the Building Loan until reduced to
zero.  Subsequent to any Event of Default, any payment of principal from
whatever source may be applied by Lender between the various components of the
Loan in Lender’s sole discretion.
 
Section 2.5                      Defeasance.
 
2.5.1             Voluntary Defeasance(a)  Provided no Event of Default shall
then exist, Borrower shall have the right at any time after the Defeasance
Expiration Date and prior to the date voluntary prepayments are permitted under
Section 2.4.1 hereof to voluntarily defease all, but not part, of the Loan by
and upon satisfaction of the following conditions (such event being a
"Defeasance Event")
 
 
41

--------------------------------------------------------------------------------

 
 
(i)           Borrower shall provide not less than thirty (30) days prior
written notice to Lender specifying the Payment Date (the “Defeasance Date”) on
which the Defeasance Event is to occur;
 
(ii)           Borrower shall pay to Lender all accrued and unpaid interest on
the principal balance of the Loan to and including the Defeasance Date.  If for
any reason the Defeasance Date is not a Payment Date, the Borrower shall also
pay interest that would have accrued on the Note through and including the
Payment Date immediately preceding the next Payment Date, provided, however, if
the Defeasance Deposit shall include short-term interest computed from the date
of such prepayment through to the next succeeding Payment Date, Borrower shall
not be required to pay such short term interest pursuant to this sentence;
 
(iii)           Borrower shall pay to Lender all other sums, not including
scheduled interest or principal payments, then due under the Note, this
Agreement, the Mortgage and the other Loan Documents;
 
(iv)           Borrower shall use the Defeasance Deposit to purchase U.S.
Obligations in accordance with Section 2.5.1(b) below;
 
(v)           Borrower shall execute and deliver a pledge and security
agreement, in form and substance that would be reasonably satisfactory to a
prudent lender creating a first priority lien on the Defeasance Deposit and the
U.S. Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”);
 
(vi)           Borrower shall deliver an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note to the Successor
Borrower, that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations delivered by Borrower and that any
REMIC Trust formed pursuant to a Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of such Defeasance Event;
 
(vii)           Borrower shall deliver confirmation in writing from each of the
applicable Rating Agencies to the effect that such release will not result in a
downgrade, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding.  If required by
the applicable Rating Agencies, Borrower shall also deliver or cause to be
delivered an Additional Insolvency Opinion with respect to the Successor
Borrower in form and substance satisfactory to Lender and the applicable Rating
Agencies;

 
42

--------------------------------------------------------------------------------

 
 
(viii)           Borrower shall deliver an Officer’s Certificate certifying that
the requirements set forth in this Section 2.5.1(a) have been satisfied;
 
(ix)           Borrower shall deliver a certificate of Borrower’s independent
certified public accountant certifying that the U.S. Obligations purchased with
the Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
 
(x)           Borrower shall deliver such other certificates, documents or
instruments as Lender may reasonably request; and
 
(xi)           Borrower shall pay all costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of the Mortgage as provided in Section 2.6
hereof, (B) reasonable attorneys’ fees and expenses incurred in connection with
the Defeasance Event, (C) the costs and expenses of the Rating Agencies, (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, or otherwise required to accomplish
the defeasance and (E) the costs and expenses of Servicer and any trustee,
including reasonable attorneys’ fees.
 
(b)           In connection with the Defeasance Event, Borrower shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date upon which interest and principal payments are
required under this Agreement and the Note, and in amounts equal to the
scheduled payments due on such Payment Dates under this Agreement and the Note
(including, without limitation, scheduled payments of principal, interest,
servicing fees (if any), and any other amounts due under the Loan Documents on
such Payment Dates) and assuming the Note is prepaid in full on the Open Period
Date (the “Scheduled Defeasance Payments”).  Borrower, pursuant to the Security
Agreement or other appropriate document, shall authorize and direct that the
payments received from the U.S. Obligations may be made directly to the Clearing
Account (unless otherwise directed by Lender) and applied to satisfy the Debt
Service obligations of Borrower under this Agreement and the Note.  Any portion
of the Defeasance Deposit in excess of the amount necessary to purchase the U.S.
Obligations required by this Section 2.5 and satisfy Borrower’s other
obligations under this Section 2.5 and Section 2.6 shall be remitted to
Borrower.
 
2.5.2             Collateral.  Each of the U.S. Obligations that are part of the
defeasance collateral shall be duly endorsed by the holder thereof as directed
by Lender or accompanied by a written instrument of transfer in form and
substance that would be satisfactory to a prudent lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or by the issuer thereof, as the case may be, to
effectuate book-entry transfers and pledges through the book-entry facilities of
such institution) in order to perfect upon the delivery of the defeasance
collateral a first priority security interest therein in favor of Lender in
conformity with all applicable state and federal laws governing the granting of
such security interests.
 
 
43

--------------------------------------------------------------------------------

 
 
2.5.3             Successor Borrower.  In connection with any Defeasance Event,
Borrower shall establish a successor entity (the “Successor Borrower”), which
shall be a Special Purpose Entity, which shall not own any other assets or have
any other liabilities or operate other property (except in connection with other
defeased loans held in the same securitized loan pool with the Loan).  Borrower
shall transfer and assign all obligations, rights and duties under and to the
Note, together with the pledged U.S. Obligations to such Successor
Borrower.  Such Successor Borrower shall assume the obligations under the Note
and the Security Agreement and Borrower shall be relieved of its obligations
under such documents.  Borrower shall pay One Thousand and 00/100 Dollars
($1,000) to any such Successor Borrower as consideration for assuming the
obligations under the Note and the Security Agreement.  Notwithstanding anything
in this Agreement to the contrary, no other assumption fee shall be payable upon
a transfer of the Note in accordance with this Section 2.5.3, but Borrower shall
pay all costs and expenses incurred by Lender, including Lender’s attorneys’
fees and expenses and any fees and expenses of any Rating Agencies, incurred in
connection therewith.
 
Section 2.6                      Release of Property.  Except as set forth in
this Section 2.6, no repayment, prepayment or defeasance of all or any portion
of the Loan shall cause, give rise to a right to require, or otherwise result
in, the release of the Lien of the Mortgage on the Property.
 
2.6.1             Release of Property.
 
(a)           If Borrower has elected to defease the Loan and the requirements
of Section 2.5 and this Section 2.6 have been satisfied, all of the Property
shall be released from the Lien of the Mortgage and the U.S. Obligations,
pledged pursuant to the Security Agreement, shall be the sole source of
collateral securing the Note.
 
(b)           In connection with the release of the Mortgage, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Defeasance Date, a
release of Lien (and related Loan Documents) for the Property for execution by
Lender.  Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and that would be satisfactory to a prudent lender
and contains standard provisions, if any, protecting the rights of the releasing
lender.  In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.
 
2.6.2             Release on Payment in Full
 
(b) .  Lender shall, upon the written request and at the expense of Borrower,
upon payment in full of all principal and interest due on the Loan and all other
amounts due and payable under the Loan Documents in accordance with the terms
and provisions of the Note and this Agreement, release the Lien of the Mortgage
on the Property.
 
Section 2.7                      Clearing Account/Cash Management.  On or prior
to the Closing Date, Borrower shall, at its sole cost and expense, cause each of
the following to occur to the satisfaction of Lender (collectively, the “Cash
Management Conditions”):   (a) Borrower shall establish an Eligible Account (the
“Clearing Account”)  with an Eligible Institution selected by Borrower and
approved by Lender (the “Clearing Bank”); (b) Borrower shall cause the Clearing
Bank to execute and deliver the Clearing Account Agreement in accordance with
Section 2.7.1(b); (c) Borrower shall establish an Eligible Account (the “Cash
Management Account”) with an the Cash Management Bank  designated by Lender
pursuant to and in accordance with the Cash Management Agreement and Section
2.7.2 hereof; (d) Borrower shall deliver a Payment Direction Letter to the
Tenant under any Lease then or thereafter in effect and provide Lender with
reasonably satisfactory evidence that the Tenant under such  Lease has confirmed
that it shall comply with the terms thereof; (e) Borrower will take all actions
necessary to establish and maintain in favor of Lender a perfected first
priority security interest in the Clearing Account and Cash Management Account
and all deposits at any time contained in either such account and the proceeds
thereof, including, without limitation, executing and filing UCC-1 Financing
Statements; (f) Borrower shall deliver to Lender an opinion of Borrower’s
counsel with respect to the due execution, authority, enforceability of the Cash
Management Agreement and Clearing Account Agreement and confirming that Lender
has first priority  perfected security interest in the Cash Management Account
and Clearing Account and such other matters as Lender may reasonably require,
all such opinions in form, scope and substance satisfactory to Lender and
Lender’s counsel; and (g) Borrower shall reimburse Lender for any and all cost
and expenses, including reasonable attorney’s fees and disbursements, resulting
form the foregoing.
 
 
44

--------------------------------------------------------------------------------

 
 
2.7.1             Clearing Account.
 
(a)           Borrower shall establish and maintain the Clearing Account with
the Clearing Bank on or prior to the Closing Date, and thereafter Borrower shall
maintain the Clearing Account at all times during the remainder of the term of
the Loan.  The Clearing Account shall be entitled “Acadia Atlantic Avenue LLC,
as Borrower and Bear Stearns Commercial Mortgage, Inc., as Lender, pursuant to
Loan Agreement dated as of December 26, 2007 - Clearing Account”.  Borrower
hereby grants to Lender a first-priority security interest in the Clearing
Account and all deposits at any time contained therein and the proceeds
thereof.  All monies now or hereafter deposited into the Clearing Account shall
be deemed additional security for the Debt.
 
(b)           Borrower shall obtain from the Clearing Bank and deliver to Lender
an agreement, in form and substance satisfactory to Lender (the “Clearing
Account Agreement”), pursuant to which: (i) Borrower and Clearing Bank
acknowledge and agree that during a Cash Trap Period, Lender shall have the sole
right to make withdrawals from the Clearing Account and all costs and expenses
for establishing and maintaining the Clearing Account shall be paid by Borrower;
(ii) upon notice from Lender that a Cash Trap Period exists, the Clearing Bank
agrees to transfer to the Cash Management Account in immediately available funds
by federal wire transfer all amounts on deposit in the Clearing Account once
every Business Day during the term of the Loan.
 
(c)           Borrower shall (i) deliver irrevocable written instructions to all
tenants under Leases to deliver all Rents (including additional rent, payable
thereunder directly to the Clearing Account, and (ii) deliver irrevocable
written instructions to each of the credit card companies or credit card
clearing banks with which Borrower or Manager has entered into merchant’s
agreements to deliver all receipts payable with respect to the Property directly
to the  Clearing Account (collectively, the “Payment Direction
Letters.”).  Borrower and Manager shall deposit all amounts received by Borrower
or Manager constituting Rents into the Clearing Account within one (1) Business
Day after receipt thereof.
 
 
45

--------------------------------------------------------------------------------

 
 
(d)           Upon the occurrence of an Event of Default, Lender may, in
addition to any and all other rights and remedies available to Lender, apply any
sums then present in the Clearing Account to the payment of the Debt in any
order in its sole discretion.
 
(e)           The Clearing Account shall be an Eligible Account and shall not be
commingled with other monies held by Borrower or Clearing Bank.
 
(f)           Borrower shall not further pledge, assign or grant any security
interest in the Clearing Account or the monies deposited therein or permit any
lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements, except those naming Lender as the secured party, to
be filed with respect thereto.
 
(g)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Clearing Account and/or the Clearing Account Agreement (unless arising
from the gross negligence or willful misconduct of Lender) or the performance of
the obligations for which the Clearing Account was established.
 
2.7.2             Cash Management Account.
 
(a)           Pursuant to and in accordance with the Cash Management Agreement,
Borrower shall establish and maintain a segregated Eligible Account (the “Cash
Management Account”) to be held by an Eligible Institution selected by Lender
(the “Cash Management Bank”) in trust and for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender.  The
Cash Management Account shall be entitled “Acadia Atlantic Avenue LLC as
Borrower and Bear Stearns Commercial Mortgage, Inc., as Lender, pursuant to Loan
Agreement dated as of December 26, 2007 - Cash Management Account.”  Borrower
hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, executing and filing UCC-1 Financing
Statements and continuations thereof.  Borrower will not in any way alter or
modify the Cash Management Account and will notify Lender of the account number
thereof.  Lender and Servicer shall have the sole right to make withdrawals from
the Cash Management Account and all costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Borrower.
 
(b)           During a Cash Trap Period, and provided no Event of Default shall
have occurred, on each Payment Date (or, if such Payment Date is not a Business
Day, on the immediately preceding Business Day), all funds on deposit in the
Cash Management Account shall be applied as set forth in the Cash Management
Agreement
 
(c)           The insufficiency of funds on deposit in the Cash Management
Account shall not relieve Borrower from the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
 
 
46

--------------------------------------------------------------------------------

 
 
(d)           Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement and the other Loan
Documents and Lender shall provide notice thereof to Borrower.
 
(e)           All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.
 
(f)           Notwithstanding anything to the contrary herein, all transfers of
Borrower's funds from the Cash Management Account or other sources to or for the
benefit of any mezzanine lender under any Subordinate Financing pursuant to this
Agreement or any of the other Loan Documents shall constitute distributions from
Borrower to the Mezzanine Borrower and must comply with the requirements as to
distributions of the Delaware Limited Liability Company Act.  No provision of
any of the Loan Documents shall create a debtor-creditor relationship between
Borrower and any mezzanine or subordinate lender.
 
2.7.3             Payments Received Under the Cash Management
Agreement.  Notwithstanding anything to the contrary contained in this Agreement
or the other Loan Documents, and provided no Event of Default has occurred and
is continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited on a monthly
basis into the Reserve Funds, if any, shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account to satisfy such
obligations pursuant to the Cash Management Agreement on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.
 
Section 2.8                      Intentionally Omitted.
 
Section 2.9                      Payments Not Conditional.  All payments
required to be made by Borrower hereunder or under the Note or the other Loan
Documents shall be made irrespective of, and without deduction for, any setoff,
claim or counterclaim and shall be made irrespective of any defense thereto.
 
Section 2.10                      Initial Advance.  The obligation of Lender to
make the initial Advance of the Building Loan (the “Initial Advance”) shall be
subject to the following conditions precedent (collectively, the “Initial
Advance Conditions”) on or prior to the Required Initial Advance Date, all of
which conditions precedent must be satisfied prior to Lender making any such
Initial Advance:
 
2.10.1             Prior Conditions Satisfied.  All conditions precedent to
closing shall continue to be satisfied as of the date of the Initial Advance (in
the same manner in which they were satisfied for the closing without reimposing
any one-time condition).
 
2.10.2             Performance; No Default.  Borrower shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it at or prior to the date of such Initial Advance, and on the
date of such Initial Advance there shall exist no Default or Event of Default.
 
 
47

--------------------------------------------------------------------------------

 
 
2.10.3             Representations and Warranties.  The representations and
warranties made by Borrower or Guarantor in the Loan Documents or otherwise made
by or on behalf of Borrower or Guarantor in connection therewith after the date
thereof shall have been true and correct in all material respects on the date on
which made and shall also be true and correct in all material respects on the
date of the Initial Advance.
 
2.10.4             No Damage.  The Project Improvements shall not have been
injured or damaged by fire, explosion, accident, flood or other casualty, unless
Lender shall be satisfied that sufficient insurance proceeds will be available
in the reasonable judgment of Lender to effect the satisfactory restoration of
the Project Improvements and to permit the Completion of the Improvements prior
to the Required Completion Date.
 
2.10.5             Government Approvals.  Borrower shall have delivered to
Lender evidence satisfactory to Lender that all Governmental Approvals necessary
for the demolition of the existing improvements as contemplated by the Plans and
Specifications, have been obtained and are in full force and effect.
 
2.10.6             Final Project Report.  The Final Project Report shall have
been delivered to Lender by the Construction Consultant.
 
2.10.7             Development Budget.  Borrower shall have prepared and Lender
and Construction Consultant shall have approved the Development Budget
(including both the Building Loan Budget and the Project Loan Budget) and the
Disbursement Schedule.
 
2.10.8             Plans and Specifications.  Two (2) complete sets of the Plans
and Specifications and any and all modifications and amendments made thereto
which have been reviewed and approved by (A) Lender, and (B) the Construction
Consultant.  Borrower shall deliver to Lender a list identifying the Plans and
Specifications and any and all modifications and amendments made thereto.
 
2.10.9             General Contractor’s Agreement.  Borrower and an unaffiliated
General Contractor have entered into a Standard Form of Agreement between Owner
and Contractor (Where the basis for payment is a STIPULATED SUM), dated as of
October 18, 2007, that obligates the General Contractor to cause the Completion
of the Improvements to occur prior to the Required Completion Date at a fixed
price, reasonably acceptable to Lender and the Construction Consultant in both
form and substance (once approved, the “General Contractor’s Agreement”).  The
General Contractor’s Agreement, shall have been duly executed and delivered by
the parties thereto, shall be in full force and effect and Lender shall have
received a certified copy or a fully executed duplicate original thereof.  The
General Contractor shall have duly executed and delivered to Lender a consent to
the assignment of the General Contractor’s Agreement, in form and substance
reasonably satisfactory to Lender, and Lender shall have received a certified
copy or a fully executed duplicate original thereof.  If General Contractor
consist of more than one Person, then each such Person shall deliver a consent
to the assignment of the General Contractor’s Agreement, in form and substance
satisfactory to Lender, and Lender shall have received a certified copy or a
fully executed duplicate original thereof.
 
 
48

--------------------------------------------------------------------------------

 
 
2.10.10             Architect’s and General Contractor’s
Certificates.  Certificates from the Borrower’s Architect (the “Architect’s
Certificate”) substantially in the form attached hereto as Exhibit F and from
the General Contractor (the “General Contractor’s Certificate”) substantially in
the form attached hereto as Exhibit G.
 
2.10.11             Contracts and Subcontracts.  Borrower shall have delivered
to Lender, and Lender and Construction Consultant shall have approved a list,
certified by Borrower, of all Contractors and Subcontractors who have been or,
to the extent identified by Borrower, will be supplying labor or materials for
the Property.  The list of Contractors and Subcontractors may be amended from
time to time subject to the approval of Lender and Construction Consultant, in
accordance with the terms hereof.  Borrower shall have delivered to Lender all
Contract and Major Contracts for all of the work necessary for Completion of the
Improvements, and Lender and Construction Consultant shall have approved all
such Major Contracts.  No Advance shall be made by Lender with regard to work
done by or on behalf of any Contractor or Subcontractor unless Borrower shall
have delivered to Lender and Construction Consultant originals of the following
documents as to such Contractor or Subcontractor, each in form and substance
reasonably satisfactory to Lender:
 
(a)           Performance Letters.  if requested by Lender, a performance letter
(“Performance Letter”) substantially in the form attached hereto as Exhibit H
from such Contractors and/or Subcontractors as Lender shall designate.
 
(b)           Other Documents.  Such other documents and certificates as Lender
or its counsel may reasonably require.
 
2.10.12             Contractors’ Consent to Assignment.  Each Contractor,
Sub-Contractor and Other Design Professionals shall have delivered  a consent to
the assignment of each of their Contracts, in form and substance satisfactory to
Lender, and Lender shall have received a certified copy or a fully executed
duplicate original of each such Contract.
 
2.10.13             Cash Management.  Lender has determined that the Cash
Management Conditions have been satisfied.
 
2.10.14             Notices.  All notices required by any Governmental Authority
or by any applicable Legal Requirement to be filed prior to commencement of
construction of the Project Improvements shall have been filed.
 
2.10.15             Deliveries.  Lender shall have received:
 
(a)           Draw Request.  A Draw Request complying with the requirements
hereof;
 
(b)           Affirmation of Payment.  An Affirmation of Payment;
 
(c)           Title Insurance Policy.  A Title Insurance Policy for the full
amount of the Loan, which includes a pending disbursement clause to increase the
coverage of the Title Insurance Policy by the amount of the any Construction
Advance, insuring the lien of the Mortgage subject to no liens or encumbrances
other than the Permitted Encumbrances;
 
 
49

--------------------------------------------------------------------------------

 
 
(d)           Lien Waivers.  Duly executed lien waivers, which shall be
conditional lien waivers or unconditional lien waivers, as determined by Lender
in its sole discretion, and otherwise substantially in the form set forth in
Exhibit J from the General Contractor and all Contractors and Subcontractors who
have performed work, for the work so performed, and/or who have supplied labor
and/or materials, for the labor and/or materials so supplied, except for such
work or labor and/or materials for which payment thereof is requested, as to
which duly executed lien waivers shall be delivered to Lender with the next
request for an Advance;
 
(e)           Ratios.  Evidence satisfactory to Lender that following the
Initial Advance, the Loan-to-Cost Ratio shall be no greater than 75%;
 
(f)           Evidence of Sufficiency of Funds.  Evidence satisfactory to Lender
that the proceeds of the Loan plus the Required Equity Funds will be sufficient
to cover all Project-Related Costs reasonably anticipated to be incurred and to
satisfy the Obligations of Borrower to Lender and under this Agreement and the
other Loan Documents;
 
(g)           Anticipated Costs Report.  An Anticipated Costs Report; and
 
(h)           Other Documents.  Such other documents and certificates as Lender
or its counsel may reasonably require.
 
2.10.16             Building Loan Agreement Filed.  This Building Loan Agreement
shall have been filed in the Kings County Clerk’s Office.
 
2.10.17             Initial Project Loan Advance.  All conditions to the initial
advance of the Project Loan set forth in Section 2.10 of the Project Loan
Agreement shall have been satisfied.
 
2.10.18             Rate Lock Agreement.  Simultaneously with the Initial
Advance, Lender shall return to Borrower, a pro-rata portion of the deposit held
by Lender pursuant to the Rate Lock Agreement in such proportion as the amount
of the Initial Advance bears to the Total Loan Amount.
 
2.10.19             Initial Reserve Deposits Borrower shall have deposited the
Initial Tax and Insurance Escrow Deposit and the Initial Interest Reserve
Deposit with Lender. The Initial Tax and Insurance Escrow Deposit and the
Initial Interest Reserve Deposit shall be funded on the date of the Initial
Advance with a portion of the Initial Advance under the Project Loan.
 
2.10.20             Satisfaction of Initial Advance Conditions.  Borrower
acknowledge that certain Initial Advance Conditions, including, without
limitation, [SUBJECT TO REVIEW BY LENDER] [(i) delivery to and approval by
Lender of final Plans and Specifications, (ii) delivery to and approval by
Lender of the final Development Budget, Building Loan Budget, and Project Loan
Budget, (iii) delivery to Lender of all permits required for the demolition
of  the existing improvements on the Property, (iv) delivery to Lender of
evidence that Borrower maintains the Policies required under this Agreement, and
(v) delivery to Lender of Borrower's Requisition and all required accompanying
documents with respect to the Initial Advance in accordance with Section 2.14.1
of this Agreement (the "Unsatisfied Initial Advance Conditions")].  Borrower
covenants and agrees that, prior to the Required Initial Advance Date, time
being of the essence, it shall cause all of the Initial Advance Conditions,
including, without limitation, the Unsatisfied Initial Advance Conditions, to be
satisfied.  Borrower shall not perform any work at the Property, including,
without limitation, any demolition of the existing improvements, until all of
the Initial Advance Conditions including, without limitation, the Unsatisfied
Initial Advance Conditions, have been satisfied.  Borrower’s failure to satisfy,
or cause the satisfaction of, any of the Initial Advance Conditions on or prior
to the Required Initial Advance Date shall, at Lender’s election, constitute an
Event of Default.  In addition to any and all other remedies that may be
available to Lender hereunder, under the other Loan Documents, at law or in
equity, upon the occurrence of an Event of Default resulting from the failure of
any Initial Advance Condition to have been satisfied, Borrower hereby
irrevocably empowers Lender, in the name of Borrower as its true and lawful
attorney-in-fact, with full power of substitution to complete or undertake such
steps as may be necessary, in Lender’s sole determination, to satisfy the
Initial Advance Condition in the name of Borrower.  Such power of attorney shall
be deemed to be a power coupled with an interest and cannot be
revoked.  Borrower empowers said attorney-in-fact as follows: (i) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iii) to pay, settle or compromise all existing
bills and claims which are or may become Liens against the Property, or as may
be necessary or desirable for the completion of such Initial Advance Conditions,
or for clearance of title; (v) to execute all applications and certificates in
the name of Borrower which may be required by any of the contract documents;
(vi) to prosecute and defend all actions or proceedings in connection with the
Property or the Project; and (vii) to do any and every act which Borrower might
do in its own behalf to fulfill the terms of this Agreement and the other Loan
Documents.  In addition, upon such Event of Default,. Lender shall have the
right to unwind any interest rate hedge entered into by Lender and apply any
deposits or other amounts held by Lender pursuant to the Rate Lock Agreement to
costs and expenses incurred by Lender under this Agreement, the Rate Lock
Agreement or any of the other Loan Documents.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 2.11                      Construction Advances.  The obligation of
Lender to make the Advances of the Building Loan after the Initial Advance shall
be subject to the following conditions precedent (collectively, the
“Construction Advance Conditions”), all of which conditions precedent must be
satisfied prior to Lender making any such Advance:
 
2.11.1             Prior Conditions Satisfied.  All conditions precedent to any
prior Advance (in the same manner in which they were satisfied for the Initial
Advance or prior Advance, as applicable, and without reimposing any one-time
requirement) shall continue to be satisfied as of the date of such subsequent
Advance.
 
2.11.2             Performance; No Default.  Borrower shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it at or prior to the date of such Advance, and on the date of
such Advance there shall exist no Default or Event of Default or Shortfall.
 
2.11.3             Representations and Warranties.  The representations and
warranties made by Borrower and Guarantor in the Loan Documents or otherwise
made by or on behalf of Borrower or Guarantor in connection therewith after the
date thereof shall have been true and correct in all material respects on the
date on which made and shall also be true and correct in all material respects
on the date of such Advance.
 
 
51

--------------------------------------------------------------------------------

 
 
2.11.4             No Damage.  The Improvements shall not have been injured or
damaged by fire, explosion, accident, flood or other casualty, unless Lender
shall have received insurance proceeds sufficient in the reasonable judgment of
Lender to effect the satisfactory restoration of the Improvements and to permit
the Completion of the Improvements prior to the Required Completion Date.
 
2.11.5             Deliveries.  The following items or documents shall have been
delivered to Lender:
 
(a)           Anticipated Costs Report.  An anticipated cost report
(“Anticipated Costs Report”) in the form set forth in Exhibit I executed by the
General Contractor which sets forth the anticipated costs to complete
construction of the Project Improvements, after giving effect to costs incurred
during the previous month and any anticipated change orders;
 
(b)           Endorsement to Title Insurance Policy.  A “datedown” endorsement
to Lender’s title insurance policy as described in the form set forth in Exhibit
C hereto, which continuation or endorsement shall increase the coverage of the
Title Insurance Policy by the amount of the Advance through the pending
disbursement clause (but not the overall policy amount which shall be for the
full amount of the Loan), amend the effective date of the Title Insurance Policy
to the date of such Advance, continue to insure the lien of the Mortgage subject
to no liens or encumbrances other than the Permitted Encumbrances and which
shall state that since the last disbursement of the Loan there have been no
changes in the state of title to the Property (other than Permitted
Encumbrances) and that there are no additional survey exceptions not previously
approved by Lender;
 
(c)           Evidence of Sufficiency of Funds.  Evidence satisfactory to Lender
that the proceeds of the Loan plus the Required Equity Funds will be sufficient
to cover all Project-Related Costs reasonably anticipated to be incurred and to
satisfy the Obligations of Borrower to Lender and under this Agreement and the
other Loan Documents.
 
(d)           Draw Request. A Draw Request complying with the provisions of this
Agreement which shall constitute Borrower’s representation and warranty to
Lender that:  (a) any completed construction is substantially in accordance with
the Plans and Specifications, (b) all costs for the payment of which Lender have
previously advanced funds have in fact been paid, (c) all the representations
and warranties contained in Article IV of this Agreement continue to be true and
correct in all material respects, (d) no Event of Default shall have occurred
and be continuing hereunder, and (e) Borrower continues to be in compliance in
all respects with all of the other terms, covenants and conditions contained in
this Agreement.
 
(e)           Affirmation of Payment.  General Contractor’s Affirmation of
Payment (“Affirmation of Payment”) (AIA Form G706) in the form attached hereto
as Exhibit E.
 
(f)           Other Documents.  Such other documents and certificates as Lender
or its counsel may reasonably require.
 
2.11.6             Construction Consultant Certificate.  Each draw request
relating to Hard Costs shall be accompanied by a certificate or report of the
Construction Consultant to Lender based upon a site observation of the Property
made by the Construction Consultant not more than thirty (30) days prior to the
date of such draw, in which the Construction Consultant shall in substance:  (i)
verify that the portion of the Project Improvements completed as of the date of
such site observation has been completed substantially in accordance with the
Plans and Specifications; and (ii) state its estimate of (1) the percentages of
the construction of the Project Improvements completed as of the date of such
site observation on the basis of work in place as part of the Project
Improvements and the Building Loan Budget, (2) the Hard Costs actually incurred
for work in place as part of the Improvements as of the date of such site
observation, (3) the sum necessary to complete construction of the Project
Improvements in accordance with the Plans and Specifications, and (4) the amount
of time from the date of such inspection that will be required to achieve
Completion of the Improvements.
 
 
52

--------------------------------------------------------------------------------

 
 
2.11.7             Other Bids.  If in the reasonable judgment of Lender and the
Construction Consultant all Contracts, Major Contracts, and the General
Contractor’s Agreement do not cover all of the work necessary for Completion of
the Improvements, Borrower shall cause to be furnished firm bids from
responsible parties, or estimates and other information reasonably satisfactory
to Lender, for the work not so covered, to enable Lender to ascertain the total
estimated cost of all work done and to be done.
 
2.11.8             Certification Regarding Chattels.  Lender shall have received
a certification from the Title Company or other service satisfactory to Lender
or counsel satisfactory to Lender (which shall be updated from time to time at
Borrower’s expense upon request by Lender in connection with future Advances)
that a search of the public records disclosed no significant or material changes
since the Closing Date including no judgment or tax liens affecting Borrower or
Guarantor, the Property or the Personal Property, and no conditional sales
contracts, chattel mortgages, leases of personalty, financing statements (other
than those in favor of Lender) or title retention agreements which affect the
Property.
 
2.11.9             Lien Waivers.  Borrower shall have delivered duly executed
lien waivers, which shall be conditional lien waivers or unconditional lien
waivers, as applicable, and otherwise substantially in the form set forth in
Exhibit J, from the General Contractor, all Major Contractors and Major
Subcontractors for all work performed, and all labor or material supplied for
which payment thereof has been made prior to the date of the Advance.
 
2.11.10             Construction Consultant Approval.  Lender has received
advice from the Construction Consultant, satisfactory to Lender, as to
Construction Consultant’s determination, acting reasonably, based on on-site
inspections of the Improvements and the data submitted to and reviewed by it as
part of Borrower’s Requisition of the value of the labor and materials in place,
that the construction of the Project Improvements is proceeding satisfactorily
and according to schedule and that the work on account of which the Advance is
sought has been completed in a good and workmanlike manner to such Construction
Consultant’s satisfaction and substantially in accordance with the Plans and
Specifications.
 
2.11.11             Ratios.  Following such Advance (and any Project Loan
Advance being made on such date), the Loan-to-Cost Ratio shall be no greater
than 75%.
 
2.11.12             Administration Fee.  Borrower shall have paid the
Administration Fee in accordance with the provisions of the Administration Fee
Agreement.
 
 
53

--------------------------------------------------------------------------------

 
 
2.11.13             Required Equity Funds.  Borrower shall furnish Lender with
evidence in form and content satisfactory to Lender that, as of the date of each
Advance,  Borrower has invested Cash equity in an amount equal to or greater
than (a) $5,356,660.00 or (b) 25% of the Total Project Costs or (c) the
difference between the Development Budget and the maximum Loan amount of
$16,150,000.00 for approved Project-Related Costs (the “Required Equity
Funds”).  Notwithstanding the foregoing, if the Borrower realizes cost savings
from the development of the Project, either in the form of Hard Costs or Soft
Costs, Advances may be advanced to Borrower provided that (i) the Borrower would
not have less than $5,356,660.00 of cash equity in the Project through such
Advance, (ii) the Debt Service Coverage Ratio shall be equal to or greater than
1.70 to 1.0 assuming a fully advanced Loan using a debt service constant of
7.50%, (iii) the Debt Service Coverage Ratio shall be equal to or greater than
1.20 to 1.0 assuming a fully advanced Loan using a debt service constant of
10.65%, and (iv) the loan-to-value ratio for the Property is no greater than 75%
assuming a fully advanced Loan.  If Borrower is in non-compliance solely with
respect to condition (i) above, at Borrower's option, either (A) any excess cost
savings (funds in excess of the amount so that the Required Equity Funds shall
continue to be satisfied) shall be deposited as follows: (1) 100% into the
Replacement Reserve Account, or (2) at Lender's discretion, into any other
Reserves required by Lender pursuant to this Agreement, or (B) Borrower shall
release Lender from its obligation to fund the remaining amounts of the Loan and
Borrower and any guarantor under the Rate Lock Agreement pays for the breakage
costs, if any, on the unfunded portion of the Loan payable pursuant to the Rate
Lock Agreement.  If Borrower is in compliance with respect to condition (i)
above but is not in compliance with conditions (ii), (iii) and (iv) above, any
excess cost savings shall, at Borrower's option, (A) be held back by Lender as
additional collateral for the Loan until satisfaction of each of the
requirements are satisfied, or (B) be deposited as follows:  (1) 100% into the
Replacement Reserve Account, or (2) at Lender's discretion, into any other
Reserves required by Lender pursuant to this Agreement, or (C) Borrower shall
release Lender from its obligation to fund the remaining amounts of the Loan and
Borrower and any guarantor under the Rate Lock Agreement pays for the breakage
costs, if any, on the unfunded portion of the Loan payable pursuant to the Rate
Lock Agreement.
 
2.11.14             Rate Lock Agreement.  Simultaneously with each Construction
Advance, Lender shall return to Borrower, a pro-rata portion of the deposit held
by Lender pursuant to the Rate Lock Agreement in such proportion as the amount
of the Construction Advance bears to the Total Loan Amount, provided, however,
that in the event that any of the conditions of Section 2.11.13 are not
satisfied, Lender shall have the right to apply the portion of the deposit under
the Rate Lock Agreement to be returned to Borrower to satisfy the conditions of
Section 2.11.13.
 
2.11.15             Government Approvals.  Lender shall not be required to make
Construction Advances for any phase of the construction of the Project
Improvements unless and until Borrower shall have delivered to Lender evidence
satisfactory to Lender that all Governmental Approvals necessary for the
construction of the phase of the Project Improvements to be constructed by
Borrower as contemplated by the Plans and Specifications have been obtained and
are in full force and effect, including, without limitation, the final approval
of the Plans and Specifications by the City of New York for the Project
Improvements and a building permit(s) covering the entire scope of work
contemplated by the Project Improvements in accordance with the approved Plans
and Specification “lawfully issued” to Borrower within the meaning of Section
11-31(a) of the Zoning Resolution of the City of New York (the “Zoning
Resolution).
 
 
54

--------------------------------------------------------------------------------

 
 
Section 2.12                      Final Advance.
 
2.12.1             Conditions to Release of Final Advance.  In addition to the
conditions set forth in Section 2.10 and Section 2.11, above, Lender’s
obligation to make the final Advance in the amount calculated pursuant to
Section 2.12.2 of this Agreement (the “Final Advance”) shall be subject to
receipt by Lender of the following:
 
(a)           Completion of Improvements. Evidence satisfactory to Lender and
the Construction Consultant that the Completion of the Improvements has
occurred.
 
(b)           Final Project Loan Advance.  All conditions to the Final Project
Loan Advance have been satisfied and the Final Project Loan Advance shall have
been made or will be made simultaneously therewith.
 
(c)           Lien Waivers.  Duly executed final lien waivers, which shall be
conditional lien waivers or unconditional lien waivers, as determined by Lender
in its sole discretion, and otherwise substantially in the form attached hereto
as Exhibit J from the General Contractor and Major Contractors and Major
Subcontractors who have performed work for the work so performed, and/or who
have supplied labor and/or materials for the labor and/or materials so supplied.
 
(d)           “As-Built” Plans and Specifications.  A full and complete set of
“as built” Plans and Specifications certified to by Borrower’s Architect.
 
(e)           Administration Fee.  Borrower shall have paid the Administration
Fee in accordance with the provisions of the Administration Fee Agreement.
 
(f)           Certificates.  Completed AIA Form G704 (Certificate of Substantial
Completion) and completed AIA Form G707 (Consent of Surety to Final Payments)
shall have been executed and delivered by Borrower’s Architect and General
Contractor.
 
(g)           Deposits to Reserves.  If Lender determines that any Punch List
Work or Deferred Maintenance Condition exists, the Punch List and Deferred
Maintenance Deposit has been made, if Lender determines that the deposits are
required to the Operating Reserve Account, the Operating Reserve Deposit has
been made, and all other deposits to the Reserve Funds required by this
Agreement have been made.
 
(h)           Other Documents.  Such documents, letters, affidavits, reports and
assurances, as Lender, Lender’s counsel and the Construction Consultant may
reasonably require.
 
(i)           Required Ratios at Completion.  Lender shall have determined that,
following the Final Advance (and taking into consideration the Final Project
Loan Advance under the Project Loan): (i) the Loan-to-Cost Ratio shall be no
more than 75%; (ii) the Stabilized Loan-to-Value Ratio shall be no more than
75%; (iii) the Stabilized Net Cash Flow for the entire Property shall be not
less than $2,064,000; (iv) the Debt Service Coverage Ratio based on Lender’s
underwritten Net Operating Income and the greater of the actual debt service
constant or 10.65% shall be 1.20 to 1.0 or greater; and (v) the Debt Service
Coverage Ratio based on the Stabilized Net Cash Flow and the greater of the
actual debt service constant or 7.50.% shall be 1.70 to 1.0 or greater (the
“Required Ratios at Completion”), or Borrower shall have deposited with Lender
Cash or a Letter of Credit to satisfy the Required Ratios at Completion in
accordance with Section 2.12.2.
 
 
55

--------------------------------------------------------------------------------

 
 
(j)           Compliance with Environmental Covenants. Lender shall have
determined that, Borrower has complied with all environmental covenants set
forth in Section 5.1.43 of this Agreement.
 
(k)           Required Equity Funds.  Borrower shall furnish Lender with
evidence in form and content satisfactory to Lender that, as of the date of the
Final Advance, Borrower has invested Cash equity in an amount equal to or
greater than the Required Equity Funds or has otherwise complied with the
provisions of Section 2.11.13 with respect thereto.
 
(l)           Insolvency Opinion.  The issuance of and delivery to Lender of six
(6) original counterparty Insolvency Opinions in the form attached hereto as
Exhibit K from Wachtel & Masyr, LLP or another law firm reasonably acceptable to
Lender.
 
(m)           ICIP Eligibility. Evidence satisfactory to Lender that Borrower
has obtained a Certificate of Eligibility under the Industrial and Commercial
Incentive Program.
 
2.12.2             Amount of Final Advance.  Except as expressly provided for
below, the amount of the Final Advance shall be equal to the sum of: (a) any
Retainage not previously released and advanced to Borrower; plus (b) the amount
of any Punch List and Deferred Maintenance Reserve Deposit; plus (c) the
positive difference, if any, between, (i) the Building Loan Amount and (ii) all
amounts previously Advanced under the Building Loan (including the amounts
described in clauses (a) and (b) of the sentence). The portion of the Final
Advance described in clause (c) of the foregoing sentence is referred to herein
as the “Building Loan Earn Out Advance” and the corresponding portion of the
Final Project Loan Advance is referred to herein as the “Project Loan Earn Out
Advance” and together with the Building Loan Earn Out Advance, the “Earn Out
Advances”.  Notwithstanding anything to the contrary provided for herein, the
Earn Out Advances shall be reduced, pro rata, but not below $0.00, if and to the
extent necessary for the Required Ratios at Completion to be achieved following
the Final Advances.  In addition, if the Required Ratios at Completion cannot be
achieved even if the Earn Out Advances are reduced to $0.00, Lender shall have
the right, but not the obligation, to apply any deposits held by Lender pursuant
to the Rate Lock Agreement and any Interest Reserve Funds to the payment of the
Building Loan and the Project Loan in such order and priority as Lender shall
determine in its sole discretion.  If the Required Ratios at Completion cannot
be achieved even if the Earn Out Advances are reduced to $0.00 and the deposits,
if any under the Rate Lock Agreement and the Interest Reserve Funds are applied
to the payment of the Loan, Borrower shall deposit with Lender Cash or a Letter
of Credit satisfactory to Lender in an amount equal to the amount which, if used
to pay down the Loan, would result in Stabilized Loan-to-Value Ratio of 75%.
 
 
56

--------------------------------------------------------------------------------

 
 
2.12.3             Rate Lock Agreement.  Upon satisfaction of all of the
conditions to the Final Advance set forth in Section 2.12.1, and subject to the
provisions of Section 2.12.2, Lender shall return to Borrower, the remaining
deposits, if any, held by Lender under the Rate Lock Agreement and not applied
by Lender in accordance with the provisions of the Rate Lock Agreement and any
Interest Reserve Funds held by Lender pursuant to this Agreement.
 
Section 2.13                      No Reliance.  All conditions and requirements
of this Agreement are for the sole benefit of Lender and no other person or
party (including, without limitation, the Construction Consultant, the General
Contractor and subcontractors (including, without limitation, Major Contractors
and Major Subcontractors) and materialmen engaged in the construction of the
Improvements) shall have the right to rely on the satisfaction of such
conditions and requirements by Borrower.  Lender shall have the right, in its
sole and absolute discretion, to waive any such condition or requirement.
 
Section 2.14                      Method of Disbursement of Loan Proceeds.
 
2.14.1             Draw Request to Be Submitted to Lender.  At such time as
Borrower shall desire to obtain an Advance, Borrower shall complete, execute and
deliver to Lender a Borrower’s Requisition in the form attached hereto as
Exhibit L (“Borrower’s Requisition”).
 
(a)           Borrower’s Requisition shall be accompanied by a completed and
itemized Application and Certificate for Payment (AIA Document No. G702)
attached hereto as Exhibit M or similar form approved by Lender, containing the
certification of the General Contractor or contractor or subcontractor to whom
such payment is made, as applicable, and Borrower’s Architect as to the accuracy
of same, together with invoices relating to all items of Hard Costs covered
thereby and accompanied by a cost breakdown showing the cost of work on, and the
cost of materials incorporated into, the Improvements to the date of the
requisition.  The cost breakdown shall also show the percentage of completion of
each line item on the Building Loan Budget, and the accuracy of the cost
breakdown shall be certified by Borrower and by Borrower’s Architect.  All such
applications for payment shall also show all contractors and subcontractors,
including Major Contractors and Major Subcontractors, by name and trade, the
total amount of each contract or subcontract, the amount theretofore paid to
each subcontractor as of the date of such application, and the amount to be paid
from the proceeds of the Advance to each contractor and subcontractor;
 
(b)           the completed construction will be reviewed by the Construction
Consultant who will certify to Lender as to the value of completed construction,
percentage of completion and compliance with Plans and Specifications;
 
 
57

--------------------------------------------------------------------------------

 
 
(c)           lien waivers from each other Major Contractor and Major
Subcontractors for work done and materials supplied by them which were paid for
pursuant to any prior Draw Request;
 
(d)           a written request of Borrower for any necessary changes in the
Plans and Specifications, the Building Loan Budget, the Disbursement Schedule or
the Construction Schedule;
 
(e)           copies of all executed change orders, contracts and subcontracts,
and, to the extent requested by Lender, of all inspection or test reports and
other documents relating to the construction of the Project Improvements not
previously delivered to Lender; and
 
(f)           such other information, documentation and certification as Lender
shall reasonably request.
 
2.14.2             Procedure of Advances.
 
(a)           Each Draw Request shall be submitted to Lender and Construction
Consultant at least ten (10) Business Days prior to the date of the requested
Advance (the “Requested Advance Date”), and no more frequently than
monthly.  Lender shall make the requested Advance on the Requested Advance Date
so long as all conditions to such Advance are satisfied or waived.
 
(b)           Not later than 11:00 A.M. New York City time, on the Requested
Advance Date, Lender shall make such Advance available to Borrower in accordance
with the terms of this Section 2.14.
 
(c)           Each Advance (other than the Final Advance) shall be in an amount
of not less than $250,000.00.
 
(d)           Each Advance shall be made on a Payment Date.
 
2.14.3             Funds Advanced.  Each Advance shall be made by Lender by wire
transfer to such checking account of Borrower as specified to Lender in writing
or as provided in Section 2.14.4 below.  All proceeds of all Advances shall be
used by Borrower only for the purposes for which such Advances were
made.  Borrower shall not commingle such funds with other funds of Borrower.
 
2.14.4             Direct Advances to Third Parties.  Lender may make, at
Lender’s option, any or all Advances directly or through the Title Company to
(i) any Contractor, as applicable, for construction expenses which shall
theretofore have been approved by Lender and for which Borrower shall have
failed to make payment after receipt by Borrower of such applicable Advance,
(ii) Borrower’s Architect to pay its fees to the extent funds are allocated
thereto in the Building Loan Budget if Borrower shall have failed to do so,
(iii) the Construction Consultant to pay its fees, (iv) Lender’s counsel to pay
its fees, (v) to pay (x) any installment of interest due under the Note, (y) any
expenses incurred by Lender which are reimbursable by Borrower under the Loan
Documents (including, without limiting the generality of the foregoing,
reasonable attorneys’ fees and expenses and other fees and expenses incurred by
Lender), provided that Borrower shall theretofore have received notice from
Lender that such expenses have been incurred and Borrower shall have failed to
reimburse Lender for said expenses beyond any grace periods provided for said
reimbursement under the Note, this Agreement or any of the other Loan Documents,
or (z) following the occurrence and continuation of an Event of Default, any
other sums due to Lender under the Note, this Agreement or any of the other Loan
Documents, all to the extent that the same are not paid by the respective due
dates thereof, and (vi) any other Person to whom Lender in good faith determines
payment is due and any portion of the Loan so disbursed by Lender shall be
deemed disbursed as of the date on which the Person to whom payment is made
receives the same.  The execution of this Agreement by Borrower shall, and
hereby does, constitute an irrevocable authorization so to advance the proceeds
of the Loan directly to any such Person or through the Title Company to such
Persons in accordance with this Section 2.14.4 as amounts become due and payable
to them hereunder and any portion of the Loan so disbursed by Lender shall be
deemed disbursed as of the date on which the Person to whom payment is made
receives the same.  No further authorization from Borrower shall be necessary to
warrant such direct Advances to such relevant Person, and all such Advances
shall satisfy pro tanto the obligations of Lender hereunder and shall be secured
by the Mortgage and the other Loan Documents as fully as if made directly to
Borrower.
 
 
58

--------------------------------------------------------------------------------

 
 
2.14.5             One Advance Per Month.  Lender shall have no obligation to
make Advances of the Loan more often than once in each calendar month except
that Lender, in its sole discretion, shall have the right but not the
obligation, to make additional advances per month for interest, fees and
expenses due under the Loan Documents.
 
2.14.6             Advances Do Not Constitute a Waiver.  No Advance shall
constitute a waiver of any of the conditions of Lender’s obligation to make
further Advances nor, in the event Borrower is unable to satisfy any such
condition, shall any Advance have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default hereunder.
 
2.14.7             Trust Fund Provisions.  All proceeds advanced hereunder shall
be subject to the trust fund provisions of Section 13 of the Lien Law.  The
affidavit attached hereto as Exhibit D is made pursuant to and in compliance
with Section 22 of the Lien Law, and, if so indicated in said affidavit,
Building Loan proceeds will be used, in part, for reimbursement for payments
made by the Borrower prior to the Initial Advance hereunder but subsequent to
the commencement of the construction and equipping of the Improvements for items
constituting Costs of the Improvement.
 
2.14.8             Advances and Disbursements Under Completion
Guaranty.  Notwithstanding anything to the contrary contained in this Agreement
or in any other Loan Document, Borrower hereby irrevocably and unconditionally
authorizes Lender to make any disbursements of proceeds of the Loan or of any
Reserve Funds held by Lender to Guarantor in accordance with the Guaranty of
Completion.
 
Section 2.15                      Plan Review Process.
 
(a)           Borrower hereby acknowledges and agrees that neither Lender nor
the Construction Consultant's approval of any Plans and Specifications (or any
revisions thereto), nor its inspection of the performance of the construction,
nor its right to inspect such work, shall impose upon Lender and/or Construction
Consultant any obligation or liability whatsoever with respect thereto,
including, without limitation, any obligation or liability that might arise as a
result of such work not being performed in accordance with applicable laws
and/or requirements of public authorities or with the Plans and Specifications
(and revisions thereto) approved by Lender and Construction Consultant or
otherwise.  The review or approval by Lender and Construction Consultant of any
Plans and Specifications or any revisions thereto is solely for Lender’s
benefit, and is without any representation or warranty whatsoever with respect
to the adequacy, correctness or efficiency thereof or otherwise.  The granting
by Lender and/or Construction Consultant of its approval of any Plans and
Specifications or any revisions thereto, shall not in any manner constitute or
be deemed to constitute a judgment or acknowledgment by Lender as to their
legality or compliance with laws and/or requirements of public authorities.
 
 
59

--------------------------------------------------------------------------------

 
 
ARTICLE III.
 
CONDITIONS PRECEDENT
 
Section 3.1                      Conditions Precedent to Closing.  The
obligation of Lender to make the Loan hereunder is subject to the fulfillment by
Borrower or waiver by Lender of the following conditions precedent no later than
the Closing Date:
 
3.1.1             Representations and Warranties; Compliance with Conditions.
The representations and warranties of Borrower contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the Closing Date with the same effect as if made on and as of such
date, and no Default or an Event of Default shall have occurred and be
continuing; and Borrower shall be in compliance in all material respects with
all terms and conditions set forth in this Agreement and in each other Loan
Document on its part to be observed or performed.
 
3.1.2             Loan Agreement and Note.  Lender shall have received a copy of
this Agreement and the Note, in each case, duly executed and delivered on behalf
of Borrower.
 
3.1.3             Delivery of Loan Documents; Title Insurance; Reports; Leases.
 
(a)           Mortgage, Assignment of Leases.  Lender shall have received from
Borrower fully executed and acknowledged counterparts of the Mortgage and the
Assignment of Leases and evidence that counterparts of the Mortgage and
Assignment of Leases have been delivered to the Title Company for recording, in
the reasonable judgment of Lender, so as to effectively create upon such
recording valid and enforceable Liens upon the Property, of the requisite
priority, in favor of Lender or Lender’s nominee (or such other trustee as may
be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents.  Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.
 
(b)           Title Insurance.  Lender shall have received the Title Insurance
Policy issued by a title company acceptable to Lender (the “Title Company”) and
dated as of the Closing Date, with reinsurance and direct access agreements
acceptable to Lender.  Such Title Insurance Policy shall (i) provide coverage in
amounts satisfactory to Lender, (ii) insure Lender that the Mortgage creates a
valid lien on the Property of the requisite priority, free and clear of all
exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (iii) contain such endorsements and affirmative coverages as
Lender may reasonably request, and (iv) name Lender as the insured.  The Title
Insurance Policy shall be assignable.  Lender also shall have received evidence
that all premiums in respect of such Title Insurance Policy have been paid.
 
 
60

--------------------------------------------------------------------------------

 
 
(c)           Survey.  Lender shall have received a title survey for the
Property, certified to the Title Company and Lender and their successors and
assigns, in form and content satisfactory to Lender and prepared by a
professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by American Land Title Association, American Congress on Surveying &
Mapping and National Society of Professional Surveyors in 1999 or in such other
form as Lender shall approve (the “Survey”).  The Survey shall reflect the same
legal description contained in the Title Insurance Policy referred to in clause
(b) above and shall include, among other things, a metes and bounds description
of the real property comprising part of the Property reasonably satisfactory to
Lender.  The surveyor’s seal shall be affixed to the Survey and the surveyor
shall provide a certification for the Survey in form and substance acceptable to
Lender.
 
(d)           Insurance.  Lender shall have received valid certificates of
insurance for the policies of insurance required hereunder, satisfactory to
Lender in its sole discretion, and evidence of the payment of all premiums
payable for the existing policy period.
 
(e)           Environmental Reports.  Lender shall have received a Phase I
environmental report (and, if recommended by the Phase I environmental report, a
Phase II environmental report) in respect of the Property, in each case
satisfactory in form and substance to Lender.
 
(f)           Zoning.  Evidence  reasonably acceptable to Lender confirming that
the Project Improvements can be developed and constructed in accordance with the
Plans and Specifications “as of right” without requiring the issuance of any
zoning variance or other discretionary permit and/or approval and such other
matters as Lender may reasonably require.
 
(g)           Encumbrances.  Borrower shall have taken or caused to be taken
such actions in such a manner so that Lender has a valid and perfected first
priority Lien as of the Closing Date with respect to the Mortgage, subject only
to applicable Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents, and Lender shall have received satisfactory
evidence thereof.
 
3.1.4             Related Documents.  Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
be in form and substance reasonably satisfactory to Lender, and shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved certified copies thereof.
 
3.1.5             Delivery of Organizational Documents.  On or before the
Closing Date, Borrower shall deliver or cause to be delivered to Lender copies
certified by Borrower of all organizational documentation related to Borrower
and/or the formation, structure, existence, good standing and/or qualification
to do business, as Lender may request in its sole discretion, including, without
limitation, amendments (as requested by Lender), good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.
 
 
61

--------------------------------------------------------------------------------

 
 
3.1.6             Opinions of Borrower’s Counsel.  Lender shall have received
opinions from Borrower’s counsel with respect to due execution, authority,
enforceability of the Loan Documents and such other matters as Lender may
reasonably require, including, without limitation, the Insolvency Opinion, all
such opinions in form, scope and substance satisfactory to Lender and Lender’s
counsel in their sole discretion.
 
3.1.7             Development Budget.  Borrower shall have delivered, and Lender
and Construction Consultant shall have approved, the Development Budget and the
Disbursement Schedule attached thereto, and certified by Borrower as being true,
correct and complete.
 
3.1.8             Carrying Costs.  Borrower shall have paid all Carrying Costs
relating to the Property then due and payable including without limitation,
(a) accrued but unpaid Insurance Premiums due pursuant to the Policies,
(b) currently due Taxes (including any in arrears) relating to the Property, and
(c) currently due Other Charges relating to the Property, which amounts shall be
funded with proceeds of the Loan.
 
3.1.9             Completion of Proceedings.  All organizational and other
proceedings taken or to be taken in connection with the transactions
contemplated by this Agreement and other Loan Documents and all documents
incidental thereto shall be satisfactory in form and substance satisfactory to
Lender, and Lender shall have received all such counterpart originals or
certified copies of such documents as Lender may reasonably request.
 
3.1.10             Payments.  All payments, deposits or escrows required to be
made or established by Borrower under this Agreement, the Note and the other
Loan Documents on or before the Closing Date shall have been paid.
 
3.1.11             Payment of Fees.  Payment by Borrower of all fees and
expenses required by this Agreement and/or the other Loan Documents, to the
extent due and payable, including, without limitation, Lender’s reasonable
attorneys’ fees and expenses, all origination fees, and brokerage commissions.
 
3.1.12             Transaction Costs.  Borrower shall have paid or reimbursed
Lender for all title insurance premiums, recording and filing fees, costs of
environmental reports, Physical Conditions Report, appraisals and other reports,
the fees and costs of Lender’s counsel, and all other third party out-of-pocket
expenses incurred in connection with the origination and closing of the Loan.
 
3.1.13             Material Adverse Change.  There shall have been no material
adverse change in the financial condition or business condition of Borrower, any
one or more of the Persons comprising Guarantor that, in the aggregate,
constitutes a material adverse change in the financial condition of the
Guarantor collectively, or a material adverse change in the Property since the
date of the most recent financial statements delivered to Lender.  The income
and expenses of the Property, the occupancy thereof, and all other features of
the transaction shall be as represented to Lender without material adverse
change.  Neither Borrower, Guarantor nor any of their respective constituent
Persons shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.
 
 
62

--------------------------------------------------------------------------------

 
 
3.1.14             Required Equity Funds.  Borrower shall furnish Lender with
evidence in form and content satisfactory to Lender that Borrower has
contributed the Required Equity Funds for approved Project-Related Costs.
 
3.1.15             Ratios.  Following the Initial Advance, the Loan-to-Cost
Ratio shall be no greater than 75%.
 
3.1.16             Intentionally Omitted 
 
3.1.17             Physical Conditions Report.  Lender shall have received a
Physical Conditions Report with respect to the Property, which report shall be
issued by an engineer selected by Lender and shall be reasonably satisfactory in
form and substance to Lender.
 
3.1.18             The Architect’s Contract.  The Architect’s Contract in form
and substance satisfactory to Lender, shall have been duly executed and
delivered by the parties thereto, shall be in full force and effect and Lender
shall have received a certified copy or a fully executed duplicate original
thereof.  Borrower’s Architect shall have duly executed and delivered to Lender
a consent to the assignment of the Architect’s Contract, in form and substance
satisfactory to Lender, and Lender shall have received a certified copy or a
fully executed duplicate original thereof.  If Borrower’s Architect consists of
more than one Person, then each such Person shall deliver a consent to the
assignment of the Architect’s Contract  in form and substance satisfactory to
Lender, and Lender shall have received a certified copy or a fully executed
duplicate original thereof.  All Other Design Professionals shall deliver a
consent to the assignment to each of their Contracts, in form and substance
satisfactory to Lender, and Lender shall have received a certified copy or a
fully executed duplicate original of each such Contract.
 
3.1.19             Appraisal.  Lender shall have received an appraisal of the
Property, from an appraiser selected by Lender, which appraisal shall be
satisfactory in form and substance to Lender.
 
3.1.20             Deliveries.  The following items or documents shall have been
delivered to Lender:
 
(a)           Plans and Specifications.  Two (2) complete sets of the Plans and
Specifications and any and all modifications and amendments made thereto which
have been reviewed and approved by Lender and the Construction
Consultant.  Borrower shall deliver to Lender a list identifying the Plans and
Specifications and any and all modifications and amendments made thereto.
 
(b)           Insurance.  All Policies of insurance (or certificates thereof)
required by Section 6.1 of this Agreement or any other Loan Document.
 
 
63

--------------------------------------------------------------------------------

 
 
(c)           Final Project Report.  The Final Project Report shall have been
delivered to Lender by the Construction Consultant.
 
(d)           Certification Regarding Chattels.  Lender shall have received a
certification from the Title Company or other service satisfactory to Lender or
counsel satisfactory to Lender (which shall be updated from time to time at
Borrower’s expense upon request by Lender in connection with future Advances)
that a search of the public records disclosed no significant or material changes
since the Closing Date including no judgment or tax liens affecting Borrower or
Guarantor, the Property or the Personal Property, and no conditional sales
contracts, chattel mortgages, leases of personalty, financing statements (other
than those in favor of Lender) or title retention agreements which affect the
Property.
 
(e)           Construction Schedule.  The Construction Schedule, certified by
Borrower as being true, correct and complete, which shall have been approved by
Lender and the Construction Consultant.
 
(f)           Evidence of Vacancy.  Evidence that the Property and Existing
Improvements are free of tenants, occupants and any claims of tenancy or a right
of occupancy.
 
(g)           ICIP Eligibility. Evidence satisfactory to Lender that Borrower
has applied for a Certificate of Eligibility under the Industrial and Commercial
Incentive Program.
 
3.1.21             Management Agreement.  Lender shall have received a certified
copy of each Management Agreement with respect to the Property which shall be
satisfactory in form and substance to Lender.
 
3.1.22             Subordination.  Lender shall have received the Subordination
of Affiliate Fee executed by Borrower, Guarantor, each member of Borrower or any
other Affiliate of Borrower entitled to an Affiliate Fee.
 
3.1.23             Conditional Use Permit..  Borrower shall have delivered to
Lender evidence satisfactory to Lender that Borrower has obtained an extension
or renewal of the conditional use permit for the Property permitting the
Property to be used for a self-storage facility.
 
3.1.24             Further Documents.  Lender or its counsel shall have received
such other documents and further approvals, opinions, documents and information
as Lender or its counsel may have reasonably requested including the Loan
Documents in form and substance satisfactory to Lender and its counsel.
 
ARTICLE IV.

 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1                      Borrower Representations.  Borrower represents
and warrants as of the date hereof and as of the Closing Date that:
 
 
64

--------------------------------------------------------------------------------

 
 
4.1.1             Organization.  Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged.  Borrower
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its properties,
businesses and operations.  Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the ownership, management and operation of the
Property.  The ownership interests in Borrower are as set forth on the
organizational chart attached hereto as Schedule I.
 
4.1.2             Proceedings.  Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents.  This Agreement and such other Loan Documents have been
duly executed and delivered by or on behalf of Borrower and constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
 
4.1.3             No Conflicts.  The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such
Governmental Authority required for the execution, delivery and performance by
Borrower of this Agreement or any other Loan Documents has been obtained and is
in full force and effect.
 
4.1.4             Litigation.  There are no actions, suits or proceedings at law
or in equity by or before any Governmental Authority or other agency now
pending, or threatened against or affecting Borrower, Guarantor or the Property,
which actions, suits or proceedings, if determined against Borrower, Guarantor
or the Property, might materially adversely affect the condition (financial or
otherwise) or business of Borrower, Guarantor or the condition or ownership of
the Property.
 
4.1.5             Agreements.  Borrower is not a party to any agreement or
instrument or subject to any restriction which might materially and adversely
affect Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise.  Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower or the Property is bound.  Borrower has
no material financial obligation under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which Borrower is a party or
by which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (xx) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof and (b) obligations under the Loan Documents.
 
 
65

--------------------------------------------------------------------------------

 
 
4.1.6             Title.  Borrower has good, marketable and insurable fee simple
title to the real property comprising part of the Property and good title to the
balance of the Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents.  The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property (as currently used) or Borrower’s ability to
repay the Loan.  The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan
Documents.  There are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.
 
4.1.7             Solvency.  Borrower has (a) not entered into this transaction
or executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan
Documents.  Giving effect to the Loan, the fair saleable value of Borrower’s
assets exceeds and will, immediately following the making of the Loan, exceed
Borrower’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities.  The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured.  Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted.  Borrower does not intend to, and
does not believe that it will, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and the amounts to be payable on or in respect of
obligations of Borrower).  No petition in bankruptcy has been filed against
Borrower or any Guarantor in the last seven (7) years, and neither Borrower nor
any Guarantor in the last seven (7) years has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors.  Neither Borrower nor any Guarantor is contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.
 
4.1.8             Full and Accurate Disclosure.  No statement of fact made by
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.  There
is no material fact presently known to Borrower which has not been disclosed to
Lender which adversely affects, nor as far as Borrower can foresee, might
adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower.
 
 
66

--------------------------------------------------------------------------------

 
 
4.1.9             No Plan Assets.  Borrower does not sponsor, is not obligated
to contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101.  In addition, (a) Borrower is not a “governmental plan”
within the meaning of Section 3(32) of ERISA and (b) transactions by or with
Borrower are not subject to any state or other statute , regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code and which
prohibit or otherwise restrict the transactions contemplated by this Agreement,
including but not limited to the exercise by Lender of any of its rights under
the Loan Documents.
 
4.1.10             Compliance.  Borrower and the Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes.  To the
best of Borrower’s knowledge, Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority.  There
has not been committed by Borrower or any other Person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any other Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.
 
4.1.11             Financial Information.  All financial data, including,
without limitation, the statements of cash flow and income and operating
expense, that have been delivered to Lender in connection with the Loan (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of Borrower and the Property, as applicable, as of the
date of such reports, and (iii) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein.  Except
for Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on the Property or the
operation thereof as a self-storage facility, except as referred to or reflected
in said financial statements.  Since the date of such financial statements,
there has been no materially adverse change in the financial condition,
operations or business of Borrower from that set forth in said financial
statements.
 
4.1.12             Condemnation.  No Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.
 
 
67

--------------------------------------------------------------------------------

 
 
4.1.13             Federal Reserve Regulations.  No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.
 
4.1.14             Utilities and Public Access.  The Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for its intended uses.  All
public utilities necessary or convenient to the full use and enjoyment of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy.  All roads necessary for
the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.
 
4.1.15             Not a Foreign Person.  Borrower is not a “foreign person”
within the meaning of §1445(f)(3) of the Code.
 
4.1.16             Separate Lots.  The Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of the Property.
 
4.1.17             Assessments.  There are no pending or proposed special or
other assessments for public improvements or otherwise affecting the Property,
nor are there any contemplated improvements to the Property that may result in
such special or other assessments.
 
4.1.18             Enforceability.  The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and neither Borrower nor Guarantor have
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.
 
4.1.19             No Prior Assignment.  There are no prior assignments of the
Leases or any portion of the Rents due and payable or to become due and payable
which are presently outstanding.
 
4.1.20             Insurance.  Borrower has obtained and has delivered to Lender
certified copies of the Policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement.  No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, and neither Borrower nor any other Person, has done, by act or omission,
anything which would impair the coverage of any such Policy.
 
4.1.21             Management Agreement.  The Management Agreement is in full
force and effect and there is no default thereunder by any party thereto and no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder.  The Management Agreement was entered
into on commercially reasonable terms.
 
 
68

--------------------------------------------------------------------------------

 
 
4.1.22             ICIP Eligibility.  Borrower has obtained a Certificate of
Eligibility under the Industrial and Commercial Incentive Programs and Borrower
shall comply with all of the requirements of the Industrial and Commercial
Incentive Program in order to maintain such eligibility.
 
4.1.23             Flood Zone.  None of the Improvements on the Property is
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards and, if so located, the flood insurance
required pursuant to Section 6.1.1(a)(A) is in full force and effect with
respect to the Property.
 
4.1.24             Required Equity Funds.  Borrower represents and warrants
to  Lender that Borrower has contributed the Required Equity Funds for approved
Project-Related Costs.
 
4.1.25             Boundaries  All of the improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.
 
4.1.26             Leases.  The Property is not subject to any leases other than
the Leases described in the rent roll attached hereto as Schedule V and made a
part hereof.  Borrower is the owner and lessor of landlord’s interest in the
Leases.  No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases.  The
current Leases are in full force and effect and, to the best of Borrower’s
knowledge, (a) there are no defaults thereunder by either party and (b) there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute defaults thereunder.  No Rent (including security
deposits) has been paid more than one (1) month in advance of its due date.  To
the best of Borrower’s knowledge, all work to be completed by Borrower prior to
the date hereof under each Lease has been performed as required and has been
accepted by the applicable tenant, and any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower to any tenant has already been received by such
tenant.  There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein.  To the best of Borrower’s
knowledge, no tenant listed on Schedule I has assigned its Lease or sublet all
or any portion of the premises demised thereby, no such tenant holds its leased
premises under assignment or sublease, nor does anyone except such tenant and
its employees occupy such leased premises.  No Tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a
part.  No Tenant  has no right or option for additional space in the
Improvements.  Except as otherwise disclosed by the Environmental Report (as
defined in the Mortgage), no hazardous wastes or toxic substances, as defined by
applicable federal, state or local statutes, rules and regulations, have been
disposed, stored or treated by any tenant under any Lease on or about the
Property nor does Borrower have any knowledge of any Tenant’s intention to use
its premises for any activity which, directly or indirectly, involves the use,
generation, treatment, storage, disposal or transportation of any petroleum
product or any toxic or hazardous chemical, material, substance or waste.  True,
correct and complete copies of the Leases have been provided to Lender and such
Leases have not been modified or amended in any way.
 
 
69

--------------------------------------------------------------------------------

 
 
4.1.27             Survey.  The Survey for the Property delivered to Lender in
connection with this Agreement has been prepared in accordance with the
provisions of Section 3.1.3(c) hereof, and does not fail to reflect any material
matter affecting the Property or the title thereto.
 
4.1.28             Inventory.  Borrower is the owner of all of the Equipment,
Fixtures and Personal Property (as such terms are defined in the Mortgage)
located on or at the Property and shall not lease any Equipment, Fixtures or
Personal Property other than as permitted hereunder.  All of the Equipment,
Fixtures and Personal Property are sufficient to operate the Property in the
manner required hereunder and in the manner in which it is currently operated.
 
4.1.29             Filing and Recording Taxes.  All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid.  All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.
 
4.1.30             Special Purpose Entity/Separateness.
 
(a)           Until the Total Debt has been paid in full, Borrower hereby
represents, warrants and covenants, that Borrower is, shall be and shall
continue to be a Special Purpose Entity.
 
(b)           The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.
 
(c)           All of the facts stated and all of the assumptions made in the
Insolvency Opinion, including, but not limited to, in any exhibits attached
thereto, are true and correct in all respects and all facts stated and all
assumptions made in any subsequent non-consolidation opinion required to be
delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects.  Borrower has complied
and will comply with, all of the assumptions made with respect to Borrower in
the Insolvency Opinion.  Borrower will have complied and will comply with all of
the assumptions made with respect to Borrower in any Additional Insolvency
Opinion.  Each entity other than Borrower with respect to which an assumption
shall be made in any Additional Insolvency Opinion will have complied and will
comply with all of the assumptions made with respect to it in any Additional
Insolvency Opinion.
 
 
70

--------------------------------------------------------------------------------

 
 
4.1.31             Property Management Agreement.  The Management Agreement is
in full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice would constitute a default thereunder.  The Management Agreement was
entered into on commercially reasonable terms.
 
4.1.32             Illegal Activity.  No portion of the Property has been or
will be purchased with proceeds of any illegal activity.
 
4.1.33             No Change in Facts or Circumstances; Disclosure.  All
information submitted by and on behalf of Borrower to Lender and in all
financial statements, rent rolls (including the Rent Roll attached hereto as
Schedule V), reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects.  There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or the business
operations or the financial condition of Borrower.  Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any Provided Information or representation or warranty made herein
to be materially misleading.
 
4.1.34             Investment Company Act.  Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
 
4.1.35             Embargoed Person.  As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable have been
derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.
 
4.1.36             Principal Place of Business; State of
Organization.  Borrower’s principal place of business as of the date hereof is
the address set forth in the introductory paragraph of this Agreement.  The
Borrower is organized under the laws of the State of Delaware.
 
 
71

--------------------------------------------------------------------------------

 
 
4.1.37             Conditional Use Permit.  Borrower has obtained an extension
or renewal of the conditional use permit for the Property permitting the
Property to be used for a self-storage facility.
 
4.1.38             Mortgage Taxes.  As of the date hereof, Borrower represents
that it has paid all state, county and municipal recording and all other taxes
imposed upon the execution and recordation of the Mortgage.
 
4.1.39             Zoning..  The Project Improvements can be developed and
constructed in accordance with the Plans and Specifications “as of right”
without requiring the issuance of any zoning variance or other discretionary
permit and/or approval.
 
4.1.40             ICIP Eligibility..  Borrower has applied for a Certificate of
Eligibility under the Industrial and Commercial Incentive Program and has
submitted all documents necessary to obtain such Certificate  of Eligibility.
 
4.1.41             Single Purpose; Borrower’s Prior Acts.  Borrower hereby
represents and warrants to Lender that:
 
(a)           Since its formation, Borrower has not owned any asset or property
other than (i) the Property, and (ii) incidental personal property necessary for
the ownership or operation of the Property.
 
(b)           Since its formation, Borrower has not engaged in any business
other than the ownership, management and operation of the Property and Borrower
has conducted and operated its business as presently conducted and operated.
 
(c)           Since its formation, Borrower has not entered into any contract or
agreement with any of its Affiliates, any of its constituent parties or any
Affiliate of any constituent party, except those (i) in the ordinary course of
its business and on terms which are intrinsically fair, commercially reasonable
and are substantially similar to those that would be obtained in a comparable
arm’s-length transaction with an unrelated third party, and (ii) in connection
with this Agreement.
 
(d)           Since its formation, Borrower has not incurred any Indebtedness.
 
(e)           Since its formation, Borrower has not made any loans to any Person
or held evidence of indebtedness issued by any other Person or entity (other
than cash and investment-grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity).
 
(f)           Since its formation, Borrower has remained solvent and has paid
its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its own assets and generally as the same have became
due.
 
(g)           Since its formation, Borrower, has done or caused to be done all
things necessary to observe its respective organizational formalities applicable
to a business entity of its type and to preserve their respective existence or
has promptly taken curative action with respect thereto.
 
 
72

--------------------------------------------------------------------------------

 
 
(h)           Since its formation, (i) Borrower has maintained all of its
respective accounts (including bank accounts), books and records separate from
those of its Affiliates and any constituent party; (ii) Borrower has maintained
separate financial statements and its respective assets have not been listed as
assets on the financial statement of any other entity except as required by
GAAP; provided, however, that any such consolidated financial statement shall
contain a note indicating that its separate assets and liabilities are neither
available to pay the debts of the consolidated entity nor constitute obligations
of the consolidated entity; (iii) Borrower has filed its own tax returns and has
not filed a consolidated federal income tax return with any other Person, except
to the extent that Borrower was required to file consolidated tax returns by
law; and (iv) Borrower has maintained books, records, resolutions and agreements
as official records.
 
(i)           Since its formation, Borrower has been, and at all times has held
itself out and identified itself and will hold itself out and identify itself as
a separate and distinct entity under its own name or in a name franchised or
licensed to it by an entity other than an Affiliate of Borrower and not as a
division or part of any other Person, except for services rendered under a
business management services agreement with an Affiliate that complies with the
terms contained in Subsection (h) above, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of Borrower, has conducted business in its own name; has not identified
itself or any of its Affiliates as a division or part of the other; and has used
separate stationery, invoices and checks bearing its own name and not the name
of any Affiliate.
 
(j)           Since its formation, Borrower has maintained adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.
 
(k)           Since its formation, neither Borrower has, nor have any of its
constituent parties, have sought or effected the liquidation, dissolution,
winding up, liquidation, consolidation or merger, in whole or in part, of
Borrower.
 
(l)           Since its formation, Borrower has not commingled its funds or
other assets with those of any Affiliate or constituent party or any other
Person, and Borrower, has held all of its assets in its own name.
 
(m)           Since its formation, Borrower has maintained its assets in such a
manner that it would not be costly or difficult to segregate, ascertain or
identify their respective individual assets from those of any Affiliate or
constituent party or any other Person.
 
(n)           Since its formation, Borrower has not guaranteed or become
obligated for the debts of any other Person and has not held itself out to be
responsible for or to have their respective credit available to satisfy the
debts or obligations of any other Person.
 
 
73

--------------------------------------------------------------------------------

 
 
(o)           Borrower is presently conducting its business so that the
assumptions made with respect to Borrower in the Insolvency Opinion are
currently true and correct in all material respects.
 
(p)           Since its formation, Borrower has not permitted any Affiliate or
constituent party independent access to its bank accounts.
 
(q)           Since its formation, Borrower has paid the salaries of its own
employees (if any) from its own funds and has maintained a sufficient number of
employees (if any) in light of their respective contemplated business
operations.
 
(r)           Since its formation, Borrower has compensated each of its
consultants and agents from its own funds for services provided to it and pay
from its own respective assets all obligations of any kind incurred.
 
(s)           Since its date of formation, Borrower has not acquired any
obligations or securities of any of its Affiliates.
 
(t)           Since the date of its formation, Borrower has not acquired or held
any interest in or formed any entity or subsidiary.
 
4.1.42             Cash Management Account.  Borrower hereby represents and
warrants to Lender that:
 
(a)           This Agreement, together with the other Loan Documents, create a
valid and continuing security interest (as defined in the Uniform Commercial
Code of the State of Delaware) in the Clearing Account and Cash Management
Account in favor of Lender, which security interest is prior to all other Liens,
other than Permitted Encumbrances, and is enforceable as such against creditors
of and purchasers from Borrower.  Other than in connection with the Loan
Documents and except for Permitted Encumbrances, Borrower has not sold, pledged,
transferred or otherwise conveyed the Clearing Account and Cash Management
Account;
 
(b)           Each of the Clearing Account and Cash Management Account
constitutes a “deposit account” within the meaning of the Uniform Commercial
Code of the State of Delaware;
 
(c)           Pursuant and subject to the terms hereof, the Clearing Bank and
the Cash Management Bank have agreed to comply with all instructions originated
by Lender, without further consent by Borrower, directing disposition of the
Clearing Account and Cash Management Account and all sums at any time held,
deposited or invested therein, together with any interest or other earnings
thereon, and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities; and
 
(d)           The Clearing Account and Cash Management Account are not in the
name of any Person other than Borrower, as pledgor, or Lender, as pledgee.
Borrower has not consented to the Clearing Bank and the Cash Management Bank
complying with instructions with respect to the Clearing Account and Cash
Management Account from any Person other than Lender.
 
 
74

--------------------------------------------------------------------------------

 
 
4.1.43             Trade Name; Other Intellectual Property.  Borrower owns and
possesses or licenses (as the case may be) all such patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights, websites, domain names and copyrights, as Borrower
considers necessary for the conduct of its business as now conducted without,
individually or in the aggregate, any infringement upon rights of other Persons,
in each case except as could not reasonably be expected to (i) materially and
adversely affect the value of the Property, (ii) impair the use and operation of
the Property or (iii) impair Borrower’s ability to pay its obligations in a
timely manner, and there is no individual patent, patent right, trademark,
trademark right, trade name, trade name right, service mark, service mark right
or copyright the loss of which would (i) materially and adversely affect the
value of the Property, (ii) impair the use and operation of the Property or
(iii) impair Borrower’s ability to pay its obligations in a timely manner
(collectively, the “Intellectual Property”).
 
4.1.44             General Contractor’s Agreement.  As of the date hereof,
(i) the General Contractor’s Agreement is in full force and effect; (ii)
Borrower and General Contractor are in full compliance with their respective
obligations under the General Contractor’s Agreement; (iii) the work to be
performed by General Contractor under the General Contractor’s Agreement is the
work called for by the Plans and Specifications; and (iv) all work on the
Project Improvements heretofore completed has been completed in accordance with
the Plans and Specifications in a good and workmanlike manner and is free of any
defects.  Borrower shall from time to time, upon request by Lender, cause
General Contractor to provide Lender with reports in regard to the status of
construction of the Project Improvements, in such form and detail as reasonably
requested by Lender.
 
4.1.45             Architect’s Contract.  As of the date hereof, (i) the
Architect’s Contract is in full force and effect; (ii) both Borrower and, to the
best of Borrower’s knowledge, Borrower’s Architect are in compliance in all
material respects with their respective obligations under the Architect’s
Contract; (iii) the work to be performed by Borrower’s Architect under the
Architect’s Contract is the architectural services required to design the
Project Improvements to be built in accordance with the Plans and Specifications
and all architectural services required to complete the Project Improvements in
accordance with the Plans and Specifications is provided for under the
Architect’s Contract; and (iv) all work on the Project Improvements heretofore
completed has been completed in accordance with the Plans and Specifications in
a good and workmanlike manner and is free of any defects.  Upon request by
Lender, Borrower shall or Borrower shall cause Borrower’s Architect to provide
Lender with reports in regard to the status of construction of the Project
Improvements, in such form and detail as reasonably requested by Lender.
 
4.1.46             Plans and Specifications.  As of the date hereof, Borrower
has furnished Lender true and complete sets of the preliminary Plans and
Specifications.  The preliminary Plans and Specifications comply with all
applicable Legal Requirements, all Governmental Approvals, and all restrictions,
covenants and easements affecting the Property, and have been approved by each
such Governmental Authority as is required for construction and renovation of
the Project Improvements and the General Contractor, Guarantor and Borrower’s
Architect,.
 
 
75

--------------------------------------------------------------------------------

 
 
4.1.47             Budget.  The Development Budget accurately reflects all
anticipated Project-Related Costs.  Upon the making of the Advances requested in
Borrower’s Requisition in the manner set forth therein, all materials and labor
therefore supplied or performed in connection with the Property will have been
paid for in full (subject to the Retainage).
 
4.1.48             Feasibility.  Each of the Construction Schedule and the
Disbursement Schedule is accurate.
 
Section 4.2                      Survival of Representations.  Borrower agrees
that all of the representations and warranties of Borrower set forth in
Section 4.1 hereof and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
 
ARTICLE V.

 
BORROWER COVENANTS
 
Section 5.1                      Affirmative Covenants.  From the date hereof
and until payment and performance in full of all obligations of Borrower under
the Loan Documents or the earlier release of the Lien of the Mortgage
encumbering the Property (and all related obligations) in accordance with the
terms of this Agreement and the other Loan Documents, Borrower hereby covenants
and agrees with Lender that:
 
5.1.1             Existence; Compliance with Legal Requirements.  Borrower shall
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, licenses, permits and franchises and
comply with all Legal Requirements applicable to it and the Property.  There
shall never be committed by Borrower, and Borrower shall never permit any other
Person in occupancy of or involved with the operation or use of the Property to
commit any act or omission affording the federal government or any state or
local government the right of forfeiture against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents.  Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of
forfeiture.  Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Mortgage.  Borrower
shall keep the Property insured at all times by financially sound and reputable
insurers, to such extent and against such risks, and maintain liability and such
other insurance, as is more fully provided in this Agreement.  After prior
written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or the Property or any alleged violation of
any Legal Requirement, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Mortgage;
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iv) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (v) Borrower shall promptly upon
final determination thereof comply with any such Legal Requirement determined to
be valid or applicable or cure any violation of any Legal Requirement; (vi) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or the Property; and (vii) Borrower shall furnish such security
as may be required in the proceeding, or as may be requested by Lender, to
insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith.  Lender may apply any such security,
as necessary to cause compliance with such Legal Requirement at any time when,
in the reasonable judgment of Lender, the validity, applicability or violation
of such Legal Requirement is finally established or the Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.
 
 
76

--------------------------------------------------------------------------------

 
 
5.1.2             Taxes and Other Charges.  Borrower shall pay all Taxes and
Other Charges now or hereafter levied or assessed or imposed against the
Property or any part thereof as the same become due and payable; provided,
however, Borrower’s obligation to directly pay Taxes shall be suspended for so
long as Borrower complies with the terms and provisions of Section 7.1
hereof.  Borrower will deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then delinquent no later than ten (10) days prior to the date on which the
Taxes and/or Other Charges would otherwise be delinquent if not paid.  Borrower
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges prior to the date the same shall become delinquent (provided, however,
Borrower is not required to furnish such receipts for payment of Taxes in the
event that such Taxes have been paid by Lender pursuant to Section 7.1
hereof).  Borrower shall not suffer and shall promptly cause to be paid and
discharged any Lien or charge whatsoever which may be or become a Lien or charge
against the Property, and shall promptly pay for all utility services provided
to the Property.  After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(i) no Default or Event of Default has occurred and remains uncured;
(ii) Borrower is permitted to do so under the provisions of any mortgage or deed
of trust superior in lien to the Mortgage; (iii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iv) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (v) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (vi) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vii) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon.  Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.
 
 
77

--------------------------------------------------------------------------------

 
 
5.1.3             Litigation.  Borrower shall give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened
against Borrower and/or Guarantor which, might materially adversely affect
Borrower’s or Guarantor’s condition (financial or otherwise) or business or the
Property.
 
5.1.4             Access to Property.  Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice and subject to the
rights of Tenants under Leases.
 
5.1.5             Notice of Default.  Borrower shall promptly advise Lender of
any material adverse change in Borrower’s condition, financial or otherwise, or
of the occurrence of any Default or Event of Default of which Borrower has
knowledge.
 
5.1.6             Cooperate in Legal Proceedings.  Borrower shall cooperate
fully with Lender with respect to any proceedings before any court, board or
other Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
 
5.1.7             Perform Loan Documents.  Borrower shall observe, perform and
satisfy all the terms, provisions, covenants and conditions of, and shall pay
when due all costs, fees and reasonable expenses to the extent required under
the Loan Documents executed and delivered by, or applicable to, Borrower.
 
5.1.8             Award and Insurance Benefits.  Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable in connection with the Property, and Lender shall
be reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.
 
5.1.9             Further Assurances.  Borrower shall, at Borrower’s sole cost
and expense:
 
(a)           furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;
 
(b)           execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require including, without limitation, the
execution and delivery of all such writings necessary to transfer any licenses
with respect to the Property into the name of Lender or its designee after the
occurrence of an Event of Default; and
 
 
78

--------------------------------------------------------------------------------

 
 
(c)           do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
 
5.1.10             Principal Place of Business, State of Organization.  Borrower
will not cause or permit any change to be made in its name, identity (including
its trade name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s corporate or partnership structure unless
Borrower shall have first notified Lender in writing of such change at least
thirty (30) days prior to the effective date of such change, and shall have
first taken all reasonable action required by Lender for the purpose of
perfecting or protecting the lien and security interests of Lender pursuant to
this Agreement, the Cash Management Agreement and the other Loan Documents and,
in the case of a change in Borrower’s structure, without first obtaining the
prior consent of Lender.  Upon Lender’s request, Borrower shall execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Property as a result of such change of principal place
of business or place of organization.  Borrower’s principal place of business
and chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change).  Borrower’s organizational identification number, if any,
assigned by the state of incorporation or organization is correctly set forth in
the introductory paragraph of this Agreement.  Borrower shall promptly notify
Lender of any change in its organizational identification number.  If Borrower
does not now have an organizational identification number and later obtains one,
Borrower promptly shall notify Lender of such organizational identification
number.
 
5.1.11             Financial Reporting.
 
(a)           Borrower will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with GAAP (or such other
accounting basis acceptable to Lender), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense in connection with the operation of the Property.  Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire at Lender’s
expense unless an Event of Default shall have occurred.  After the occurrence of
an Event of Default, Borrower shall pay any costs and expenses incurred by
Lender to examine Borrower’s accounting records with respect to the Property, as
Lender shall determine to be necessary or appropriate in the protection of
Lender’s interest.  Upon Lender’s reasonable request, Borrower shall deliver to
Lender such other information necessary and sufficient to fairly represent the
financial condition of Borrower and the Property.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           Borrower will furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Borrower, a complete
copy of Borrower’s annual financial statements covering the Property for such
Fiscal Year audited by a “Big Four” accounting firm or other independent
certified public accountant acceptable to Lender in accordance with GAAP and
containing statements of profit and loss for Borrower and the Property and a
balance sheet for Borrower.  Such statements shall set forth the financial
condition and the results of operations for the Property for such Fiscal Year,
and shall include, but not be limited to, amounts representing annual Net Cash
Flow, Net Operating Income, Gross Income from Operations and Operating
Expenses.  Borrower’s annual financial statements shall be accompanied by (i) a
comparison of the budgeted income and expenses and the actual income and
expenses for the prior Fiscal Year, (ii) an Officer’s Certificate stating that
each such annual financial statement presents fairly the financial condition and
the results of operations of Borrower and the Property being reported upon and
has been prepared in accordance with GAAP; (iii) a list of tenants, if any,
occupying more than twenty percent (20%) of the total floor area of the
Improvements, (iv) a breakdown showing the year in which each Lease then in
effect expires and the percentage of total floor area of the Improvements and
the percentage of base rent with respect to which Leases shall expire in each
such year, each such percentage to be expressed on both a per year and
cumulative basis, and (v) a schedule audited by such independent certified
public accountant reconciling Net Operating Income to Net Cash Flow (the “Net
Cash Flow Schedule”), which shall itemize all adjustments made to Net Operating
Income to arrive at Net Cash Flow deemed material by such independent certified
public accountant.  Together with Borrower’s annual financial statements,
Borrower shall furnish to Lender an Officer’s Certificate certifying as of the
date thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same.
 
(c)           Borrower will furnish, or cause to be furnished, to Lender on or
before thirty (30) days after the end of each calendar month throughout the term
of the Loan the following items, accompanied by an Officer’s Certificate stating
that such items are true, correct, accurate, and complete and fairly present the
financial condition and results of the operations of Borrower and the Property
(subject to normal year-end adjustments) as applicable:  monthly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar month, noting all Net Operating Income, Gross Income from
Operations and Operating Expenses (not including any contributions to the
Reserve Funds) and other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such calendar month, and containing (i) a comparison of budgeted income and
expenses and the actual income and expenses together with a detailed explanation
of any variances of five percent (5%) or more between budgeted and actual
amounts for such periods, for any individual items in excess of $10,000, all in
form satisfactory to Lender, (ii) a calculation reflecting the annual Debt
Service Coverage Ratio for the immediately preceding twelve (12) month period as
of the last day of such month accompanied by an Officers’ Certificate with
respect thereto; and (iii) a Net Cash Flow Schedule.  In addition, such
Officer’s Certificate shall also state that the representations and warranties
of Borrower set forth in Section 4.1.30 and Section 4.1.35 are true and correct
as of the date of such certificate and that there are no trade payables
outstanding for more than sixty (60) days.
 
 
80

--------------------------------------------------------------------------------

 
 
(d)           Borrower will furnish, or cause to be furnished, to Lender on or
before thirty (30) days after the end of each calendar month throughout the term
of the Loan, an rent roll  for the subject month, accompanied by an Officer’s
Certificate stating that such rent roll is true, correct, accurate, and complete
and fairly presents the financial condition and results of the operations of
Borrower and the Property (subject to normal year-end adjustments) as
applicable.
 
(e)           For the partial year period commencing on the date of the Closing
Date, and for each Fiscal Year thereafter, Borrower shall submit to Lender an
Annual Budget not later than thirty (30) days prior to the commencement of such
period or Fiscal Year in form reasonably satisfactory to Lender.  The Annual
Budget shall be subject to Lender’s written approval (each such Annual Budget,
an “Approved Annual Budget”).  In the event that Lender objects to a proposed
Annual Budget submitted by Borrower, Lender shall advise Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to
Lender.  Lender shall advise Borrower of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise the same in accordance with the process described in this subsection
until Lender approves the Annual Budget.  Until such time that Lender approves a
proposed Annual Budget, the most recent Approved Annual Budget shall apply;
provided that, such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums and Other Charges.
 
(f)           In the event that, Borrower must incur an extraordinary operating
expense or capital expense not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, except in the case of emergency (provided that Borrower will
notify Lender promptly after such emergency).
 
(g)           Any reports, statements or other information required to be
delivered under this Agreement shall be delivered (i) in paper form, (ii) on a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form and prepared using a Microsoft Word for Windows or WordPerfect for Windows
files (which files may be prepared using a spreadsheet program and saved as word
processing files).  Borrower agrees that Lender may disclose information
regarding the Property and Borrower that is provided to Lender pursuant to this
Section 5.1.11 in connection with the Securitization to such parties requesting
such information in connection with such Securitization.
 
5.1.12             Business and Operations.  Borrower will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property.  Borrower will qualify to do business and will remain in good standing
under the laws of all relevant jurisdictions as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Property. Borrower shall at all times during the term of the Loan, continue to
own and/or maintain all of the Equipment, Fixtures and Personal Property which
are necessary to operate the Property in the manner required hereunder and in
the manner in which it is currently operated.
 
 
81

--------------------------------------------------------------------------------

 
 
5.1.13             Title to the Property.  Borrower will warrant and defend
(a) the title to the Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Lien of the Mortgage and the Assignment of Leases on the
Property, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons
whomsoever.  Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.
 
5.1.14             Costs of Enforcement.  In the event (a) that the Mortgage
encumbering the Property is foreclosed in whole or in part or that the Mortgage
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage encumbering the Property
prior to or subsequent to the Mortgage in which proceeding Lender is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the benefit of its
creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.
 
5.1.15             Estoppel Statement.
 
(a)           After written request by Lender, Borrower shall within ten (10)
days furnish Lender with a statement, duly acknowledged and certified, setting
forth (i)  the original principal amount of the Note, (ii) the unpaid principal
amount of the Note, (iii) the Interest Rate of the Note, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt, if any, and (vi) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.
 
(b)           Borrower shall deliver to Lender upon written request, tenant
estoppel certificates from each tenant paying base rent in an amount equal to or
exceeding five percent (5%) of the Gross Income from Operations from the
Property occupied by such tenant in form and substance reasonably satisfactory
to Lender provided that Borrower shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year.
 
(c)           After written request by Borrower, Lender shall within ten (10)
days furnish Borrower with a statement, duly acknowledged and certified, setting
forth (i)  the original principal amount of the Note, (ii) the unpaid principal
amount of the Note, (iii) the Interest Rate of the Note, and (iv) the date
installments of interest and/or principal were last paid.
 
 
82

--------------------------------------------------------------------------------

 
 
5.1.16             Loan Proceeds.  Borrower shall use the proceeds of the Loan
solely and exclusively for the purposes of constructing and renovating the
Project Improvements in accordance herewith and in accordance with the Building
Loan Budget which shall be subject to no change except as permitted
hereby.  Borrower will receive the Advances to be made hereunder and will hold
the right to receive the same as a trust fund for the purpose of paying the
Costs of the Improvement and it will apply the same first to such payment before
using any part thereof for any other purpose.
 
5.1.17             Performance by Borrower.  Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to, Borrower, and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.
 
5.1.18             Confirmation of Representations.  Borrower shall deliver, in
connection with any Securitization, (a) one (1) or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions, and (b) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower and Guarantor as of the date of the Securitization.
 
5.1.19             ICIP Eligibility..  Borrower shall take all actions necessary
to obtain a Certificate of Eligibility under the Industrial and Commercial
Incentive Program as soon as possible.
 
5.1.20             Leasing Matters.  Borrower may not enter into a Lease,
license or other occupancy agreement for any portion of the Property without
Lender’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, provided, however, that after the Property
shall have achieved the Required Ratios at Completion, Borrower shall not be
required to obtain Lender's approval of Leases for less than 15,000 square feet
that otherwise satisfy the requirements of this Agreement.  Upon request,
Borrower shall furnish Lender with executed copies of all Leases.  All renewals
of Leases and all proposed Leases shall provide for rental rates comparable to
existing local market rates.  All proposed Leases shall be on commercially
reasonable terms and shall not contain any terms which would materially affect
Lender’s rights under the Loan Documents.  All Leases executed after the date
hereof shall provide that they are subordinate to the Mortgage and that the
lessee agrees to attorn to Lender or any purchaser at a sale by foreclosure or
power of sale.  Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce and may amend or terminate the terms, covenants and conditions contained
in the Leases upon the part of the lessee thereunder to be observed or performed
in a commercially reasonable manner and in a manner not to impair the value of
the Property involved except that no termination by Borrower or acceptance of
surrender by a tenant of any Leases shall be permitted unless by reason of a
tenant default and then only in a commercially reasonable manner to preserve and
protect the Property; provided, however, that no such termination or surrender
of any Lease will be permitted without the written consent of Lender, provided,
further, that after the Property shall have achieved the Required Ratios at
Completion, Borrower shall not be required to obtain Lender's approval for
termination of Leases for less than 15,000 square feet that otherwise satisfy
the requirements of this Agreement; (iii) shall not collect any of the rents
more than one (1) month in advance (other than security deposits); (iv) shall
not execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (v) shall not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents without Lender’s prior written consent which shall not be
unreasonably withheld; and (vi) shall execute and deliver at the request of
Lender all such further assurances, confirmations and assignments in connection
with the Leases as Lender shall from time to time reasonably
require.  Notwithstanding anything to the contrary contained herein, Borrower
shall not enter into a lease of all or substantially all of the Property without
Lender’s prior written consent.
 
 
83

--------------------------------------------------------------------------------

 
 
5.1.21             Alterations.
 
(a)           Following the Completion of the Improvements, Borrower shall
obtain Lender’s prior written consent to any subsequent alterations to any
Improvements, which consent shall not be unreasonably withheld or delayed except
with respect to alterations that may have a material adverse effect on
Borrower’s financial condition or the value of the Property or the Net Operating
Income.  Notwithstanding the foregoing, Lender’s consent shall not be required
in connection with (i) any alterations that will not have a material adverse
effect on Borrower’s financial condition or the value of the Property or the Net
Operating Income, and not adversely affecting any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building constituting a part of any Improvements, or
(ii) alterations performed in connection with the Restoration of the Property
after the occurrence of a Casualty or Condemnation in accordance with the terms
and provisions of this Agreement.  If the total unpaid amounts due and payable
with respect to alterations to the Improvements at the Property (other than such
amounts to be paid or reimbursed by tenants under the Leases) shall at any time
exceed Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) (the
“Threshold Amount”), Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following:  (A) cash, (B) U.S.
Obligations, (C) other securities having a rating acceptable to Lender and that
the applicable Rating Agencies have confirmed in writing will not, in and of
itself, result in a downgrade, withdrawal or qualification of the initial, or,
if higher, then current ratings assigned to any Securities or any class thereof
in connection with any Securitization, (D) a completion and performance bond, or
(E) a Letter of Credit.  Such security shall be in an amount equal to the excess
of the total unpaid amounts with respect to alterations to the Improvements on
the Property (other than such amounts to be paid or reimbursed by tenants under
the Leases) over the Threshold Amount and Lender may apply such security from
time to time at the option of Lender to pay for such alterations.
 
(b)           Notwithstanding anything contained herein to the contrary, the
construction, Building Loan and alteration of the Improvements in accordance
with the Plans and Specifications shall not constitute “alterations” to the
Improvements and will not be subject to the terms of this Section 5.1.21.
 
 
84

--------------------------------------------------------------------------------

 
 
5.1.22             No Fees or Payments to Affiliates.  In no event shall
Borrower pay any  fees or make any payments to any Affiliates without Lender's
approval, which may be withheld in its sole discretion.
 
5.1.23             Payment of Administration Fee.  Borrower shall pay to Lender
on the first (1st) day of each calendar month the Administration Fee in advance.
 
5.1.24             General Contractor’s Agreement.  Borrower shall (a) enforce
the General Contractor’s Agreement in the best interests of the Improvements
using sound business judgment, (b) waive none of the material obligations of any
of the parties thereunder, (c) do no act which would relieve the General
Contractor from its material obligations to construct the Project Improvements
according to the Plans and Specifications, (d) make no amendments to or change
orders under the General Contractor’s Agreement, except as permitted under this
Agreement, without the prior approval of Lender, (e) ensure that the work to be
performed by General Contractor under the General Contractor’s Agreement is the
work called for by the Plans and Specifications, and (f) ensure that all work on
the Improvements shall be completed in accordance with the Plans and
Specifications in a good and workmanlike manner and shall be free of any
defects.  Borrower shall from time to time, upon request by Lender, use
reasonable efforts to cause General Contractor to provide Lender with reports in
regard to the status of construction of the Project Improvements, in such form
and detail as reasonably requested by Lender.
 
5.1.25             Architect’s Contract.  Borrower shall enforce the Architect’s
Contract in the best interests of Borrower consistent with the construction of
the Project Improvements using sound business judgment, (b) waive none of the
material obligations of Borrower’s Architect thereunder, (c) do no act which
would relieve Borrower’s Architect from its material obligations under the
Architect’s Contract and (d) make no amendments to the Architect’s Contract
without the prior approval of Lender.  Upon request by Lender, Borrower shall
cause Borrower’s Architect to provide Lender with reports in regard to the
status of construction of the Project Improvements, in such form and detail as
reasonably requested by Lender.
 
5.1.26             Building Loan Costs and Expenses.  Borrower shall promptly
pay when due all Building Loan Costs.
 
5.1.27             Fees.  Borrower shall pay when due the reasonable fees of the
Construction Consultant, all reasonable costs and expenses, including, without
limitation, appraisal fees (only if required by law after the initial appraisal)
recording fees and charges, abstract fees, title policy fees, escrow fees,
reasonable attorneys’ fees, fees of inspecting architects and engineers to the
extent provided hereunder in connection with Advances, fees of environmental
consultants to the extent provided in the Mortgage, and all other reasonable and
customary costs and expenses which have been incurred or which may hereafter be
incurred by Lender in connection with the preparation and execution of the Loan
Documents, including any extension, amendment or modification thereof; the
funding of the Loan, the administration and enforcement of this Agreement, the
Mortgage, the Note, and the other Loan Documents, including, without limitation,
reasonable attorneys’ fees in any action for the foreclosure of the Mortgage and
the collection of the Loan, and all such fees incurred in connection with any
bankruptcy or insolvency proceeding; and Borrower will, within twenty (20) days
after demand by Lender, reimburse Lender for all such expenses which have been
incurred; and Borrower will indemnify and hold harmless Lender from and against,
and reimburse it for all claims, demands, liabilities, losses, damages,
judgments, penalties, costs, and expenses (including, without limitation,
reasonable attorneys’ fees) which may be imposed upon, asserted against, or
incurred or paid by Lender by reason of, on account of or in connection with any
bodily injury or property damage occurring in or upon or in the vicinity of the
Property through any cause whatsoever or asserted against Lender or Borrower on
account of any act performed or omitted to be performed hereunder by Borrower or
on account of any transaction arising out of or in any way connected with the
Property, or with this Agreement or any of the indebtedness evidenced by the
Note, provided that the foregoing indemnity shall not apply to any such
liabilities, losses, damages and expenses of Lender to the extent arising from
the willful misconduct or gross negligence of Lender.  All amounts incurred or
paid by Lender under this Section 5.1.27, together with interest thereon at the
Default Rate from the due date until paid by Borrower, shall be added to the
Debt and shall be secured by the lien of the Mortgage.
 
 
85

--------------------------------------------------------------------------------

 
 
5.1.28             Completion of Construction.
 
(a)           Borrower shall cause the Project Improvements to be constructed in
accordance with the Plans and Specifications and any Permitted Encumbrance and
in full compliance with the Building Loan Budget, as the same may be amended
from time to time in accordance with the terms hereof.
 
(b)           Borrower shall cause the Completion of the Improvements to occur
on or before the Required Completion Date.
 
(c)           Borrower shall diligently pursue construction of the entire
Project Improvements to cause the Complete of the Improvements and obtain a
temporary or permanent certificate of occupancy (and to the extent the same are
conditional or require performance by Borrower, satisfy all conditions to the
issuance of and/or performed all obligations required for the continued validity
of the same) for the Property on or prior to the Required Completion Date, in
accordance with the Plans and Specifications and in compliance with all
restrictions, covenants and easements affecting the Property, all applicable
Legal Requirements, and all Governmental Approvals, and with all terms and
conditions of the Loan Documents; pay all sums and to perform such duties as may
be necessary to complete such construction of the Project Improvements
substantially in accordance with the Plans and Specifications and in compliance
with all restrictions, covenants and easements affecting the Property, all Legal
Requirements and all Governmental Approvals, and with all terms and conditions
of the Loan Documents, all of which shall be accomplished on or before the
Required Completion Date, free from any liens, claims or assessments (actual or
contingent) asserted against the Property for any material, labor or other items
furnished in connection therewith unless bonded and removed as a Lien on the
Property.  The renovation of the Project Improvements shall include all work
necessary to put the Property in conformity with, and eliminate any breaches
from, the ADA.  Evidence of satisfactory compliance with all of the foregoing
shall be furnished by Borrower to Lender on or before the Required Completion
Date.  In addition, if such certificate of occupancy or other Governmental
Approvals are temporary in nature, Borrower shall diligently pursue procuring
final Governmental Approvals.  In addition, Borrower shall diligently pursue
construction of the entire Project Improvements to Final Completion after the
Required Completion Date.
 
 
86

--------------------------------------------------------------------------------

 
 
(d)           If at any time prior to the Completion of the Improvements and
satisfaction of the conditions to the Final Advance Lender determines in its
sole discretion that the undrawn funds then available under the Interest Reserve
Line Item of the Project Loan Budget and the amount of Interest Reserve Funds on
deposit with Lender is insufficient to pay the Debt Service on the Loan, then,
Borrower shall deposit with Lender, on demand, either (i) an amount reasonably
determined by Lender to pay interest on the Loan as it comes due prior to the
Completion of the Improvements and the satisfaction of the conditions to the
Final Advance (the “Additional Interest Reserve Deposit”), or (ii) a Letter of
Credit in such amount (the “Additional Interest Reserve Letter of Credit”).  In
determining the amount of the Additional Interest Reserve Deposit or Additional
Interest Reserve Letter of Credit, Lender will consider, among other things, (i)
the degree of completion of the Improvements on such date, and (ii) the amount,
if any, of undrawn funds then available under the Interest Reserve Line Item of
the Project Loan Budget.  In addition, and subject to the applicable terms
hereof and the applicable terms of the Project Loan Agreement regarding the
re-allocation of Line Items, Lender shall not unreasonably withhold its consent
to Borrower’s request at the time of the deposit of the Additional Interest
Reserve Deposit or the Additional Interest Reserve Letter of Credit to
re-allocate a portion of the then undrawn Contingency Line Item (or any other
Line Item within the Building Loan Budget) from the Project Loan Budget to the
Interest Reserve Line Item of the Project Loan Budget, provided, however, under
no circumstances may any portion of the Contingency Line Item of the Building
Loan Budget be reallocated to the Interest Reserve Line Item.  The Additional
Interest Reserve Deposit or Additional Interest Reserve Letter of Credit shall
be a Reserve Fund for all purposes hereunder.  Lender shall apply the Additional
Interest Reserve Deposit or Additional Interest Reserve Letter of Credit in
accordance with Section 7.2 hereof.
 
5.1.29             Inspection of Property.  Borrower shall permit Lender, the
Construction Consultant and their respective representatives, to enter upon the
Property, inspect the Project Improvements and all materials to be used in the
construction and Building Loan thereof and to examine the Plans and
Specifications which are or may be kept at the construction site and will
cooperate, and cause the General Contractor, the Major Contractors and the Major
Subcontractors to cooperate with the Construction Consultant to enable him or
her to perform his or her functions hereunder.
 
5.1.30             Construction Consultant.  Borrower acknowledges that (i) the
Construction Consultant has been retained by Lender to act as a consultant and
only as a consultant to Lender in connection with the construction of the
Project Improvements and has no duty to Borrower, (ii) the Construction
Consultant shall in no event have any power or authority to give any approval or
consent or to do any other act or thing which is binding upon Lender, (iii)
Lender reserves the right to make any and all decisions required to be made by
Lender under this Agreement and to give or refrain from giving any and all
consents or approvals required to be given by Lender under this Agreement and to
accept or not accept any matter or thing required to be accepted by Lender under
this Agreement, and without being bound or limited in any manner or under any
circumstance whatsoever by any opinion expressed or not expressed, or advice
given or not given, or information, certificate or report provided or not
provided, by the Construction Consultant with respect thereto, (iv) Lender
reserves the right in its sole and absolute discretion to disregard or disagree,
in whole or in part, with any opinion expressed, advice given or information,
certificate or report furnished or provided by the Construction Consultant to
Lender or any other person or party, and (v) Lender reserves the right to
replace the Construction Consultant with another construction consultant at any
time and without prior notice to or approval by Borrower.
 
 
87

--------------------------------------------------------------------------------

 
 
5.1.31             Construction Consultant/Duties and Access.  Borrower shall
permit Lender to retain the Construction Consultant at the reasonable cost of
Borrower to perform the following services on behalf of Lender:
 
(a)           Prepare the Final Project Report;
 
(b)           To review and advise Lender whether, in the opinion of the
Construction Consultant, the Plans and Specifications are satisfactory;
 
(c)           To review Draw Requests and change orders; and
 
(d)           To make periodic inspections in accordance with Section 5.1.29
(approximately at the date of each Draw Request) for the purpose of assuring
that construction of the Project Improvements to date is in accordance with the
Plans and Specifications and to approve Borrower’s then current Draw Request as
being consistent with Borrower’s Obligations under this Agreement.
 
The fees of the Construction Consultant shall be paid by Borrower within thirty
(30) days after billing therefor and expenses incurred by Lender on account
thereof shall be reimbursed to Lender within thirty (30) days after request
therefor, but neither Lender nor the Construction Consultant shall have any
liability to Borrower on account of (i) the services performed by the
Construction Consultant, (ii) any neglect or failure on the part of the
Construction Consultant to properly perform its services or (iii) any approval
by the Construction Consultant of construction of the Project
Improvements.  Neither Lender nor the Construction Consultant assumes any
obligation to Borrower or any other Person concerning the quality of
construction of the Project Improvements or the absence therefrom of defects.
 
5.1.32             Correction of Defects.  Borrower shall promptly correct all
material defects in the Project Improvements or any material departure from the
Plans and Specifications not previously approved by Lender to the extent
required hereunder.  Borrower agrees that the advance of any proceeds of the
Loan whether before or after such defects or departures from the Plans and
Specifications are discovered by, or brought to the attention of, Lender shall
not constitute a waiver of Lender’s right to require compliance with this
covenant.
 
5.1.33             Approval of Change Orders; Cost Savings.  Borrower shall
permit no deviations from the Plans and Specifications during construction
without the prior approval of Lender; provided, however, that Borrower may make
changes without Lender’s prior written approval so long as (a) with respect to
any Major Contract or Major Subcontract, such changes do not exceed two percent
(2%) of the amount of the applicable contract, (b) such changes do not exceed in
the aggregate $250,000.00, provided that changes which have been approved by
Lender either before or after such changes have been made shall be disregarded
in calculating said $250,000.00 threshold, (c) such changes do not cause any
line item in the Building Loan Budget to be exceeded (after taking into account
use of the Contingency Reserve to the extent permitted under Section 2.1.7,
reallocations under this Section 5.1.33 and other reallocations approved by
Lender in its sole discretion), (d) Borrower uses reasonable efforts to deliver
to Lender and Construction Consultant prior notice of such change orders or, if
Borrower is unable to deliver prior notice, Borrower shall submit to Lender and
Construction Consultant copies of all change orders entered into with respect to
the Project Improvements within fifteen (15) days after the same are entered
into, irrespective of whether the same require the prior approval of Lender and
Construction Consultant pursuant to this Agreement, (e) such changes will not
materially change the gross square feet or the net rentable square feet of
commercial space to be contained in the Improvements, or the basic layout of the
Improvements, or involve the use of materials, furniture, fixtures and equipment
that will not be at least equal in quality to the materials, furniture, fixtures
and equipment originally specified in or required by the approved Plans and
Specifications, and (f) such change will not prevent Borrower from completing
the Project Improvements by the Required Completion Date.  The foregoing to the
contrary notwithstanding, Borrower may allocate cost savings actually achieved
and verifiable in any line item of the Building Loan Budget to other line items
of the Building Loan Budget, provided that if such costs savings are being
allocated from a line item of the Building Loan Budget, (i) such Building Loan
Budget line item has a firm contract or sub-contract in place, (ii) the work has
commenced and is proceeding in accordance with the Construction Schedule and
(iii) the Construction Consultant is satisfied with said contract or
sub-contract, including, without limitation, with regard to the scope of said
contract or sub-contract.
 
 
88

--------------------------------------------------------------------------------

 
 
5.1.34             Building Permits..  Prior to commencing any phase of the
demolition or construction of the Project Improvements, Borrower shall obtain
and deliver to Lender all building permits and other Governmental Approvals
required for the phase of construction of the Project Improvements to be
undertaken by Borrower.
 
5.1.35             Easements and Restrictions; Zoning.  Borrower shall submit to
Lender for Lender’s approval prior to the execution thereof by Borrower all
proposed easements, restrictions, covenants, permits, licenses, and other
instruments which would affect the title to the Property, accompanied by a
Survey showing the exact proposed location thereof and such other information as
Lender shall reasonably require.  Borrower shall not subject the Property or any
part thereof to any easement, restriction or covenant (including any restriction
or exclusive use provision in any lease or other occupancy agreement) without
the prior approval of Lender (not to be unreasonably withheld or delayed in the
case of utility easements only).  Notwithstanding the foregoing, Lender shall
consent to a reciprocal easement agreement in connection with the future
development of the adjacent development site provided that such reciprocal
easement agreement is reasonably acceptable to Lender.  With respect to any and
all existing easements, restrictions, covenants or operating agreements which
benefit or burden the Property and any easement, restriction or covenant to
which the Property may hereafter be subjected in accordance with the provisions
hereof, Borrower shall:  (a) observe and perform in all material respects the
obligations imposed upon Borrower or the Property; (b) not alter, modify or
change the same in any material respect without the prior approval of Lender;
(c) enforce its rights thereunder in a commercially reasonable manner so as to
preserve for the benefit of the Property the full benefits of the same; and (d)
deliver to Lender a copy of any notice of default or other material notice
received by Borrower in respect of the same promptly after Borrower’s receipt of
such notice.
 
 
89

--------------------------------------------------------------------------------

 
 
5.1.36             Laborers, Subcontractors and Materialmen.  Borrower shall
notify Lender promptly, and in writing, if Borrower receives any default notice,
notice of lien or demand for past due payment, written or oral, from any
laborer, subcontractor or materialmen.  Borrower will also furnish to Lender at
any time and from time to time upon reasonable demand by Lender, lien waivers in
form reasonably satisfactory to Lender bearing a then current date from the
Major Contractors and the Major Subcontractors.
 
5.1.37             Ownership of Personalty.  Borrower shall furnish to Lender,
if Lender so requests, photocopies of the fully executed contracts, bills of
sale, receipted vouchers and agreements, or any of them, under which Borrower
claims title to the materials, articles, fixtures and other personal property
used or to be used in the construction or operation of the Improvements.
 
5.1.38             Comply with Other Loan Documents.  Borrower shall perform all
of Borrower’s Obligations under the Note and the other Loan Documents.
 
5.1.39             Purchase of Material Under Conditional Sale
Contract.  Borrower shall not permit any materials, equipment, fixtures or any
other part of the Improvements to be purchased or installed under any security
agreement or other arrangements wherein the seller reserves or purports to
reserve the right to remove or to repossess any such items or to consider them
personal property after their incorporation in the Property, unless authorized
by Lender in writing and in advance.
 
5.1.40             Further Assurance of Title.  If at any time Lender has reason
to believe in its reasonable opinion that any Advance is not secured or will or
may not be secured by the Mortgage as a first priority lien or security interest
on the Improvements (subject only to the Permitted Encumbrances and the Loan
Documents), then Borrower shall, within ten (10) days after written notice from
Lender, do all things and matters necessary (including execution and delivery to
Lender of all further documents and performance of all other acts which Lender
reasonably deems necessary or appropriate) to assure to the reasonable
satisfaction of Lender that any Advance previously made hereunder or to be made
hereunder is secured or will be secured by the Mortgage as a first priority lien
or security interest with respect to the Improvements (subject only to the
Permitted Encumbrances and the Loan Documents).  Lender, at Lender’s option, may
decline to make further Advances hereunder until Lender has received such
assurance.
 
5.1.41             Management Agreement.
 
(a)           From and after Final Completion, Borrower shall cause the Property
to be operated, in all material respects, in accordance with the Management
Agreement (or Replacement Management Agreement, as applicable).  In the event
that the Management Agreement expires or is terminated (without limiting any
obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall promptly enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)           Borrower shall:  (i) promptly perform and/or observe, in all
material respects, all of the covenants and agreements required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.
 
(c)           If: (a)  an Event of Default  shall have occurred and be
continuing, (b) Manager shall become bankrupt or insolvent; (c) a default beyond
any applicable notice and/or cure period, if any, occurs under the Management
Agreement, or (d) following the Completion of the Improvements, the Debt Service
Coverage Ratio (based upon the trailing six (6) month period, annualized) as of
any Debt Service Coverage Determination Date is less than 1.05 to 1.0, then, in
any such event, Borrower shall, at the request of Lender, terminate the
Management Agreement and replace the Manager with a Qualified Manager pursuant
to a Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates.
 
5.1.42             Embargoed Person.  Borrower has performed and shall perform
reasonable due diligence to insure that at all times throughout the term of the
Loan, including after giving effect to any Transfers permitted pursuant to the
Loan Documents, (a) none of the funds or other assets of Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including, but not limited to, The USA PATRIOT Act (including
the anti-terrorism provisions thereof), the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law (“Embargoed Person”); (b) no Embargoed Person has any interest of any
nature whatsoever in Borrower, Principal or Guarantor, as applicable, with the
result that the investment in Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower, Principal or Guarantor,
as applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law, or may cause the Property to be subject to forfeiture or
seizure.
 
5.1.43 Environmental Covenants. Borrower shall remove all underground storage
tanks ("USTs") and above-ground storage tanks ("ASTs") as part of the proposed
construction of the Project Improvements in accordance with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property. In addition, all documented and suspected impacted soil and
groundwater will be addressed by Borrower in conjunction with the proposed
construction. Upon removal of the USTs and AST, all impacted soil and all free
product and the residual contamination sources, Borrower shall monitor the
natural attenuation of groundwater contamination in accordance with a monitoring
plan approved by Lender. Borrower shall install a sub-slab ventilation system
and vapor barrier in conjunction with the Project Improvements as set forth in
the Plans and Specifications. Following removal of the ASTs and USTs, Borrower
shall notify the New York State Department of Environmental Conservation and all
other Governmental Authorities having jurisdiction and shall take all action
necessary to "de-list" the former Riteway Laundry Company as a RCRIS SQG.
Borrower shall perform asbestos abatement in accordance with all applicable
Legal Requirements of all Governmental Authorities having jurisdiction over the
Property prior to the demolition of the existing structures on the Property.
 
 
91

--------------------------------------------------------------------------------

 
 
Section 5.2                      Negative Covenants.  From the date hereof until
payment and performance in full of all obligations of Borrower under the Loan
Documents or the earlier release of the Lien of the Mortgage and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:
 
5.2.1             Intentionally Omitted.
 
5.2.2             Liens.  Borrower shall not create, incur, assume or suffer to
exist any Lien on any portion of the Property or permit any such action to be
taken, except:
 
(i)      Permitted Encumbrances;
 
(ii)      Liens created by or permitted pursuant to the Loan Documents; and
 
(iii)        Liens for Taxes or Other Charges not yet due.
 
5.2.3             Dissolution.  Borrower shall not (a) engage in any
dissolution, liquidation or consolidation or merger with or into any other
business entity, (b) engage in any business activity not related to the
ownership and operation of the Property, (c) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
permitted by the Loan Documents, or (d) modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction in each case, without obtaining the prior written consent of Lender
or Lender’s designee.
 
5.2.4             Change In Business.  Borrower shall not enter into any line of
business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.
 
 
92

--------------------------------------------------------------------------------

 
 
5.2.5             Debt Cancellation.  Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.
 
5.2.6             Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
 
5.2.7             No Joint Assessment.  Borrower shall not suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
 
5.2.8             Intentionally Omitted.
 
5.2.9             ERISA.
 
(a)           Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
 
(b)           Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:
 
(i)           Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);
 
(ii)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or
 
(iii)           Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
 
5.2.10             Transfers.
 
(a)           Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations.  Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.
 
 
93

--------------------------------------------------------------------------------

 
 
(b)           Without the prior written consent of Lender, and except to the
extent otherwise set forth in this Section 5.2.10, Borrower shall not, and shall
not permit any Restricted Party do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or (ii) permit a
Sale or Pledge of an interest in any Restricted Party, other than (A) pursuant
to Leases of space in the Improvements to tenants in accordance with the
provisions of Section 5.1.20 and (B) Permitted Transfers.
 
(c)           A Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.
 
(d)           Notwithstanding the provisions of this Section 5.2.10, Lender’s
consent shall not be required in connection with one or a series of Transfers,
of not more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in a Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior notice of such
proposed Transfer.  If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion acceptable to Lender and the Rating Agencies.  In addition, at all
times, (a) Guarantor must continue to Control, and own, directly or indirectly,
in the aggregate, at least a 51% legal and beneficial interest in, Borrower, and
(b) Acadia Realty Trust must continue to Control, and own, directly or
indirectly, at least a 20% legal and beneficial interest in, each of Guarantor
and any Affiliated Manager.
 
 
94

--------------------------------------------------------------------------------

 
 
(e)           No consent to any assumption of the Loan shall occur on or before
the date that is twelve (12) Payment Dates after the Completion of the
Improvements.  Thereafter, Lender’s consent to a Transfer of the Property and
assumption of the Loan shall not be unreasonably withheld provided that Lender
receives sixty (60) days prior written notice of such Transfer and no Event of
Default has occurred and is continuing, and further provided that the following
additional requirements are satisfied for all Transfers other than those
described in subsection (d) above:
 
(i)           Borrower shall pay Lender at the time of such Transfer a transfer
fee equal to one half of one percent (0.5%) of the outstanding principal balance
of the Loan for the first Transfer and one percent (1.0%) of the outstanding
principal balance of the Loan for each subsequent Transfer;
 
(ii)           Borrower shall pay any and all reasonable out-of-pocket costs
incurred in connection with such Transfer (including, without limitation,
Lender’s counsel fees and disbursements and all recording fees, title insurance
premiums and mortgage and intangible taxes and the fees and expenses of the
Rating Agencies pursuant to clause (x) below);
 
(iii)           The proposed transferee (the “Transferee”) or Transferee’s
Principals must have demonstrated expertise in owning and operating properties
similar in location, size, class and operation to the Property, which expertise
shall be reasonably determined by Lender;
 
(iv)           Transferee and Transferee’s Principals shall, as of the date of
such transfer, have an aggregate Net Worth and Liquidity reasonably acceptable
to Lender;
 
(v)           Transferee, Transferee’s Principals and all other entities which
may be owned or Controlled directly or indirectly by Transferee’s Principals
(“Related Entities”) must not have been party to any bankruptcy proceedings,
voluntary or involuntary, made an assignment for the benefit of creditors or
taken advantage of any insolvency act, or any act for the benefit of debtors
within seven (7) years prior to the date of the proposed Transfer;
 
(vi)           Transferee shall assume all of the obligations of Borrower under
the Loan Documents in a manner satisfactory to Lender in all respects,
including, without limitation, by entering into an assumption agreement in form
and substance satisfactory to Lender;
 
 
95

--------------------------------------------------------------------------------

 
 
(vii)           There shall be no material litigation or regulatory action
pending or threatened against Transferee, Transferee’s Principals or Related
Entities which is not reasonably acceptable to Lender;
 
(viii)           Transferee, Transferee’s Principals and Related Entities shall
not have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
 
(ix)           Transferee and Transferee’s Principals must be able to satisfy
all the representations and covenants set forth in Sections 4.1.30, 4.1.35,
5.1.46 and 5.2.10 of this Agreement, no Default or Event of Default shall
otherwise occur as a result of such Transfer, and Transferee and Transferee’s
Principals shall deliver (A) all organizational documentation reasonably
requested by Lender, which shall be reasonably satisfactory to Lender and
(B) all certificates, agreements and covenants reasonably required by Lender;
 
(x)           Transferee shall be approved by the Rating Agencies selected by
Lender, which approval, if required by Lender, shall take the form of a
confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;
 
(xi)           Borrower or Transferee, at its sole cost and expense, shall
deliver to Lender an Additional Insolvency Opinion reflecting such Transfer
satisfactory in form and substance to Lender;
 
(xii)           Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall have assumed all of the
liabilities and obligations of Guarantor under the Guaranty of Completion, the
Guaranty of Recourse Carveouts and the Environmental Indemnity executed by
Guarantor or execute replacement guaranties and environmental indemnity
reasonably satisfactory to Lender;
 
(xiii)           Borrower shall deliver, at its sole cost and expense, an
endorsement to the Title Insurance Policy, as modified by the assumption
agreement, as a valid first lien on the Property and naming the Transferee as
owner of the Property, which endorsement shall insure that, as of the date of
the recording of the assumption agreement, the Property shall not be subject to
any additional exceptions or liens other than those contained in the Title
Policy issued on the date hereof and the Permitted Encumbrances; and
 
(xiv)           The Property shall be managed by a Qualified Manager pursuant to
a Replacement Management Agreement.
 
 
96

--------------------------------------------------------------------------------

 
 
Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgage and the
other Loan Documents accruing after such Transfer.  The foregoing release shall
be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.
 
5.2.11             No Distributions.  Until Completion of the Improvements and
satisfaction of the conditions to the Final Advance, Borrower shall not make any
distributions or other disbursements to its partners, shareholders, members or
Persons owned by or related to any of its partners, shareholders or
members.  Borrower shall use any and all Rents collected from the Property to
pay operating expenses of and real property taxes on the Property.
 
5.2.12             Management Agreement.  Borrower shall not, without Lender’s
prior written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that Borrower may, without Lender’s consent, replace the Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.  Following the
occurrence and during the continuance of an Event of Default, Borrower shall not
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under the Management Agreement without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.
 
5.2.13             Permitted Additional Mezzanine Indebtedness.  Notwithstanding
anything the contrary contained in this Agreement, but subject to  the rights of
Lender to convert a portion of the Loan to a mezzanine loan pursuant to Section
9.1.2 hereof, an Additional Mezzanine Borrower (as defined below) shall have the
right to pledge its direct and/or indirect equity interests in Borrower or
Mezzanine Borrower, as applicable (but not of any direct interest in the
Property, or Borrower, if there is Subordinate Financing in the form of a
mezzanine loan) to a Permitted Mezzanine Lender (as defined below) as security
for a loan to such Additional Mezzanine Borrower (an “Additional Mezzanine
Loan”) provided that the following terms and conditions are satisfied:
 
(a)           no Event of Default shall then exist;
 
(b)           Lender shall have received at least thirty (30) and no more than
sixty (60) days’ prior written notice of the proposed Additional Mezzanine Loan;
 
(c)           the Completion of the Improvements shall have occurred and all of
the conditions to the Final Advance shall have been satisfied;
 
(d)           the aggregate amounts of the outstanding principal amount of the
Total Debt (calculated without regard to any scheduled amortization paid under
the Building Loan or the Project Loan) and the maximum principal amount of the
Additional Mezzanine Loan (as of the effective date of the Additional Mezzanine
Loan) shall not exceed eighty-five percent (85%) of the fair market value of the
Property as determined by an MAI appraisal performed, at Borrower’s sole cost
and expense, by an appraiser approved by Lender acting reasonably and dated, or
updated, to a date within 30 days of the effective date of the Additional
Mezzanine Loan, made in compliance with FIRREA and reasonably satisfactory to
Lenders in all respects; the appraisal value shall be subject to review and
confirmation and updating as to valuation by Lender’s internal appraisal staff,
whose decision shall be final absent manifest error.
 
 
97

--------------------------------------------------------------------------------

 
 
(e)           the Aggregate Debt Service Coverage Ratio is at least 1.15 to 1.0;
 
(f)           Borrower shall not be obligated to repay the Additional Mezzanine
Loan nor incur any obligation or liability to the Permitted Mezzanine Lender or
any other Person with respect to the Additional Mezzanine Loan, and the terms
and conditions of the Additional Mezzanine Loan, the collateral pledged as
security therefor, and the documents evidencing the Additional Mezzanine Loan
(the “Additional Mezzanine Loan Documents”), shall be reasonably satisfactory to
Lender;
 
(g)           a new Single-Purpose Entity shall have been formed that will
directly or indirectly own 100% of the Equity Interests in Borrower, or
Mezzanine Borrower, as applicable (the “Additional Mezzanine Borrower”), the
organizational documents of Borrower, Mezzanine Borrower, if any, such
Additional Mezzanine Borrower, and their respective constituent owners shall be
reasonably satisfactory to Lender, and Borrower, Mezzanine Borrower, if any and
such Additional Mezzanine Borrower shall otherwise satisfy all applicable Rating
Agency criteria for single-purpose entities, bankruptcy remoteness, and
mezzanine borrowers;
 
(h)           the Permitted Mezzanine Lender shall have executed and delivered
to Lender a subordination, standstill and intercreditor agreement acceptable to
Lender in its sole and absolute discretion, which shall provide among other
things that the Permitted Mezzanine Lender shall not have the right to foreclose
on its interest in Borrower or Mezzanine Borrower, as applicable, or otherwise
exercise its rights under the Additional Mezzanine Loan Documents unless and
until the Loan is paid in full and that the Additional Mezzanine Loan shall not
be transferable except to a Qualified Transferee;
 
(i)           Borrower and Guarantor shall have executed such additional Loan
Documents and such amendments to and reaffirmations of the existing Loan
Documents as Lender may require , including entering into a new cash management
arrangement with Lender (or modifying any existing cash management requirement)
to provide for, among other things, the payment of Lender-approved operating
expenses and capital expenses prior to the payment of debt service on the
Additional Mezzanine Loan;
 
(j)           Lender shall have received (i) such opinions of counsel to
Borrower as Lender may require, in form and content acceptable to Lender
(including a new non-consolidation opinion if one was required to be delivered
in connection with the Loan); and (ii) confirmation by each of the applicable
Rating Agencies that the incurrence of the Additional Mezzanine Loan will not
result in any qualification, withdrawal or downgrading of any existing ratings
of securities created in any applicable Securitization; and

 
98

--------------------------------------------------------------------------------

 
 
(k)           Borrower shall have paid or reimbursed Lender for all of its costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
in connection with the foregoing.
 
Notwithstanding anything herein to the contrary, none of BSCMI, Lender or their
respective Affiliates shall have any obligation to provide an
Additional  Mezzanine Loan or any other financing.
 
For purposes hereof, the following terms shall have the following respective
meanings:
 
“Aggregate Debt Service Coverage Ratio” shall mean a ratio for the applicable
period in which:,
 
 
(a)
the numerator is the Net Operating Income (excluding interest on credit accounts
and using annualized operating expenses for any recurring expenses not paid
monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth in
the statements required hereunder, adjusted for a vacancy rate equal to the
greater of the actual vacancy rate, the market vacancy rate and an assumed
vacancy rate equal to five percent (5%), without deduction for (i) actual
management fees incurred in connection with the operation of the Property less
(A) management fees equal to the greater of (1) assumed management fees of six
percent (6%) of Gross Income from Operations or (2) the actual management fees
incurred, (B) Replacement Reserve Fund contributions equal to $16,500.00 per
annum; and

 
 
(b)
the denominator is the Total Debt Service for such period assuming a thirty (30)
year amortization schedule (and calculated without regard to any scheduled
amortization paid under the Building Loan or the Project Loan, or the
Subordinate Financing, if applicable), plus all principal and interest payable
for such period under the Additional Mezzanine Loan (assuming the Additional
Mezzanine Loan had been fully advanced at the beginning of such period)
(provided, however, with respect to the Additional Mezzanine Loan, such ratio
shall be determined utilizing a debt service constant calculated with the
interest rate payable with respect to the Additional Mezzanine Loan and an
assumed amortization period of thirty (30) years).

 
“Permitted Mezzanine Lender” shall mean a Qualified Transferee.
 
“Qualified Transferee” means (i) BSCMI or an Affiliate of BSCMI, or (ii) one or
more of the following:
 
(A)           a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;
 
 
99

--------------------------------------------------------------------------------

 
 
(B)           an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;
 
(C)           an institution substantially similar to any of the foregoing
entities described in clause (ii)(A), (ii)(B) or (ii)(F) that satisfies the
Eligibility Requirements;
 
(D)           any entity Controlled by, Controlling or under common Control with
any of the entities described in clause (i) or clause (ii)(A) or (ii)(C) above
or clause (ii)(F) below;
 
(E)           a Qualified Trustee in connection with (aa) a securitization of,
or (bb) the creation of collateralized debt obligations (“CDO”) secured by, or
(cc) a financing through an “owner trust” of, the Mezzanine Loan or any interest
therein (any of the foregoing, a “Securitization Vehicle”), provided, that (1)
one or more classes of securities issued by such Securitization Vehicle is
initially rated at least investment grade by each of the Rating Agencies which
assigned a rating to one or more classes of securities issued in connection with
a Securitization (it being understood that with respect to any Rating Agency
that assigned such a rating to the securities issued by such Securitization
Vehicle, a Rating Agency Confirmation will not be required in connection with a
transfer of the Additional Mezzanine Loan or any interest therein to such
Securitization Vehicle, except that if one or more classes of securities issued
in connection with a Securitization is rated by Moody’s, the transferee may not
rely on this clause (1) with respect to Moody’s); (2) in the case of a
Securitization Vehicle that is not a CDO, the special servicer of such
Securitization Vehicle has the Required Special Servicer Rating at the time of
Transfer and the related transaction documents for such Securitization Vehicle
require that any successor have the Required Special Servicer Rating (such
entity, an “Approved Servicer”) and such Approved Servicer is required to
service and administer such Additional Mezzanine Loan or any interest therein in
accordance with servicing arrangements for the assets held by the Securitization
Vehicle which require that such Approved Servicer act in accordance with a
servicing standard notwithstanding any contrary direction or instruction from
any other Person; or (3) in the case of a Securitization Vehicle that is a CDO,
the CDO Asset Manager and, if applicable, each Intervening Trust Vehicle that is
not administered and managed by a CDO Asset Manager which is a Qualified
Transferee, are each a Qualified Transferee under clauses (ii)(A), (B), (C),
(D), (F) or (G) of this definition;
 
(F)           an investment fund, limited liability company, limited partnership
or general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager acts as general partner, managing member or fund manager and at least
fifty percent (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more of the following:  the Mezzanine
Lender, a Qualified Transferee, an institutional “accredited investor”, within
the meaning of Regulation D promulgated under the Securities Act of 1933, as
amended, and/or a “qualified institutional buyer” or both within the meaning of
Rule 144A promulgated under the Securities Exchange Act of 1934, as amended,
provided such institutional “accredited investors” or “qualified institutional
buyers” that are used to satisfy the 50% test set forth above in this clause (F)
satisfy the financial tests in clause (i) of the definition of Eligibility
Requirements; or
 
 
100

--------------------------------------------------------------------------------

 
 
(G)           any Person for which the Rating Agencies have issued a Rating
Agency Confirmation with respect to such Transfer.
 
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $650,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or loans similar in type as the Mezzanine Loan or operating commercial
mortgage properties.
 
“CDO Asset Manager” with respect to any Securitization Vehicle (hereinafter
defined) that is a CDO, shall mean the entity that is responsible for managing
or administering the Additional Mezzanine Loan (or any interest therein) as an
underlying asset of such Securitization Vehicle or, if applicable, as an asset
of any Intervening Trust Vehicle (including, without limitation, the right to
exercise any consent and control rights available to the holder of the
Additional Mezzanine Loan).
 
“Intervening Trust Vehicle” shall mean with respect to any Securitization
Vehicle that is a CDO, a trust vehicle or entity which holds the Additional
Mezzanine Loan (or any interest therein) as collateral securing (in whole or in
part) any obligation or security held by such Securitization Vehicle as
collateral for the CDO.
 
“Permitted Fund Manager” means any Person that on the date of determination is
not subject to a Proceeding and is either (i) a nationally-recognized manager of
investment funds investing in debt or equity interests relating to commercial
real estate, or (ii) an entity that is a Qualified Transferee pursuant to clause
(i) or clauses (ii)(A), (B), (C), (D) or (G) of the definition thereof, in each
case, which is investing through a fund with committed capital of at least
$250,000,000.
 
“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two (2) rating
categories of S&P and either Fitch or Moody’s (provided, however, if the Loan
has been securitized, the rating requirement of any agency not a Rating Agency
will be disregarded).
 
 
101

--------------------------------------------------------------------------------

 
 
“Required Special Servicer Rating” means a special servicer that (i) has a
rating of “CSS3” in the case of Fitch, (ii) is on the S&P’s select servicer list
as a “U.S. Commercial Mortgage Special Servicer” in the case of S&P and (iii) in
the case of Moody’s, such special servicer is acting as special servicer in a
commercial mortgage loan securitization that was rated by Moody’s within the
twelve (12) month period prior to the date of determination and Moody’s has not
downgraded or withdrawn the then-current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such special servicer as special servicer of
such commercial mortgage securities.  The requirement of any agency not a Rating
Agency shall be disregarded.
 
“Rating Agency Confirmation” means a written affirmation from each of the Rating
Agencies that the credit rating of the Certificates assigned by such Rating
Agency immediately prior to the occurrence of the event with respect to which
such Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event.  In the event that no
Certificates are outstanding or the Loan is not part of a Securitization, any
action that would otherwise require a Rating Agency Confirmation shall instead
require the consent of Lender.  All fees and expenses of the Rating Agencies
incurred in connection with any Rating Agency Confirmation required pursuant to
this Agreement as the result of a request or action of Borrower shall be paid by
Borrower.
 
5.2.14             Guarantor.  Notwithstanding anything to the contrary in the
organizational documents of Guarantor, Guarantor shall not dissolve unless and
until each of the following conditions have been satisfied: (i) an appropriate
winding down of and disposition of its assets and liabilities, satisfaction of
all claims, creditors and liabilities, and retention of adequate reserves to
satisfy future contingent liabilities, including, without limitation, its
liabilities under the Guaranty and the Environmental Indemnity; (ii) compliance
with all organizational and applicable Legal Requirements relating to
dissolution and winding up of Guarantor, and (iii) replacement of the Guarantor
with a replacement guarantor acceptable to Lender in its sole discretion and as
to which Lender has received a Rating Agency Confirmation.
 
ARTICLE VI.
 
INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
 
Section 6.1                      Insurance.
 
6.1.1             Insurance Policies.  Borrower, at its sole cost and expense,
shall obtain and maintain, or cause to be maintained, the following insurance
policies:
 
(a)           At all times prior to Completion of the Improvements and at any
time thereafter during which construction work is being performed at the
Property:
 
(A)           Builder’s Risk “All Risk” insurance in such amount as Lender shall
require but in no event less than one hundred percent (100%) of the replacement
cost value of the completed Project Improvements, but excluding foundations and
any other improvements not subject to physical damage).  Such policy shall be
written on a Builder’s Risk Completed Value Form (100% non-reporting) or its
equivalent and shall include, without limitation, coverage for loss by testing,
collapse, theft, flood, and earth movement.  Such insurance Policy shall also
include coverage for:
 
 
102

--------------------------------------------------------------------------------

 
 
(i)           Loss suffered with respect to materials, equipment, heating and
air conditioning machinery, machinery, and supplies, in each case owned by
Borrower or required to be insured by Borrower, whether on-site, in transit, or
stored offsite and with respect to temporary structures, hoists, sidewalks,
retaining walls, and underground property in each case owned by Borrower or
required to by insured by Borrower;
 
(ii)           Soft costs that are recurring costs, which shall include, without
limitation, delayed opening loss of income/revenue coverage for a period of
recovery of not less than twelve (12) months commencing from the date the
Project Improvements are as to be completed agreed to by Lender in its sole
discretion, as well as costs to reproduce plans, specifications, blueprints and
models in connection with any restoration following a casualty;
 
(iii)           Demolition, debris removal and increased cost of construction,
including, without limitation, increased costs arising out of changes in
applicable laws and codes; and
 
(iv)           Operation of building laws.
 
(B)           Borrower shall cause the Borrower’s Architect to obtain and
maintain Architect’s or Professional Liability insurance during the period
commencing on the date of the Architect’s Contract respectively, and expiring no
earlier than five (5) years after the Completion of the Improvements.  Such
insurance shall be in an amount equal to at least $1,000,000 per claim or as
otherwise acceptable to Lender.
 
(C)           Commercial General Liability insurance (vacant building) naming
Lender as an additional insured with a minimum liability of $10,000,000
including “Umbrella Liability,” of like amount per occurrence and in the
aggregate per location.
 
(D)           Workers Compensation, Employer’s Liability coverage and Disability
insurance as required by law covering Borrower.
 
(E)           Prior to or simultaneously with its entering into the General
Contractor’s Agreement, Borrower shall, or shall cause the General Contractor
to, obtain and maintain Commercial General Liability coverage, including,
without limitation, products and completed operations and containing no “X”,
“C”, “U” exclusion if excavation and/or demolition is to be provided, and
Automobile Liability insurance with no less than $10,000,000 in limits per
occurrence and in the aggregate per project through primary and umbrella
liability coverages.  Such insurance shall name Borrower as the insured and
Lender as additional insured.  Borrower shall also require that all Contractors
cause all of their respective subcontractors to maintain similar coverage with
limits of no less than $1,000,000 per occurrence and shall include Borrower and
Lender as additional insureds.  All Persons engaged in work on the improvements
at the Property shall maintain statutory Workers Compensation and Disability
insurance in force for all workers on the job.  The liability insurance to be
maintained by Borrower and/or the General Contractor pursuant to this subsection
(E) shall include coverage for products and completed operations and coverage
for construction defects for a period of five (5) years after Completion of the
Improvements.
 
 
103

--------------------------------------------------------------------------------

 
 
(b)           At all times after Completion of the Improvements:
 
(i)           comprehensive all risk insurance (“Special Form”) including, but
not limited to, loss caused by any type of windstorm or hail on the Improvements
and the Personal Property, (A) in an amount equal to one hundred percent (100%)
of the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation, but the
amount shall in no event be less than the outstanding principal balance of the
Loan; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or to be
written on a no co-insurance form; (C) providing for no deductible in excess of
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) for all such insurance
coverage excluding windstorm and earthquake and (D)  if any of the Improvements
or the use of the Property shall at any time constitute legal non-conforming
structures or uses, coverage for loss due to operation of law in an amount equal
to the full Replacement Cost, coverage for demolition costs and coverage for
increased costs of construction.  In addition, Borrower shall obtain:  (x) if
any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the outstanding principal
balance of the Note or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
or such greater amount as Lender shall require and (y) earthquake insurance in
amounts and in form and substance satisfactory to Lender in the event the
Property is located in an area with a high degree of seismic activity;
 
(ii)           business income insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the Property (as reduced to
reflect expenses not incurred during a period of Restoration) for a period of at
least eighteen (18) months after the date of the Casualty; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period.  The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross revenues from the Property for
the succeeding eighteen (18) month period.  Notwithstanding the provisions of
Section 2.7.1 hereof, all proceeds payable to Lender pursuant to this subsection
shall be held by Lender and shall be applied to the obligations secured by the
Loan Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance; and
 
 
104

--------------------------------------------------------------------------------

 
 
(iii)           comprehensive boiler and machinery insurance, if steam boilers
or other pressure-fixed vessels are in operation, in amounts as shall be
reasonably required by Lender on terms consistent with the commercial property
insurance policy required under subsection (i) above.
 
(c)           At all times during the term of the Loan:
 
(i)           commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than Two Million and 00/100 Dollars ($2,000,000.00)
in the aggregate and One Million and 00/100 Dollars ($1,000,000.00) per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate and (C) to cover at least the following
hazards:  (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all written contracts and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgage to the extent the same is
available;
 
(ii)           automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of One Million Dollars and 00/100 Dollars ($1,000,000.00);
 
(iii)           worker’s compensation and employee’s liability subject to the
worker’s compensation laws of the applicable state;
 
(iv)           umbrella and excess liability insurance in an amount not less
than Fifty Million and 00/100 Dollars ($50,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
subsection (v) above, including, but not limited to, supplemental coverage for
employer liability and automobile liability, which umbrella liability coverage
shall apply in excess of the automobile liability coverage in clause (ii) above;
 
(v)           Insurance covering the decrease or diminution in value of the
Property resulting from the enforcement of any law, building code, zoning
regulation or other Legal Requirement or act of any Governmental Authority to
the extent that the Property cannot legally be restored to a condition that
existed prior to the Casualty (which insurance shall be in a stipulated sum
amount reasonably acceptable to Lender in its sole discretion);
 
(vi)           the insurance required under this Sections 6.1(a)(A) and
6.1(b)(i) above shall cover perils of terrorism and acts of terrorism and
Borrower shall maintain insurance for loss resulting from perils and acts of
terrorism on terms (including amounts) consistent with those required under
Sections 6.1(a)(A) and 6.1(b)(i) above at all times during the term of the Loan;
and
 
 
105

--------------------------------------------------------------------------------

 
 
(vii)           upon sixty (60) days written notice, such other reasonable
insurance, including, but not limited to, sinkhole or land subsidence insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for property similar to the Property located in or around the
region in which the Property is located.
 
(d)           Intentionally Omitted.
 
(e)           All insurance provided for in this Section 6.1 shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and, to the extent not specified above, shall be
subject to the approval of Lender as to deductibles, loss payees and
insureds.  The Policies described in Section 6.1 hereof (other than those
strictly limited to liability protection) shall designate Lender as loss
payee.  Not less than fifteen (15) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies and within thirty (30) days after commencement of the new or
renewal Policy evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.
 
(f)           Prior to the renewal or replacement of any Policy (the “Existing
Policy”), any required insurance may be procured under a blanket insurance
Policy covering the Property and other properties or assets of Borrower or its
affiliates, provided that any such blanket insurance Policy shall specifically
allocate to the Property the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
Policy insuring only the Property in compliance with the provisions of this
Article VI.  Lender, in its reasonable discretion, shall determine whether such
blanket Policies provide sufficient limits of insurance.
 
(g)           Unless otherwise specified, all Policies of insurance provided for
or contemplated by this Article VI shall, in the case of property damage,
builder’s risk, boiler and machinery, flood and earthquake insurance, name
Borrower as the insured and Lender (for the ratable benefit of Lenders and their
successors and/or assigns) as the additional insured and shall contain a
so-called New York standard non-contributing mortgagee clause or its equivalent
in favor of Lender (including Lender as mortgagee and loss payee) providing that
the loss thereunder shall be payable to Lender for the ratable benefit of
Lenders and providing thirty (30) days’ advance notice of cancellation to
Lender.
 
(h)           All Property insurance also shall include a co-insurance waiver
and Agreed Amount Endorsement.  The amount of any deductible under any Policy
must be reasonably acceptable to Lender.  Without the Lender’s prior written
consent, Borrower shall not name any Person other than the Lender, as loss
payee, as it pertains to the Property, nor shall Borrower carry separate or
additional insurance coverage covering the improvements at the Property
concurrent in form or contributing in the event of loss with that required by
this Agreement or; provided that, if blanket policies are obtained, this
sentence shall not apply to property covered by such blanket policies other than
the improvements at the Property and such tenant improvements and betterments
that Borrower is required to insure pursuant to the applicable Lease.
 
 
106

--------------------------------------------------------------------------------

 
 
(i)           Each Policy shall contain a provision whereby the
insurer:  (i) agrees that such Policy shall not be canceled or terminated, the
coverage, deductible, and limits of such Policy shall not be modified, other
provisions of such Policy shall not be modified if such Policy, after giving
effect to such modification, would not satisfy the requirements of this
Agreement, and such Policy shall not be so modified, canceled or fail to be
renewed, without in each case, at least thirty (30) days prior written notice to
Lender, (ii) waives any right to claim any Insurance Premiums and commissions
against Lender or any Lender, provided that the Policy need not waive the
requirement that the Insurance Premiums be paid in order for a claim to be paid
to the insured and (iii) provides that Lender is permitted to make payments to
effect the continuation of such policy upon notice of cancellation due to
non-payment of premiums.  In the event any Policy (except for general public and
other liability and Workers Compensation insurance) shall contain breach of
warranty provisions, such Policy shall not be invalidated by and shall insure
Lender for the benefit of Lenders regardless of (A) any act, failure to act or
negligence of or violation of warranties, declarations or conditions contained
in such Policy by any named insured, (B) the occupancy or use of the Property
for purposes more hazardous than permitted by the terms thereof, or (C) any
foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Mortgage or any other Loan Document.
 
(j)           Borrower shall pay the Insurance Premiums for the Policies as the
same become due and payable.  Borrower shall deliver to Lender certified copies
of the Policies required to be maintained pursuant to this Article VI; provided,
however, Lender shall not be deemed by reason of the custody of such Policies to
have knowledge of the contents thereof.  Borrower also shall deliver to Lender
within ten (10) days after Lender’s request, a statement setting forth the
particulars as to all such Policies, indicating that all Insurance Premiums due
thereon have been paid and that the same are in full force and effect.  Not
later than fifteen (15) days prior to the expiration date of each Policy,
Borrower shall deliver to Lender a certificate of insurance evidencing renewal
of coverage as required herein.  Not later than thirty (30) days after the
renewal or replacement of each of the Policies, Borrower shall deliver to Lender
evidence of payment of Insurance Premiums for such renewal or replacement
Policies satisfactory to the Lender and not later than sixty (60) days after the
renewal or replacement of each of the Policies, Borrower shall deliver to Lender
an original or certified copy (as required pursuant to this paragraph) of a
renewal or replacement Policy or Policies.
 
(k)           If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is maintained in full force and effect, Lender
shall have the right (but not the obligation), upon notice to Borrower, to take
such action as Lender deems necessary to protect Lenders’ interest in the
Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate after three (3)
Business Days notice to Borrower if prior to the date upon which any such
coverage will lapse or at any time Lender deems necessary (regardless of prior
notice to Borrower) to avoid the lapse of any such coverage.  All Insurance
Premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Building Loan Mortgage and shall
bear interest at the Default Rate.
 
 
107

--------------------------------------------------------------------------------

 
 
(l)           In the event of foreclosure of the Building Loan Mortgage and/or
the Project Loan Mortgage or other transfer of title to the Property in
extinguishment in whole or in part of the Total Debt, all right, title and
interest of Borrower in and to the Policies that are not blanket Policies then
in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.
 
6.1.2             Insurance Company.  The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the state in which the Property is located and having a claims paying ability
rating of “A/VII” or better by A.M. Best Company, Inc. and “A- or better (and
the equivalent thereof) by at least two (2) of the Rating Agencies rating the
Securities (one of which shall be S&P if they are rating the Securities and one
of which will be Moody’s if they are rating the Securities), or if only one (1)
Rating Agency is rating the Securities, then only by such Rating Agency.
 
Section 6.2                      Casualty and Condemnation.
 
6.2.1             Casualty.  The term “Net Proceeds” for purposes of this
Agreement shall mean:  (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 6.1.1 (b)(1), (b)(iii), (c)(ii) and (c)(iv) as a
result of such damage or destruction, after deduction of its reasonable costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.  If the Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such Casualty to Lender and Borrower shall
promptly commence and diligently prosecute to completion the repair and
restoration of the Property as nearly as possible to the condition the Property
was in immediately prior to such Casualty with such alterations as may be
reasonably approved by Lender (a “Restoration”) and otherwise in accordance with
this Agreement.  Borrower shall pay all costs of such Restoration whether or not
such costs are covered by the Net Proceeds.  Lender may, but shall not be
obligated to, make proof of loss if not made promptly by Borrower.  In addition,
Lender may participate in any settlement discussions with any insurance
companies (and shall approve the final settlement, which approval shall not be
unreasonably withheld or delayed) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
One Million and 00/100 Dollars ($1,000,000.00) and Borrower shall deliver to
Lender all instruments required by Lender to permit such participation.
 
6.2.2             Condemnation.  Borrower shall give Lender prompt notice of any
actual or threatened commencement of any proceeding for the Condemnation by any
Governmental Authority of all or any part of the Property and shall deliver to
Lender a copy of any and all papers served in connection with such
proceedings.  Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by Lender to
permit such participation.  Borrower shall, at its expense, diligently prosecute
any such proceedings, and shall consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such
proceedings.  Notwithstanding any Condemnation, Borrower shall continue to pay
the Total Debt at the time and in the manner provided for its payment in the
Building Loan Note and the Project Loan Note and in this Agreement and the
Project Loan Agreement.  Lenders shall not be limited to the interest paid on
the Award by any Governmental Authority but shall be entitled to receive out of
the Award interest and additional interest (if any) at the rate or rates
provided in this Agreement or in the Building Loan Note or in the Project Loan
Agreement or in the Project Loan Note, as applicable and the Debt shall not be
reduced until any Award shall have been actually received and applied by Lender,
after the deduction of expenses of collection, to the reduction or discharge of
the Debt.  If the Property or any portion thereof is taken by any Governmental
Authority, Borrower shall promptly commence and diligently prosecute the
Restoration of the Property pursuant to this Section 6.2 and otherwise comply
with the provisions of hereof.  If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Building Loan Note or the
Project Loan Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Total Debt.  Notwithstanding
anything contained in this Section 6.2 or this Agreement to the contrary, Lender
may, in its sole discretion, elect to (y) apply the net proceeds of any
Condemnation Proceeds (after deduction of Lender’s reasonable costs and
expenses, if any, in collecting the same) in reduction of the Total Debt in such
order and manner as Lender may elect, whether due or not, or (z) make the
proceeds available to Borrower for the restoration or repair of the
Property.  Any implied covenant in this Agreement restricting the right of
Lender to make such an election is waived by Borrower.  If the Condemnation
Proceeds are made available to Borrower for restoration or repair, the
Condemnation Proceeds shall be disbursed upon satisfaction of and in accordance
with the terms and conditions set forth in this Section 6.2.
 
 
108

--------------------------------------------------------------------------------

 
 
6.2.3             Application of Net Proceeds.
 
(a)           Minor Casualty or Condemnation.  If a Casualty or Condemnation has
occurred to the Property, Borrower’s right, title and interest in and to all
Proceeds are, except as otherwise herein provided, hereby assigned by Borrower
to Lender and all Net Proceeds shall, except as otherwise herein provided, be
paid to Lender.  Borrower shall, in good faith and in a commercially reasonable
manner, file and prosecute the adjustment, compromise or settlement of any claim
for Proceeds and, subject to Borrower’s right to receive the direct payment of
any Net Proceeds as herein provided, will cause the same to be paid directly to
Lender to be held and applied in accordance with the provisions of this
Agreement.  Except upon the occurrence and during the continuance of an Event of
Default, Borrower may settle any insurance claim with respect to Net Proceeds
which do not One Million and 00/100 Dollars ($1,000,000.00) (the “Restoration
Threshold”).  Whether or not an Event of Default shall have occurred and be
continuing, Lender shall have the right to approve, such approval not to be
unreasonably withheld, any settlement which would in Lender’s reasonable
judgment result in Net Proceeds which exceed the Restoration Threshold and
Borrower shall deliver or cause to be delivered to Lender all instruments
reasonably requested by Lender to permit such approval.  Borrower shall pay all
reasonable out-of-pocket costs, fees and expenses incurred by Lender on behalf
of Lenders (including all reasonable attorneys’ fees and expenses, the
reasonable fees of insurance experts and adjusters and reasonable costs incurred
in any litigation or arbitration), and interest thereon at the Default Rate to
the extent not paid within fifteen (15) Business Days after delivery of a
request for reimbursement by Lender, accompanied by reasonable back-up
documentation, in connection with the settlement of any claim for Proceeds and
the seeking and obtaining of any payment on account thereof in accordance with
the foregoing provisions.  If any Proceeds are received by Borrower and may be
retained by Borrower pursuant to this Section 6.2, such Proceeds shall, until
the completion of the related Work, be held in trust for Lender for the ratable
benefit of Lenders and shall be segregated from other funds of Borrower to be
used to pay for the cost of the Restoration in accordance with the terms hereof,
and to the extent such Proceeds exceed the Restoration Threshold, such Proceeds
shall be forthwith paid directly to and held by Lender to be applied or
disbursed in accordance with this Article VI.  If an Event of Default shall have
occurred and be continuing, or if Borrower fails to file any insurance claim for
a period of fifteen (15) Business Days, or to prosecute same with commercially
reasonable diligence following Borrower’s receipt of written notice to do so
from Lender, Borrower hereby irrevocably empowers Lender, in the name of
Borrower as its true and lawful attorney-in-fact, to file and prosecute such
claim (including settlement thereof) with counsel satisfactory to Lender and to
collect and to make receipt for any such payment, all at Borrower’s expense
(including payment of interest at the Default Rate for any amounts advanced by
Lender pursuant to this sentence).  Notwithstanding anything to the contrary set
forth in this Agreement, but excluding all situations requiring prepayment of
the Note, to the extent any Proceeds (either singly or when aggregated with all
other then unapplied Proceeds with respect to the Property) do not exceed the
Restoration Threshold, such Proceeds are to be paid directly to Borrower to be
applied to restoration of the Property in accordance with the terms hereof.  As
soon as reasonably practicable after receipt of the Net Proceeds Borrower shall
commence and satisfactorily complete with due diligence: (x) the Completion of
the Improvements in accordance with the terms of this Agreement, if such
Casualty or Condemnation occurs prior to the Completion of the Improvements; of
(y) the Restoration in accordance with the terms of this Agreement, if such
Casualty or Condemnation occurs after the Completion of the Improvements.
 
 
109

--------------------------------------------------------------------------------

 
 
6.2.4             Major Casualty or Condemnation.
 
(a)           If a Casualty or Condemnation has occurred to the Property,
Borrower shall commence and satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement and the Project Loan
Agreement.  If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration, or Completion of the
Improvements, as applicable, is equal to or greater than the Restoration
Threshold, Lender shall make the Net Proceeds available for the Restoration,
provided that each of the following conditions are met:
 
(A)           If the Casualty or Condemnation occurs prior to the Completion of
the Improvements:
 
(ii)           No Event of Default shall have occurred and be continuing;
 
(iii)           Lender is reasonably satisfied that the Net Proceeds plus any
Advances available under this Building Loan Agreement and Project Loan Agreement
is sufficient to cause the Completion of the Improvements and pay all
Project-Related Costs to be incurred in connection therewith;
 
(iv)           Lender shall be reasonably satisfied that Completion of the
Improvements will be achieved on or prior to the Required Completion Date as
such date may be extended by Force Majeure (which may include the Casualty
giving rise to the Net Proceeds).
 
(B)           If the Casualty or Condemnation occurs following the Completion of
the Improvements:
 
(i)           No Event of Default shall have occurred and be continuing;
 
(ii)           In the event the Net Proceeds are Insurance Proceeds, less than
thirty-five percent (35%) of the total floor area of the Improvements at the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (B) in the event the Net Proceeds are Condemnation :Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is the subject of the Condemnation;
 
(iii)           Leases demising in the aggregate a percentage amount equal to or
greater than the Rentable Space Percentage of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be, and Borrower and/or Tenant,
as applicable under the respective Lease, will make all necessary repairs and
restorations thereto at their sole cost and expense.  The term “Rentable Space
Percentage” shall mean (1) in the event the Net Proceeds are Insurance Proceeds,
a percentage amount equal to ninety percent (90%) and (2) in the event the Net
Proceeds are Condemnation Proceeds, a percentage amount equal to ninety percent
(90%);
 
(iv)           Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be) and Borrower and shall diligently
pursue the same to satisfactory completion;
 
 
110

--------------------------------------------------------------------------------

 
 
(v)           Lender shall be satisfied that any operating deficit, including
all scheduled all payments of principal and interest under the Note which will
be incurred with respect to the Property as a result of the occurrence of any
such Casualty or Condemnation, whichever the case may be, will be paid during
the period required for Restoration from (A) the Net Proceeds, (B) the insurance
coverage referred to in Section 6.1.1(b)(ii) hereof, if applicable, or (C) other
funds of Borrower;
 
(vi)           Lender shall be satisfied that the Restoration will be achieved,
on or before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) such time as may be required under applicable Legal
Requirements in order to repair and restore the Property to the condition it was
in immediately prior to such Casualty or to as nearly as possible the condition
it was in immediately prior to such Condemnation, as applicable or (C) the
expiration of the insurance coverage referred to above;
 
(vii)           The Property and the use thereof after the Restoration will be
in compliance with and permitted under all applicable Legal Requirements;
 
(viii)           The Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements; and
 
(ix)           Such Casualty or Condemnation, as applicable, does not result in
the permanent loss of access to the Property or the related Improvements
 
(x)           the Debt Service Coverage Ratio for the Property, after giving
effect to the Restoration, shall be equal to or greater than 1.20 to 1.0;
 
(xi)           Borrower shall deliver, or cause to be delivered, to Lender a
signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
acceptable to Lender; and
 
(xii)           the Net Proceeds together with any Cash or Cash Equivalent
deposited by Borrower with Lender are sufficient in Lender’s discretion to cover
the cost of the Restoration.
 
(b)           The Net Proceeds shall be paid directly to Lender and held by
Lender in an interest-bearing account and, until disbursed in accordance with
the provisions of this Section 6.2.4 shall constitute additional security for
the Total Debt  and the Other Obligations under the Loan documents.
 
(c)           Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all requirements set forth in
Section 6.2.4(a) have been satisfied, (B) all relevant conditions to the making
of Advances of the Building Loan shall have been satisfied with respect to
disbursements of Net Proceeds for Restoration as though such disbursements were
of Loan Proceeds rather than Net Proceeds, it being understood however that
disbursements of Net Proceeds shall not be deemed to be advances of the Loan,
(C) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (D) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other Liens of any nature whatsoever on the
Property arising out of the Restoration which have not either been fully bonded
to the satisfaction of Lender and discharged of record or in the alternative
fully insured to the satisfaction of Lender by the Title Company issuing the
Title Insurance Policy.
 
(d)           All plans and specifications required in connection with the
Restoration shall be subject to prior approval by Lender and by an independent
architect selected by Lender (which shall be the Construction Consultant if the
Casualty or Condemnation occurs prior to the Completion of the Improvements)
(the “Casualty Consultant”).  Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to approval by
Lender and the Casualty Consultant.  All costs and expenses incurred by Lender
in connection with recovering, holding and advancing the Net Proceeds for the
Restoration including, without limitation, reasonable attorneys’ fees and
disbursements and the Casualty Consultant’s reasonable fees and disbursements,
shall be paid by Borrower.
 
 
111

--------------------------------------------------------------------------------

 
 
(e)           In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage.  The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed.  The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above,
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in the Restoration.  The Casualty
Retainage shall not be released until the Casualty Consultant certifies to
Lender that the Restoration has been completed in accordance with the provisions
of this Section 6.2 and all applicable Legal Requirements and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate Governmental Authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of the Restoration have been
paid in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the Title Company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such
endorsement.  If  required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.
 
(f)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.
 
(g)           If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.2.4 shall constitute additional security for the Debt.
 
 
112

--------------------------------------------------------------------------------

 
 
(h)           The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.2.4, and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be deposited in the Cash
Management Account to be disbursed in accordance with the Cash Management
Agreement provided no Event of Default shall have occurred and shall be
continuing under any of the Loan Documents.
 
(i)           All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to this Article VI may be retained and applied by Lender toward the payment of
the Total Debt in accordance with Section 2.4.2 whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion.
 
Section 6.3                      Application of Net Proceeds.  Upon the
occurrence and continuation of an Event of Default, Lender, at its option, may
withdraw all the Net Proceeds or the undisbursed balance thereof and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender
and may apply the such Net Proceeds and Net Proceeds Deficiency either to the
payment of Restoration or to payment of the Total Debt in such order, proportion
and priority as Lender may determine in its sole discretion.  Lender’s right to
withdraw and apply such Net Proceeds and Net Proceeds Deficiency shall be in
addition to all other rights and remedies provided to Lender under the Building
Loan Documents.
 
ARTICLE VII.
 
RESERVE FUNDS
 
Section 7.1                      Tax and Insurance Escrow Fund.  Simultaneously
with the Initial Advance of the Project Loan, Borrower shall deposit with Lender
an amount (the “Initial Tax and Insurance Escrow Deposit”) equal to the Taxes,
Insurance Premiums and Other Charges that Lender estimates will be payable from
and after the Closing Date through and including the date that the Second Tax
and Insurance Escrow Deposit is payable, which shall be funded from the Project
Loan Advance.  At least thirty (30) day prior to the first anniversary of the
date hereof, Borrower shall deposit with Lender an amount (the “Second Tax and
Insurance Escrow Deposit”) equal to the Taxes, Insurance Premiums and Other
Charges that Lender estimates will be payable from and after the first
anniversary of the date hereof through and including the last day of the
Construction Term.  Subject to the terms and conditions of the Project Loan
Agreement concerning Advances, the Second Tax and Insurance Escrow Deposit shall
be funded from an Advance of like amount under the Project Loan.  Simultaneously
with the Final Advance, Borrower shall pay to Lender an amount that, when added
to the amounts payable under the next sentence, will be sufficient to accumulate
with Lender sufficient funds to pay all Taxes and Other Charges payable on the
next due date thereof at least thirty (30) days prior to their respective due
dates, and to pay all Insurance Premiums that Lender estimates will be payable
for the next renewal of the coverage afforded by the Policies upon the
expiration thereof at least thirty (30) days prior to the expiration of the
Policies.  In addition, Borrower shall pay to Lender (or shall cause Lender to
advance) on each Payment Date occurring after the Construction Term
(a) one-twelfth (1/12) of the Taxes and Other Charges that Lender estimates will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Taxes and Other Charges at least
thirty (30) days prior to their respective due dates, and (b) one-twelfth (1/12)
of the Insurance Premiums that Lender estimates will be payable for the renewal
of the coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (said amounts in
(a) and (b) above hereinafter called the “Tax and Insurance Escrow Fund”).  The
Tax and Insurance Escrow Fund and the Monthly Debt Service Payment Amount, shall
be added together and shall be paid as an aggregate sum by Borrower to
Lender.  Lender will apply the Tax and Insurance Escrow Fund to payments of
Taxes and Insurance Premiums required to be made by Borrower pursuant to
Section 5.1.2 hereof and under the Mortgage.  In making any payment relating to
the Tax and Insurance Escrow Fund, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office (with respect
to Taxes) or insurer or agent (with respect to Insurance Premiums), without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof.  If the amount of the Tax and Insurance Escrow Fund shall exceed the
amounts due for Taxes, Other Charges and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Escrow Fund.  Any amount remaining in the Tax and Insurance Escrow
Fund after the Debt has been paid in full shall be returned to Borrower.  If at
any time Lender reasonably determines that the Tax and Insurance Escrow Fund is
not or will not be sufficient to pay Taxes, Other Charges and Insurance Premiums
by the dates set forth in (a) and (b) above, Lender shall notify Borrower of
such determination and Borrower shall increase its monthly payments (or, if such
determination is made during the Construction Term, Borrower shall deposit the
full amount of such deficiency within 5 days of such notice) to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and Other Charges and/or
thirty (30) days prior to expiration of the Policies, as the case may
be.  Notwithstanding the foregoing, Borrower’s obligation to make monthly
deposits with Lender for Insurance Premiums shall be suspended for so long as no
Event of Default has occurred and is continuing and Borrower provides Lender
with written evidence reasonably satisfactory to Lender that all insurance
coverages required to be maintained by Borrower pursuant to the terms of this
Agreement are being maintained in full force and effect through one or more
blanket insurance policies (provided that any such blanket insurance policies
provide the same level of coverage which would otherwise be provided by a
stand-alone policy).  Borrower shall provide evidence reasonably acceptable to
Lender on an annual basis thirty (30) days prior to the expiration of the
existing insurance that the insurance has been renewed and will provide notice
of cancellation for non-payment.  In the event Borrower fails to provide such
evidence or an Event of Default occurs, however, Borrower will thereafter be
required to make deposits with Lender for Insurance Premiums as provided herein.
 
 
113

--------------------------------------------------------------------------------

 
 
Section 7.2                      Interest Reserve.
 
7.2.1             Deposit of Interest Reserve Funds.  Simultaneously with the
Initial Advance of the Project Loan, Borrower shall deposit the sum of
$[__________] with Lender (the “Initial Interest Reserve Deposit”), which shall
be funded from the Initial Advance of the Project Loan.  In addition, pursuant
to Section 5.1.28(d), Borrower may be obligated to deposit an Additional
Interest Reserve Deposit and in the event that Lender determines in its sole
discretion that the Interest Reserve Funds on deposit in the Interest Reserve
Account are insufficient, Borrower shall deposit with Lender an amount equal to
the deficiency in the Interest Reserve Funds as determined by Lender (each an
“Interest Reserve Deposit”, each such amount so deposited shall hereinafter be
referred to as the “Interest Reserve Fund”).  The account in which the Interest
Reserve Fund are held shall hereinafter be referred to as Borrower’s “Interest
Reserve Account”.  In lieu of making the Interest Reserve Deposits with Lender,
Borrower shall have the right to deliver to Lender an irrevocable Letter of
Credit acceptable to Lender in the amount of the Interest Reserve Deposit.
 
7.2.2             Release of Interest Reserve Funds. Provided no Event of
Default or monetary Default exists and no amounts remain available for Advance
under the Interest Reserve Line Item of the Project Loan Budget, on each Payment
Date,  Lender shall apply the Interest Reserve Funds to payments of the Monthly
Debt Service Payment due on such date.
 
7.2.3             Application of Interest Reserve Funds.  Upon the occurrence of
an Event of Default, Lender, at its option, may withdraw all the Interest
Reserve Funds and if Lender does so, shall apply the Interest Reserve Funds
either to the payment of interest due on the Loan or toward payment of the Total
Debt in such order, proportion and priority as Lender may determine in its sole
discretion.  Lender’s right to withdraw and apply the Interest Reserve Funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.
 
Section 7.3                      Replacements and Replacement Reserve.
 
7.3.1             Replacement Reserve Fund.  From and after Completion of the
Improvements, Borrower shall pay to Lender on each Payment Date an amount equal
to $1,375.00 (the “Replacement Reserve Monthly Deposit”) for replacements and
repairs required to be made to the Property (collectively, the
“Replacements”).  Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Account”.  Lender may reassess its estimate of the amount necessary for the
Replacement Reserve Fund from time to time, and may increase the monthly amounts
required to be deposited into the Replacement Reserve Fund upon thirty (30) days
notice to Borrower if Lender determines in its reasonable discretion that an
increase is necessary to maintain the proper maintenance and operation of the
Property.
 
7.3.2             Disbursements from Replacement Reserve Account.  (c)  Lender
shall make disbursements from the Replacement Reserve Account to pay Borrower
only for the costs of the Replacements.  Lender shall not be obligated to make
disbursements from the Replacement Reserve Account to reimburse Borrower for the
costs of routine maintenance to the Property, replacements of inventory or for
costs which are a Tenant’s obligation.
 
 
114

--------------------------------------------------------------------------------

 
 
(b)           Lender shall, upon written request from Borrower and satisfaction
of the requirements set forth in this Section 7.3.2, disburse to Borrower
amounts from the Replacement Reserve Account necessary to pay for the actual
approved costs of Replacements or to reimburse Borrower therefor, upon
completion of such Replacements (or, upon partial completion in the case of
Replacements made pursuant to Section 7.3.2(e) hereof) as determined by
Lender.  In no event shall Lender be obligated to disburse funds from the
Replacement Reserve Account if a Default or an Event of Default exists.
 
(c)           Each request for disbursement from the Replacement Reserve Account
shall be in a form specified or approved by Lender and shall specify (i) the
specific Replacements for which the disbursement is requested, (ii) the quantity
and price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is
made.  With each request Borrower shall certify that all Replacements have been
made in accordance with all applicable Legal Requirements of any Governmental
Authority having jurisdiction over the Property.  Each request for disbursement
shall include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts.  Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested.  Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.
 
(d)           Borrower shall pay all invoices in connection with the
Replacements with respect to which a disbursement is requested prior to
submitting such request for disbursement from the Replacement Reserve Account
or, at the request of Borrower, Lender will issue joint checks, payable to
Borrower and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement.  In the
case of payments made by joint check, Lender may require a waiver of lien from
each Person receiving payment prior to Lender’s disbursement from the
Replacement Reserve Account.  In addition, as a condition to any disbursement,
Lender may require Borrower to obtain lien waivers from each contractor,
supplier, materialman, mechanic or subcontractor who receives payment in an
amount equal to or greater than Twenty-Five Thousand and 00/100 Dollars
($25,000.00) for completion of its work or delivery of its materials.  Any lien
waiver delivered hereunder shall conform to the requirements of applicable law
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the Property by that contractor, supplier, subcontractor,
mechanic or materialman through the date covered by the current reimbursement
request (or, in the event that payment to such contractor, supplier,
subcontractor, mechanic or materialmen is to be made by a joint check, the
release of lien shall be effective through the date covered by the previous
release of funds request).
 
(e)           If (i) the cost of a Replacement exceeds Twenty-Five Thousand and
00/100 Dollars ($25,000.00), (ii) the contractor performing such Replacement
requires periodic payments pursuant to terms of a written contract, and
(iii) Lender has approved in writing in advance such periodic payments, a
request for reimbursement from the Replacement Reserve Account may be made after
completion of a portion of the work under such contract, provided (A) such
contract requires payment upon completion of such portion of the work, (B) the
materials for which the request is made are on site at the Property and are
properly secured or have been installed in the Property, (C) all other
conditions in this Agreement for disbursement have been satisfied, (D) funds
remaining in the Replacement Reserve Account are, in Lender’s judgment,
sufficient to complete such Replacement and other Replacements when required,
and (E) if required by Lender, each contractor or subcontractor receiving
payments under such contract shall provide a waiver of lien with respect to
amounts which have been paid to that contractor or subcontractor.
 
 
115

--------------------------------------------------------------------------------

 
 
(f)           Borrower shall not make a request for disbursement from the
Replacement Reserve Account more frequently than once in any calendar month and
(except in connection with the final disbursement) the total cost of all
Replacements in any request shall not be less than Ten Thousand and 00/100
Dollars ($10,000.00).
 
7.3.3             Performance of Replacements
 
(d) .  (a)  Borrower shall make Replacements when required in order to keep the
Property in condition and repair consistent with other first class, self-storage
facilities in the same market segment in the metropolitan area in which the
Property is located, and to keep the Property or any portion thereof from
deteriorating.  Borrower shall complete all Replacements in a good and
workmanlike manner as soon as practicable following the commencement of making
each such Replacement.
 
(b)           Lender reserves the right, at its option, to approve all contracts
or work orders over Twenty-five Thousand and 00/100 Dollars ($25,000.00) with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Replacements.  Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender.
 
(c)           In the event Lender determines in its reasonable discretion that
any Replacement is not being performed in a workmanlike or timely manner or that
any Replacement has not been completed in a workmanlike or timely manner, after
notice and a reasonable period to cure, Lender shall have the option to withhold
disbursement for such unsatisfactory Replacement and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Fund toward the labor and materials necessary to
complete such Replacement, upon reasonable prior notice to Borrower and to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder.
 
(d)           In order to facilitate Lender’s completion or making of such
Replacements pursuant to Section 7.3.3(c) above, Borrower grants Lender the
right to enter onto the Property and perform any and all work and labor
necessary to complete or make such Replacements and/or employ watchmen to
protect the Property from damage.  All sums so expended by Lender, to the extent
not from the Replacement Reserve Fund, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgage.  For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake such Replacements in
the name of Borrower.  Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked.  Borrower empowers said
attorney-in-fact as follows:  (i) to use any funds in the Replacement Reserve
Account for the purpose of making or completing such Replacements; (ii) to make
such additions, changes and corrections to such Replacements as shall be
necessary or desirable to complete such Replacements; (iii) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against the Property, or as may be
necessary or desirable for the completion of such Replacements, or for clearance
of title; (v) to execute all applications and certificates in the name of
Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property; and (vii) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of this
Agreement.
 
 
116

--------------------------------------------------------------------------------

 
 
(e)           Nothing in this Section 7.3.3 shall:  (i) make Lender responsible
for making or completing any Replacements; (ii) require Lender to expend funds
in addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.
 
(f)           Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties making Replacements pursuant to this Section 7.3.3
to enter onto the Property during normal business hours (subject to the rights
of tenants under their Leases) to inspect the progress of any Replacements and
all materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and to complete any Replacements made pursuant to this Section 7.3.3.  Borrower
shall cause all contractors and subcontractors to cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of
Replacements pursuant to this Section 7.3.3.
 
(g)           Lender may require an inspection of the Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account in order to verify completion of the Replacements for which
reimbursement is sought.  Lender may require that such inspection be conducted
by an appropriate independent qualified professional selected by Lender and/or
may require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account.  Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.
 
(h)           The Replacements and all materials, equipment, fixtures, or any
other item comprising a part of any Replacement shall be constructed, installed
or completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).
 
(i)           Before each disbursement from the Replacement Reserve Account,
Lender may require Borrower to provide Lender with a search of title to the
Property effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s liens or other liens of any nature have been placed
against the Property since the date of recordation of the related Mortgage and
that title to the Property is free and clear of all Liens (other than the lien
of the related Mortgage and any other Liens previously approved in writing by
Lender, if any).
 
 
117

--------------------------------------------------------------------------------

 
 
(j)           All Replacements shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property and applicable insurance requirements including, without limitation,
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.
 
(k)           In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement.  All
such policies shall be in form and amount reasonably satisfactory to
Lender.  All such policies which can be endorsed with standard mortgagee clauses
making loss payable to Lender or its assigns shall be so endorsed.  Certified
copies of such policies shall be delivered to Lender.
 
7.3.4             Failure to Make Replacements.  (a)  It shall be an Event of
Default under this Agreement if Borrower fails to comply with any provision of
this Section 7.3 and such failure is not cured within thirty (30) days after
notice from Lender.  Upon the occurrence of such an Event of Default, Lender may
use the Replacement Reserve Fund (or any portion thereof) for any purpose,
including but not limited to completion of the Replacements as provided in
Section 7.3.3, or for any other repair or replacement to the Property or toward
payment of the Total Debt in such order, proportion and priority as Lender may
determine in its sole discretion.  Lender’s right to withdraw and apply the
Replacement Reserve Fund shall be in addition to all other rights and remedies
provided to Lender under this Agreement and the other Loan Documents.
 
(a)           Nothing in this Agreement shall obligate Lender to apply all or
any portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Total Debt or in any specific order or priority.
 
7.3.5             Balance in the Replacement Reserve Account.  The insufficiency
of any balance in the Replacement Reserve Account shall not relieve Borrower
from its obligation to fulfill all preservation and maintenance covenants in the
Loan Documents.
 
Section 7.4                      Punch List and Deferred Maintenance Reserve.
 
7.4.1             Establishment of Deferred Maintenance Reserve.  In the event
that, following the Completion of the Improvements but prior to the Final
Advance, Lender determines that any Punch List Items remain to be completed or
if Lender determines that any condition (a “Deferred Maintenance Condition”)
exists at the Property which requires maintenance or correction, Borrower shall
deposit with Lender an amount equal to 150% of Lender’s good faith estimate of
the cost to perform any Punch List Items plus 125% of Lender’s good faith
estimate of the cost of performing such Deferred Maintenance Condition (the
“Punch List and Deferred Maintenance Reserve Deposit”, such amounts so deposited
shall hereinafter be referred to as the “Punch List and Deferred Maintenance
Reserve Funds”).
 
 
118

--------------------------------------------------------------------------------

 
 
7.4.2             Performance of Punch List Items and Deferred
Maintenance.  Borrower shall correct the Punch List Items and Deferred
Maintenance Conditions in a diligent, workmanlike manner and shall complete the
same within a reasonable time period.  Upon the request of Borrower from time to
time (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Punch List and Deferred Maintenance Reserve
Funds to reimburse Borrower for reasonable costs and expenses incurred in order
to correct Punch List Items and Deferred Maintenance Conditions, upon
satisfaction by Borrower of each of the following conditions:  (a) Borrower
shall submit a written request for payment to Lender at least thirty (30) days
prior to the date on which Borrower requests such payment be made and specifies
the Punch List Items and Deferred Maintenance Conditions to be paid, (b) on the
date such request is received by Lender and on the date such payment is to be
made, no Default or Event of Default shall exist and remain uncured, (c) Lender
shall have received an Officers’ Certificate (i) stating that all the Punch List
Items and Deferred Maintenance Conditions to be funded by the requested
disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required to commence and/or
complete the Punch List Items and Deferred Maintenance Conditions,
(ii) identifying each Person that supplied materials or labor in connection with
the Punch List Items and Deferred Maintenance Conditions to be funded by the
requested disbursement, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, (d) at Lender’s option, a title search for the Property indicating that
the Property is free from all liens, claims and other encumbrances not
previously approved by Lender, and (e) Lender shall have received such other
evidence as Lender shall reasonably request that the Required Repairs to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower.  Lender may condition the
making of a requested disbursement on (1) reasonable evidence establishing that
Borrower has applied any amounts previously received by it in accordance with
this Section 7.4 for the expenses to which specific draws made hereunder relate,
(2) reasonably satisfactory site inspections, and (3) receipt of lien releases
and waivers from any contractors, subcontractors and others with respect to such
amounts. Lender shall not be required to make disbursements from the Required
Repair Account with respect to the Property unless such requested disbursement
is in an amount greater than Twenty-five Thousand and 00/100 Dollars
($25,000.00) (or a lesser amount if the total amount in the Required Repair
Account is less than Twenty-five Thousand and 00/100 Dollars ($25,000.00), in
which case only one disbursement of the amount remaining in the account shall be
made) and such disbursement shall be made only upon satisfaction of each
condition contained in this Section 7.4.2.
 
7.4.3             Release of Deferred Maintenance Funds.  Upon substantial
completion (as reasonably determined by Lender) of any Punch List Item or
Deferred Maintenance Condition, and provided no Event of Default is then
continuing, Lender shall, on the first following Payment Date, release to
Borrower the remainder of the portion of the Punch List and Deferred Maintenance
Reserve Funds held for such Punch List Item or Deferred Maintenance Condition.
 
Section 7.5                      Intentionally Omitted.
 
 
119

--------------------------------------------------------------------------------

 
 
Section 7.6                      Excess Cash Flow
 
1.1.19 .  Any Excess Cash Flow that, pursuant to the Cash Management Agreement,
is required to be deposited to the Excess Cash Flow Reserve (such funds “Excess
Cash Flow Funds”) shall be deposited in an account (the “Excess Cash Flow
Reserve Account”) and held by Lender as additional security for the payment and
performance by Borrower of its obligations hereunder and other the other Loan
Documents.
 
Section 7.7                      Operating Reserve.
 
7.7.1             Deposit of Operating Reserve Funds.  In the event that,
following the Completion of the Improvements, Lender determines that the Gross
Income from Operations is not sufficient to pay the Operating Expenses of the
Property and the Total Debt Service, Borrower shall deposit with Lender an
amount equal Lender’s good faith estimate of the shortfall in Gross Income from
Operations until such time that Lender determines that the Property will achieve
a Debt Service Coverage Ratio of 1.20 to 1.0 (the “Operating Reserve Deposit”,
such amounts so deposited shall hereinafter be referred to as the “Operating
Reserve Funds”).  The account in which the Interest Reserve Fund are held shall
hereinafter be referred to as the “Operating Reserve Account”.
 
7.7.2             Release of Operating Reserve Funds. Provide no Event of
Default or monetary Default exists, in the event that the amounts on deposit in
the Cash Management Account are not sufficient to make the payments required
under Section 3.4(a) through (g), of the Cash Management Agreement on each
Payment Date, Lender shall apply the Operating Reserve Funds to payments of the
such items.
 
7.7.3             Application of Operating Reserve Funds.  Upon the occurrence
of an Event of Default, Lender, at its option, may withdraw all the Operating
Reserve Funds and if Lender does so, shall apply the Operating Reserve Funds
toward payment of the Total Debt in such order, proportion and priority as
Lender may determine in its sole discretion.  Lender’s right to withdraw and
apply the Operating Reserve Funds shall be in addition to all other rights and
remedies provided to Lender under the Loan Documents.
 
7.7.4             Release of Operating Reserve Funds.  Provided that no Event of
Default or Monetary Default then exists if Lender determines that the Property
has achieved a Debt Service Coverage Ratio of 1.20 to 1.0 for two consecutive
Debt Service Coverage Ratio Determination Dates, Lender shall release to
Borrower any amount remaining in the Operating Reserve Account.
 
Section 7.8                      Reserve Funds, Generally.  Borrower grants to
Lender a first-priority perfected security interest in each of the Reserve Funds
and any and all monies now or hereafter deposited in each Reserve Fund as
additional security for payment of the Debt.  Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Debt.  Upon the occurrence of an Event of Default, Lender may, in addition
to any and all other rights and remedies available to Lender, apply any sums
then present in any or all of the Reserve Funds to the payment of the Total Debt
in any order in its sole discretion.  The Reserve Funds shall not constitute
trust funds and may be commingled with other monies held by Lender.  The Reserve
Funds shall be held in an Eligible Account in Permitted Investments in
accordance with the terms and provisions of the Cash Management
Agreement.  Interest earned on the Replacement Reserve Funds shall be added to
and become a part of such Reserve Fund and shall be disbursed in the same manner
as other monies deposited in such Reserve Fund.  Any interest on the Cash
Collateral Reserve Funds, the Punch List and Deferred Maintenance Reserve Funds,
the Operating Reserve Funds, the Interest Reserve Funds and the Tax and
Insurance Escrow Funds shall not be added to or become a part thereof and shall
be the sole property of and shall be paid to Lender.  Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Reserve Funds credited or paid to
Borrower.  Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.  Lender shall not be liable for any loss sustained on the investment of
any funds constituting the Reserve Funds.  Borrower shall indemnify Lender and
hold Lender harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys fees and expenses) arising
from or in any way connected with the Reserve Funds or the performance of the
obligations for which the Reserve Funds were established.  Borrower shall assign
to Lender all rights and claims Borrower may have against all persons or
entities supplying labor, materials or other services which are to be paid from
or secured by the Reserve Funds; provided, however, that Lender may not pursue
any such right or claim unless an Event of Default has occurred and remains
uncured.
 
 
120

--------------------------------------------------------------------------------

 
 
Section 7.9                      Letter of Credit Rights.  Any Letter of Credit
delivered to Lender pursuant to this Agreement shall be held by Lender as
additional security for the Loan.  Lender shall have the right to draw upon any
Letter of Credit immediately and without further notice:
 
(a)           upon the occurrence and during the continuance of an Event of
Default;
 
(b)           if Borrower fails to deliver to Lender, no less than thirty (30)
days prior to the expiration of any Letter of Credit (including any renewal or
extension thereof), a renewal or extension of such Letter of Credit or a
replacement Letter of Credit; or
 
(c)           if the institution issuing the Letter of Credit ceases to be an
Approved Bank and Borrower fails to deliver to Lender a replacement Letter of
Credit from an Approved Bank within thirty (30) days of the date that such
institution ceased to be an Approved Bank.
 
ARTICLE VIII.
 
DEFAULTS
 
Section 8.1                      Event of Default  (a)  Each of the following
events shall constitute an event of default hereunder (an “Event of Default”):
 
(i)           if any portion of the Debt is not paid within five (5) days of the
date when due (except that Borrower shall not be afforded such 5-day cure period
for the portion of the Debt due and payable on the Maturity Date);
 
 
121

--------------------------------------------------------------------------------

 
 
(ii)           if any of the Taxes (other than Taxes being contested pursuant to
Section 5.1.2 of this Agreement) are not paid when the same are due and payable
or Other Charges are not paid within five (5) days after Borrower receives
notice of same;
 
(iii)           if the Policies are not kept in full force and effect, or if
certified copies of the Policies are not delivered to Lender upon request;
 
(iv)           if Borrower Transfers or otherwise encumbers any portion of the
Property without Lender’s prior written consent in violation of the provisions
of this Agreement or the Mortgage;
 
(v)           if any material representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date the representation or warranty was made;
 
(vi)           if Borrower, Mezzanine Borrower, Guarantor or any other guarantor
under any guaranty issued in connection with the Loan shall make an assignment
for the benefit of creditors;
 
(vii)           if a receiver, liquidator or trustee shall be appointed for
Borrower, Mezzanine Borrower, Guarantor or any other guarantor under any
guarantee issued in connection with the Loan or if Borrower, Mezzanine Borrower,
Guarantor or such other guarantor shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Borrower, Mezzanine Borrower,
Guarantor or such other guarantor, or if any proceeding for the dissolution or
liquidation of Borrower, Mezzanine Borrower, Guarantor or such other guarantor
shall be instituted; provided, however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower,
Mezzanine Borrower, Guarantor or such other guarantor, upon the same not being
discharged, stayed or dismissed within ninety (90) days;
 
(viii)           if Borrower attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
 
(ix)           if Borrower breaches any covenant contained in Section 4.1.30;
 
(x)           with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;
 
 
122

--------------------------------------------------------------------------------

 
 
(xi)           if any of the assumptions contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in any Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect;
 
(xii)           if Borrower fails to pay the Administration Fee, or any portion
or installment thereof, within five (5) days of the date when due;
 
(xiii)           If Borrower fails to deposit with Lender the cash deposit or
Letter of Credit required in accordance with Section 2.12.2 hereof;
 
(xiv)           if Borrower fails to materially comply with the Construction
Schedule;
 
(xv)           if the Completion of the Improvements has not occurred on or
prior to the Required Completion Date, subject to Force Majeure or if Lender or
the Construction Consultant determines that Completion of the Improvements
cannot occur on or prior to the Required Completion Date;
 
(xvi)           if any voucher or invoice is fraudulently submitted by Borrower
or in connection with any Advance for services performed or for materials used
in or furnished for the Property;
 
(xvii)           if there is any cessation at any time in construction of the
Project Improvements for more than twenty (20) consecutive Business Days, other
than as a result of Force Majeure;
 
(xviii)           if Borrower expressly confesses in writing to Lender its
inability to continue or complete construction of the Project Improvements in
accordance with this Agreement;
 
(xix)           if Lender, the Construction Consultant or their representatives
are not permitted at all reasonable times upon not less than three (3) Business
Days notice to enter upon the Property, inspect the Improvements and the
construction thereof and all materials, fixtures and articles used or to be used
in the construction and to examine all the Plans and Specifications, or if
Borrower shall fail to furnish to Lender or its authorized representative, when
requested upon not less than five (5) Business Days notice, copies of the Plans
and Specifications;
 
(xx)           if a material adverse change in Borrower’s financial condition
shall occur which would, in Lender’s reasonable determination, materially and
adversely affect Borrower’s ability to perform its obligations under this
Agreement or any other document evidencing or securing the Loan beyond any
applicable notice and grace periods expressly set forth in the Loan Documents;
 
(xxi)           if the conditions precedent to the Final Advance have not been
satisfied on or prior to the Required Completion Date;
 
 
123

--------------------------------------------------------------------------------

 
 
(xxii)           If the Guarantor fails to maintain the Required Liquidity and
the Required Net Worth covenants specified in the Guaranty of Completion or if
the Guarantor shall default under the Guaranty of Completion or the Guaranty of
Recourse Carveouts;
 
(xxiii)           if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);
 
(xxiv)           if Borrower shall continue to be in Default under any of the
terms, covenants or conditions of Section 9.1 hereof, or fails to cooperate with
Lender in connection with a Securitization pursuant to the provisions of Section
9.1 hereof, in either case for three (3) Business Days after notice to Borrower
from Lender;
 
(xxv)           if an Event of Default (as defined in the Project Loan
Agreement) shall have occurred;
 
(xxvi)           if there shall be default by Borrower or Guarantor under any of
the other Loan Documents, beyond applicable cure periods, if any, contained in
such documents, whether as to Borrower, Guarantor or the Property, or if any
other such event shall occur or condition shall exist, if the effect of such
other default, event or condition is to accelerate the maturity of all or any
portion of the Debt or to permit Lender to accelerate the maturity of all or any
portion of the Debt;
 
(xxvii)                      if Guarantor shall dissolve or cease to exist
during the term of the Loan, except in compliance with the provisions of Section
5.2.15 hereof;
 
(xxviii)                        if all of the Initial Advance Conditions,
including, without limitation, the Unsatisfied Initial Advance Conditions, are
not satisfied by the Required Initial Advance Date; or
 
(xxix)           if Borrower shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement not specified in
subsections (i) to (xxviii) above, for twenty (20) days after notice to Borrower
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days.
 
(b)           Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and the Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and any or all of the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and Other Obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
 
 
124

--------------------------------------------------------------------------------

 
 
Section 8.2                      Remedies.
 
(a)           Upon the occurrence of an Event of Default, all or any one or more
of the rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Property.  Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan
Documents.  Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) to Lender is not subject to any
“one action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
 
(b)           With respect to Borrower and the Property, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to the Property for the satisfaction of any of the Debt in any preference
or priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its absolute discretion in respect of the Debt.  In addition, Lender
shall have the right from time to time to partially foreclose the Mortgage in
any manner and for any amounts secured by the Mortgage then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances:  (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Mortgage to recover such
delinquent payments or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose the
Mortgage to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by the Mortgage as Lender may
elect.  Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Mortgage to secure payment of sums secured by the Mortgage
and not previously recovered.
 
 
125

--------------------------------------------------------------------------------

 
 
(c)           Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, mortgages and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder.  Borrower shall execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender.  Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) Business
Days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power.  Borrower shall be obligated to pay any
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents and the Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.
 
Section 8.3                      Remedies Cumulative; Waivers.  The rights,
powers and remedies of Lender under this Agreement shall be cumulative and not
exclusive of any other right, power or remedy which Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise.  Lender’s rights, powers and remedies may be
pursued singularly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion.  No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
 
ARTICLE IX.
 
SPECIAL PROVISIONS
 
Section 9.1                      Sale of Notes and Securitization.  Borrower
acknowledges and agrees that Lender may sell all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”).  At the request of Lender,
and to the extent not already required to be provided by or on behalf of
Borrower under this Agreement, Borrower shall use reasonable efforts to provide
information not in the possession of Lender or which may be reasonably required
by Lender or take other actions reasonably required by Lender, in each case in
order to satisfy the market standards to which Lender customarily adheres or
which may be reasonably required by prospective investors and/or the Rating
Agencies in connection with any such Securitization including, without
limitation, to:
 
 
126

--------------------------------------------------------------------------------

 
 
(a)           provide additional and/or updated Provided Information, together
with appropriate verification and/or consents related to the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys reasonably acceptable to Lender, prospective investors and/or the
Rating Agencies;
 
(b)           assist in preparing descriptive materials for presentations to any
or all of the Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by Borrower and approved by Lender,
Guarantor and their respective affiliates to obtain, collect, and deliver
information requested or required by Lender, prospective investors and/or the
Rating Agencies;
 
(c)           deliver (i) an Additional Insolvency Opinion and an opinion with
respect to, due execution and enforceability with respect to the Property,
Borrower, Guarantor and their respective Affiliates and the Loan Documents, and
such other legal opinions as Lender may request including, without limitation, a
so called “10b-5” opinion, and (ii) revised organizational documents for
Borrower, which counsel opinions and organizational documents shall be
reasonably satisfactory to Lender, prospective investors and/or the Rating
Agencies;
 
(d)           if required by any prospective investor and/or any Rating Agency,
use commercially reasonable efforts to deliver such additional tenant estoppel
letters, subordination agreements or other agreements from parties to agreements
that affect the Property, which estoppel letters, subordination agreements or
other agreements shall be reasonably satisfactory to Lender, prospective
investors and/or the Rating Agencies;
 
(e)           make such representations and warranties as of the closing date of
the Securitization with respect to the Property, Borrower, Guarantor and the
Loan Documents as may be reasonably requested by Lender, prospective investors
and/or the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents;
 
(f)           execute such amendments to the Loan Documents as may be requested
by Lender, prospective investors and/or the Rating Agencies to effect the
Securitization;
 
(g)           if requested by Lender, review any information regarding the
Property, Borrower, Guarantor, and the Loan which is contained in a preliminary
or final private placement memorandum, prospectus, prospectus supplement
(including any amendment or supplement to either thereof), or other disclosure
document to be used by Lender or any affiliate thereof; and
 
(h)           supply to Lender such documentation, financial statements and
reports in form and substance required in order to comply with any applicable
securities laws.

 
127

--------------------------------------------------------------------------------

 
 
9.1.2             Loan Components.
 
(a)           Borrower covenants and agrees that in connection with any
Securitization of the Loan, upon Lender’s request, Borrower shall deliver one or
more new component notes to replace the original note or modify the original
note to reflect multiple components of the Loan (and such new notes or modified
note shall initially have the same fully funded weighted average interest rate
as the original note, but such new notes or modified note may subsequently
change the weighted average spread and apply principal, interest rates and
amortization of the Loan between the components in a manner specified by Lender
in its sole discretion) and modify the Cash Management Agreement with respect to
the newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Rating Agencies shall provide the most favorable rating
levels and achieve the optimum rating levels for the Loan, provided that the
same do not materially increase Borrower’s obligations and/or liabilities under
the Loan Documents or materially decrease Borrower’s rights under the Loan
Documents.
 
(b)           Borrower covenants and agrees that Lender may hereafter convert
any portion of the Loan to subordinate financing, including one or more tranches
of mezzanine debt, preferred equity, subordinate debt or participation in such
loan, subordinate to such loan (collectively, “Subordinate Financing”),
provided, however, such Subordinate Financing and the Loan following the
creation of the Subordinate Financing shall, in the aggregate, initially have
the same fully funded weighted average interest rate as the fully funded
interest rate of the Loan prior to the creation of such Subordinate Financing,
but such Subordinate Financing may subsequently change the weighted average
spread and Lender may apply principal, interest rates and amortization of the
Loan and the Subordinate Financing in a manner specified by Lender in its sole
discretion.  If the Subordinate Financing takes the form of a mezzanine loan, a
mezzanine borrower (the “Mezzanine Borrower”) may be created which will own one
hundred percent (100%) of the equity interests in the Borrower.  One hundred
percent (100%) of the ownership and economic interests in the Mezzanine Borrower
may, at Lender’s discretion, be required to be pledged as security for such
tranches of Subordinate Financing, if any.  A default with the related Loan
shall be a default under the respective Subordinate Financing.  Such Subordinate
Financing shall be subject to an intercreditor agreement by and between the
Lender and the subordinate lender(s).
 
9.1.3             Costs of Subordinate Financing.  Borrower shall be responsible
for all costs and expenses incurred by Lender in connection with any Subordinate
Financing, (including reasonable attorneys’ fees and disbursements) including
without limitation (i) the preparation, negotiation, execution and delivery of
any mezzanine loan documents (“Mezzanine Loan Documents”) and the consummation
of the transactions contemplated thereby and all the costs of furnishing all
opinions by counsel for Borrower and Mezzanine Borrower; (ii) Mezzanine
Borrower’s and Lender’s ongoing performance under and compliance with the
Mezzanine Loan Documents, including confirming compliance with environmental and
insurance requirements; (iii) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
of or under any Mezzanine Loan Document and any other documents or matters
requested by Lender; (iv) filing and recording of any Mezzanine Loan Documents;
(v) title insurance (including any applicable mezzanine endorsements or UCC
endorsements or policies), surveys, inspections and appraisals; (vi) the
creation, perfection or protection of Lender’s Liens in the collateral securing
the Mezzanine Loan Documents (including fees and expenses for title and lien
searches, intangibles taxes, personal property taxes, recording taxes, due
diligence expenses, travel expenses, accounting firm fees, costs of appraisals,
environmental reports and Construction Consultant, surveys and engineering
reports); and (vii) fees charged by Rating Agencies in connection with the
creation of the Subordinate Financing, or any modification of the Loan or the
Subordinate Financing.
 
 
128

--------------------------------------------------------------------------------

 
 
Section 9.2                      Securitization Indemnification.  (a)  Borrower
understands that certain of the Provided Information may be included in
Disclosure Documents in connection with the Securitization and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization.  In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.
 
(b)           The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (A) certifying that (i) the
Indemnifying Persons have carefully examined the Disclosure Documents, including
without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (ii) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Properties,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (B) jointly and severally indemnifying Lender, BSCMI (whether or
not it is the Lender), any Affiliate of BSCMI that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of BSCMI that
acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”), for any losses, claims,
damages, liabilities, costs or expenses (including without limitation legal fees
and expenses for enforcement of these obligations (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (C) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities.  This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have.  Moreover, the indemnification and reimbursement obligations
provided for in clauses (B) and (C) above shall be effective, valid and binding
obligations of the Indemnifying Persons whether or not an indemnification
agreement described in clause (A) above is provided.
 
 
129

--------------------------------------------------------------------------------

 
 
(c)           In connection with Exchange Act Filings, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.
 
(d)           Promptly after receipt by an Indemnified Person of notice of any
claim or the commencement of any action, the Indemnified Person shall, if a
claim in respect thereof is to be made against any Indemnifying Person, notify
such Indemnifying Person in writing of the claim or the commencement of that
action; provided, however, that the failure to notify such Indemnifying Person
shall not relieve it from any liability which it may have under the
indemnification provisions of this Section 9.2 except to the extent that it has
been materially prejudiced by such failure and, provided further that the
failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2.  If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person.  After notice from any Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
claim or action, such Indemnifying Person shall not be liable to the Indemnified
Person for any legal or other expenses subsequently incurred by the Indemnified
Person in connection with the defense thereof except as provided in the
following sentence; provided, however, if the defendants in any such action
include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons.  The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified
Person.  No Indemnifying Person shall be liable for the expenses of more than
one (1) such separate counsel unless such Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another Indemnified Person.
 
 
130

--------------------------------------------------------------------------------

 
 
(e)           Without the prior written consent of BSCMI (which consent shall
not be unreasonably withheld or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given BSCMI reasonable prior written notice
thereof and shall have obtained an unconditional release of each Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceedings.  As long as an Indemnifying Person has complied with its
obligations to defend and indemnify hereunder, such Indemnifying Person shall
not be liable for any settlement made by any Indemnified Person without the
consent of such Indemnifying Person (which consent shall not be unreasonably
withheld or delayed).
 
(f)           The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient:  (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations.  Notwithstanding the provisions of this Section 9.2, (A) no
party found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees actually received by
the Indemnified Persons in connection with the closing of the Loan.
 
(g)           The Indemnifying Persons agree that the indemnification,
contribution and reimbursement obligations set forth in this Section 9.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings.  The Indemnifying Persons further agree that the
Indemnified Persons are intended third party beneficiaries under this
Section 9.2.
 
(h)           The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.
 
 
131

--------------------------------------------------------------------------------

 
 
(i)           Notwithstanding anything to the contrary contained herein,
Borrower shall have no obligation to act as depositor with respect to the Loan
or an issuer or registrant with respect to the Securities issued in any
Securitization.
 
Section 9.3                      Exculpation.  Subject to the qualifications
below, Lender shall not enforce the liability and obligation of Borrower to
perform and observe the obligations contained in the Note, this Agreement, the
Mortgage or the other Loan Documents by any action or proceeding wherein a money
judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Mortgage and the other Loan Documents, or in
the Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, in the Rents
and in any other collateral given to Lender, and Lender, by accepting the Note,
this Agreement, the Mortgage and the other Loan Documents, agrees that it shall
not sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under or by reason of or under or in connection with the
Note, this Agreement, the Mortgage or the other Loan Documents.  The provisions
of this Section shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Mortgage; (c) affect the
validity or enforceability of or any guaranty made in connection with the Loan
or any of the rights and remedies of Lender thereunder; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
the Assignment of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:
 
(i)           fraud or intentional misrepresentation by Borrower or Guarantor in
connection with the Loan;
 
(ii)           the gross negligence or willful misconduct of Borrower;
 
(iii)           the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity Agreement or in the
Mortgage concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in either document;
 
(iv)           the removal or disposal of any portion of the Property after an
Event of Default;
 
 
132

--------------------------------------------------------------------------------

 
 
(v)           the misapplication or conversion by Borrower of (A) any Insurance
Proceeds paid by reason of any loss, damage or destruction to the Property,
(B) any Awards received in connection with a Condemnation of all or a portion of
the Property, (C) any Rents following an Event of Default, or (D) any Rents paid
more than one month in advance;
 
(vi)           failure to pay charges for labor or materials or other charges
that can create Liens on any portion of the Property;
 
(vii)           any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof; or
 
(viii)           the breach of any representation, warranty, covenant or
indemnification provision in the Guaranty of Completion or Guaranty of Recourse
Carveouts.
 
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event
of:  (a) Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, in which Borrower colludes with,
or otherwise assists such Person, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (c) Borrower filing an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (d) Borrower consenting to or acquiescing in or joining in an application
for the appointment of a custodian, receiver, trustee, or examiner for Borrower
or any portion of the Property; or (e) Borrower making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (ii) if the first
full monthly payment of interest on the Note is not paid when due; ; (iii) if
Borrower fails to maintain its status as a Single Purpose Entity, after the
Guaranty Notice (as defined in the Guaranty of Recourse Carveouts) if Borrower
fails to permit on-site inspections of the Property, fails to provide financial
information, or fails to appoint a new property manager upon the request of
Lender as permitted under this Agreement, each as required by, and in accordance
with, the terms and provisions of this Agreement or the Mortgage; (iv) if
Borrower fails to obtain Lender’s prior written consent to any Indebtedness or
voluntary Lien encumbering the Property; or (v) if Borrower fails to obtain
Lender’s prior written consent to any Transfer as required by this Agreement or
the Mortgage.
 
 
133

--------------------------------------------------------------------------------

 
 
Section 9.4                      Intentionally Omitted. 
 
Section 9.5                      Servicer.  At the option of Lender, the Loan
may be serviced by a servicer/trustee (any such servicer/trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a servicing agreement (the “Servicing Agreement”) between Lender and
Servicer.  Borrower shall not be responsible for any set-up fees or any other
initial costs relating to or arising under the Servicing Agreement or the
monthly servicing fee due to Servicer under the Servicing Agreement; provided,
however, that Borrower shall be responsible for expenses incurred by Lender or
Servicer as set forth in Section 10.13 hereof.
 
ARTICLE X.
 
MISCELLANEOUS
 
Section 10.1                      Survival.  This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Debt is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
 
Section 10.2                      Lender’s Discretion.  Whenever pursuant to
this Agreement, Lender exercises any right given to it to approve or disapprove,
or any arrangement or term is to be satisfactory to Lender, the decision of
Lender to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.
 
Section 10.3                      Governing Law.
 
(B)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN
WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
 
134

--------------------------------------------------------------------------------

 
 
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT:
 
National Registered Agents, Inc.
875 Avenue of the Americas, Suite 501
New York, New York  10001


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
 
 
135

--------------------------------------------------------------------------------

 
 
Section 10.4                      Modification, Waiver in Writing.  No
modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
 
Section 10.5                      Delay Not a Waiver.  Neither any failure nor
any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, or under the Note or under any other Loan Document, or
any other instrument given as security therefor, shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
 
Section 10.6                      Notices.  All notices, consents, approvals and
requests required or permitted hereunder or under any other Loan Document shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section):
 

 
If to Lender:
Bear Stearns Commercial Mortgage, Inc.
   
383 Madison Avenue
   
New York, New York  10179
   
Attention:  J. Christopher Hoeffel
   
Facsimile No.:  (212) 272-7047
       
with a copy to:
Kelley Drye & Warren LLP
   
101 Park Avenue
   
New York, New York 10178
   
Attention:  Paul A. Keenan, Esq.
   
Facsimile No.: (212) 808-7897

 
 
136

--------------------------------------------------------------------------------

 
 

 
If to Borrower:
Acadia Atlantic Avenue LLC
   
c/o Acadia Realty Trust
   
1311 Mamaroneck Avenue, Suite 260
   
White Plains, New York  10605
   
Attention:  Robert Masters, Esq., General Counsel
   
Facsimile No.: (914) 288-2162
       
If to MERS:
MERS Commercial
   
P.O. Box 2300
   
Flint, Michigan  48501-2300

 
A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.
 
Section 10.7                      Trial by Jury.
 
BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
 
Section 10.8                      Headings.  The Article and/or Section headings
and the Table of Contents in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
 
Section 10.9                      Severability.  Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
Section 10.10                                Preferences.  Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower
hereunder.  To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
 
 
137

--------------------------------------------------------------------------------

 
 
Section 10.11                                Waiver of Notice.  Borrower shall
not be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.
 
Section 10.12                                Remedies of Borrower.  In the event
that a claim or adjudication is made that Lender or its agents have acted
unreasonably or unreasonably delayed acting in any case where by law or under
this Agreement or the other Loan Documents, Lender or such agent, as the case
may be, has an obligation to act reasonably or promptly, Borrower agrees that
neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.
 
Section 10.13                                Expenses; Indemnity.  (1)  Borrower
covenants and agrees to pay or, if Borrower fails to pay, to reimburse, Lender
upon receipt of written notice from Lender for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Lien in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents,
the Property, or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property (including
any fees incurred by Servicer in connection with the transfer of the Loan to a
special servicer prior to a Default or Event of Default) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.  Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Clearing Account or Cash Management Account, as applicable.
 
 
138

--------------------------------------------------------------------------------

 
 
(a)           Borrower shall indemnify, defend and hold harmless Lender from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender.  To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
 
(b)           Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for, any fees and expenses incurred by any Rating
Agency in connection with any consent, approval, waiver or confirmation obtained
from such Rating Agency pursuant to the terms and conditions of this Agreement
or any other Loan Document and Lender shall be entitled to require payment of
such fees and expenses as a condition precedent to the obtaining of any such
consent, approval, waiver or confirmation.
 
Section 10.14                                Schedules and Exhibits
Incorporated.  The Schedules and Exhibits annexed hereto are hereby incorporated
herein as a part of this Agreement with the same effect as if set forth in the
body hereof.
 
Section 10.15                                Offsets, Counterclaims and
Defenses.  Any assignee of Lender’s interest in and to this Agreement, the Note
and the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
 
 
139

--------------------------------------------------------------------------------

 
 
Section 10.16                                No Joint Venture or Partnership; No
Third Party Beneficiaries.
 
(a)           Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender.  Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.
 
(b)           This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein.  All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
 
Section 10.17                                Publicity.  All news releases,
publicity or advertising by Borrower or its Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Lender, BSCMI, or any of their
Affiliates shall be subject to the prior written approval of Lender.
 
Section 10.18                                Waiver of Marshalling of Assets. 
To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.
 
Section 10.19                                Waiver of Counterclaim.  Borrower
hereby waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents.
 
Section 10.20                                Conflict; Construction of
Documents; Reliance.  In the event of any conflict between the provisions of
this Agreement and any of the other Loan Documents, the provisions of this
Agreement shall control.  The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of the Loan Documents and that such Loan Documents shall not be
subject to the principle of construing their meaning against the party which
drafted same.  Borrower acknowledges that, with respect to the Loan, Borrower
shall rely solely on its own judgment and advisors in entering into the Loan
without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of
Lender.  Lender shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies.  Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
 
 
140

--------------------------------------------------------------------------------

 
 
Section 10.21                                Brokers and Financial Advisors. 
Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders, in connection with
the transactions contemplated by this Agreement.  Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein.  The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.
 
Section 10.22                                Prior Agreements.  This Agreement
and the other Loan Documents contain the entire agreement of the parties hereto
and thereto in respect of the transactions contemplated hereby and thereby, and
all prior agreements among or between such parties, whether oral or written,
including, without limitation, the Commitment Letter dated June 28, 2007 between
Borrower and Lender are superseded by the terms of this Agreement and the other
Loan Documents.
 
Section 10.23                                Joint and Several Liability.  If
Borrower consists of more than one (1) Person the obligations and liabilities of
each Person shall be joint and several.
 
Section 10.24                                Certain Additional Rights of Lender
(VCOC).  Notwithstanding anything to the contrary contained in this Agreement,
Lender shall have:
 
(a)           the right to routinely consult with and advise Borrower’s
management regarding the significant business activities and business and
financial developments of Borrower; provided, however, that such consultations
shall not include discussions of environmental compliance programs or disposal
of hazardous substances.  Consultation meetings should occur on a regular basis
(no less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
 
(b)           the right, in accordance with the terms of this Agreement, to
examine the books and records of Borrower at any reasonable times upon
reasonable notice;
 
(c)           the right, in accordance with the terms of this Agreement,
including, without limitation, Section 5.1.11 hereof, to receive monthly,
quarterly and year end financial reports, including balance sheets, statements
of income, shareholder’s equity and cash flow, a management report and schedules
of outstanding indebtedness; and
 
 
141

--------------------------------------------------------------------------------

 
 
(d)           the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by
Borrower of any other significant property (other than personal property
required for the day to day operation of the Property and/or construction of the
Project Improvements).
 
The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.
 
Section 10.25                                MERS.  Mortgage Electronic
Registration Systems, Inc., a Delaware corporation (“MERS”), serves as mortgagee
of record and secured party solely as nominee, in an administrative capacity,
for Lender and only holds legal title to the interests granted, assigned, and
transferred in the Mortgage and the Assignments of Leases.  MERS shall at all
times comply with the instructions of Lender.  If necessary to comply with law
or custom, MERS (for the benefit of Lender) may be directed by Lender to
exercise any or all of those interests, including without limitation, the right
to foreclose and sell the Property, and take any action required of Lender,
including without limitation, a release, discharge or reconveyance of the
Mortgage.  Subject to the foregoing, all references in the Loan Documents to
“Mortgagee” shall include Lender and its successors and assigns.  The
relationship of Mortgagor and Lender under the Mortgage and the other Loan
Documents is, and shall at all times remain, solely that of borrower and lender
(the role of MERS thereunder being solely that of nominee as set forth above and
not that of a lender); and Mortgagee neither undertakes nor assumes any
responsibility or duty to Borrower or to any other Person with respect to the
Property.
 
 
142

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO BUILDING LOAN AGREEMENT]
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 

 
BORROWER
         
ACADIA ATLANTIC AVENUE LLC,
 
a Delaware limited liability company
         
By: /s/ Robert Masters
 
Name: Robert Masters
 
Title:   Senior Vice President
         
LENDER
         
BEAR STEARNS
COMMERCIAL MORTGAGE, INC., a New York corporation
     
By: /s/ Joseph E. Geoghan
 
Name: Joseph E. Geoghan
 
Title:   Authorized Signatory Managing Director

 
 
143

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
ORGANIZATIONAL CHART OF BORROWER
 
(See Attached)
 
 
Schedule I

--------------------------------------------------------------------------------

 
 
GRAPHIG [ex10_74pg2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE ll
 
DEVELOPMENT BUDGET
 
(See Attached)
 
 
Schedule II - Page l

--------------------------------------------------------------------------------

 
 
BUILDING LOAN BUDGET
 
(See Attached)
 
 
Schedule II - Page 2

--------------------------------------------------------------------------------

 
 
BUILDING LOAN
            SITE COSTS                 
Sitework
    1,177,800.12       33.32 %
Demolition
    502,000.00       0.00 %
Asbestos Abatement
    482,310.00       0.00 %
Sheeting & Shoring
    725,000 00       0.00 %
SUB-TOTAL SITE COSTS
    2,887,110.12       13.59 %                   HARD COSTS                 
Concrete
    1,140,252.00       0.00 %
Masonry
    314,794.00       0.00 %
Metals
    1,958,716.00       0.00 %
Wood & Plastic
    139,908.00       0.00 %
Thermal & Moisture Protection
    279,817.00       0.00 %
Doors & Windows
    125,917.00       0.00 %
Finishes
    69,954.00       0.00 %
Specialties
    69,954.00       0.00 %
Equipment
    4,197.00       0.00 %
Furnishings
    1,399.00       0.00 %
Specialty Construction
    531,500.00       0.00 %
Conveying Systems
    300, 803, 00       0.00 %
Mechanical, Plumbing
    165,092.00       0.00 %
Mechanical, Fire Protection
    349,771.00       0.00 %
Mechanical HVAC
    300,803.00       0.00 %
Electrical Systems
    629,587.00       0.00 %
Electrical Fire Alarms
    53,165.00       0.00 %
Electrical Security
    83,945.00       0.00 %
Overhead & Profit
    289,396.00       3.73 %
General Conditions
    482,776,00       3.73 %
SUB-TOTAL HARD COSTS
    7,291,746.00       0.40 %                  
SUBTOTAL HARD, SITE, AND PURCHASE PRICE
    10,178,856.12       4.14 %                  
Hard Cost Continency
    1,050,404.21       0.91 %                  
TOTAL BUILDING LOAN COSTS
    11,229,260.33       3.84 %                  
TOTAL COSTS
    16,150,000.00       39.38 %

 
 
 

--------------------------------------------------------------------------------

 
 
PROJECT LOAN BUDGET
 
(See Attached)
 
 
Schedule II -- Page 3

--------------------------------------------------------------------------------

 
 
Atlantic Avenue
Cost to Complete Summary
 

   
Remaining to
Fund
   
%
Complete
               
PROJECT LOAN
                         
PURCHASE PRICE
       
 
           
 
 
Purchase Price
  -    
#DIV/0!
 
Broker's Fee
    -      
#DIV/0!
 
Cellular Tower Relocation Cost
    455,000.00       0.00 %
SUB-TOTAL PURCHASE PRICE & RELOCATION
    455,000.00       1164.84 %                  
Pre-Structural Survey 
    100,000.00       0.00 %
Legal - Partnership/Loan
    50,000.00       0.00 %
Legal - Contract/Zoning
 
(45,961.00
)      -393.73 %
Office Start-Up
    75,000.00       0.00 %
Legal - Lender
    55,000.00       0.00 %
Environmental Studies
    74,159.00       102.27 %
Appraisal
    10,000.00       0.00 %
Lender Consultants
    20,000.00       0.00 %
Loan Fee
    80,750.00       0.00 %
Interest & Carry (Debt Service, RE Taxes & Ins)
    3,275 000.00       0.00 %
Architectual & Civil Engineering
    21,723.00       935.77 %
Building Permit & Bonds
    4,016.00       1145.02 %
Independent Testing & Bonds
    24,965.00       80.25 %
Utility Hook-Up
    (66,703.00 )     -114.99 %
Consulting
 
-
   
#D!V/0!
 
Insurance
    -    
#DIV/0l
  Mortgage Recording Tax     442,617.22       0.00 %                  
Developer Fee
         
#DIVI/01
 
Construction Fee
    107,176.00     0.00 %                
Soft Cost Contigency
    237,997.45       0.00 %
 
    4,920,739.67       120.51 %

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
PLANS AND SPECIFICATIONS
 
(See Attached)
 
 
Schedule III

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_74pg9.jpg]
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
CONSTRUCTION SCHEDULE
 
(See Attached)
 
 
Schedule IV

--------------------------------------------------------------------------------

 
 
ACADIA ATLANTIC AVE., LLC
ATLANTIC SELF STORAGE
629 Amboy Avenue
2nd Floor
Edison, New Jersey 08837
Phone # 732-661-9740
Fax #732-661-9741
 
MILESTONE SCHEDULES FOR ATLANTIC SELF STORAGE
Designline Construction Services, Inc.
Revision III - 10/11/07
 


 

●
The Contractor shall carry on the work so as to complete all work under the
Contract on or before the dates specified in Milestone Schedule.
    ●
Contract time shall start from the date of the "Notice to Proceed."
    ● Final Completion of the work shall be not later than forty-five (45)
consecutive calendar days from the date of Substantial Completion of the work. 
    ●
Contractor warrants that the Milestone Dates contained herein are achievable
subject to minor revisions as Contractor may deem appropriate and consist with
standard practices of the industry. In no case will revisions to the Baseline
Contract Schedule be considered after thirty (30) days from Notice to Proceed.
Schedule updates will be provided as required by the progress of the work.

 

  ●  
Letter of Intent (LOl)
08/30/07
  ●  
Notice to Proceed (projected)
09/05/07
  ●  
Mobilize and start asbestos abatement
09/19/07
  ●  
Submit for utility disconnects and demo
11/1/07
  ●  
Start demolition
12/17/07
  ●  
Demolition completed
01/21/08
  ●  
Completion of foundation & SOG
05/14/08
  ●  
Completion of building (Walls Up & Roof On)
09/30/08
  ●  
Completion of Mechanical Systems (rough)
I0/03/08
  ●  
Completion of Corridor Systems & Doors
1I/04/08

 
 
1 of 2

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
Designline Construction Services, Inc.
Revision III - 10/11/07
 
Continued:
 

 
●
 
Completion of all Mechanical Finishes Including Fire Alarm & Security
11/18/08
  ●  
Completion of all Finish Trades
12/04/08
  ●  
Substantial Completion
12/18/08
  ●  
Final Completion
01/15/09

 
SIGNATURE:______________________________________DATE:_______________________________
BY:______________________________________________ 
COMPANY:_______________________________________
 
 
2 of 2

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
ATLANTIC AVENUE SELF STORAGE
 
RENT ROLL
 
 

Tenant Date of Lease Term Base Rent         Celluar Telephone  November 19,
2001;  Five years with  $400.00 per  Company  First Amendment dated  five, five
years  month for first    May 22, 2002;  extension options  year;    Second
Amendment    increasing 3%    dated August 20, 2004;    per annum    Third
Amendment dated        February, 2007             

 
 
Schedule V

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEGAL DESCRIPTION OF THE LAND
 
ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF BROOKLYN, COUNTY OF KINGS, CITY AND STATE OF NEW YORK, BOUNDED AND
DESCRIBED AS FOLLOWS, TO WIT:
 
BEGINNING AT A POINT FORMED BY THE INTERSECTION OF THE NORTHERLY LINE OF
ATLANTIC AVENUE (120 FEET IN WIDTH), WITH THE EASTERLY LINE OF EUCLID AVENUE (66
FEET IN WIDTH) AND FROM SAID POINT OF BEGINNING RUNNING THENCE;
 
1.        RUNNING ALONG SAID EASTERLY LINE OF EUCLID AVENUE, NORTH 11 DEGREES
00' 00" WEST, A DISTANCE OF 211 FEET AND 6 INCHES LOCAL STANDARD, 211 FEET AND 8
½ INCHES UNITED STATES STANDARD, THENCE;
 
2.        ALONG A LINE RIGHT ANGLES TO SAID EUCLID AVENUE, NORTH 79 DEGREES 00'
00" EAST, A DISTANCE OF 100.00 FEET LOCAL STANDARD, 100 FEET 1 ¾ INCHES UNITED
STATES STANDARD, THENCE;
 
3.        ALONG THE LINE BEING PARALLEL TO SAID EUCLID AVENUE, NORTH 11 DEGREES,
00' 00" WEST, A DISTANCE OF 330.00 FEET LOCAL STANDARD, 330 FEET AND 4 INCHES
UNITED STATES STANDARD, THENCE;
 
4, ALONG A LINE AT RIGHT ANGLES TO SAID EUCLID AVENUE, NORTH 79 DEGREES, 00' 00"
EAST, A DISTANCE OF 52 FEET AND 11 ¼ INCITES LOCAL STANDARD, 52 FEET AND 11 7/8
INCHES UNITED STATES STANDARD, THENCE;
 
5.       ALONG THE EASTERLY LINE OF SAID LOTS 23, 13 & 1 , BLOCK 4145, SOUTH 1 I
DEGREES 03' 56" EAST, A DISTANCE OF 515 FEET AND 1 ½ INCHES LOCAL STANDARD, 515
FEET AND 6 5/8 INCHES UNITED STATES STANDARD TO THE NORTHERLY LINE OF SAID
ATLANTIC AVENUE, THENCE;
 
6.     ALONG SAID NORTHERLY LINE OF ATLANTIC AVENUE, SOUI'I-I 69 DEGREES 13' 14"
WEST, A DISTANCE OF 155 FEET AND 9 ¼ 1NCHES LOCAL S'T'ANDARD, 155 FEET AND 10 ¾
INCHES UNITED STATES STANDARD TO THE POINT AND PLACE OF BEGINNING.
 
TOGETHER WITH THE BENEFITS OF AN INGRESS AND EGRESS EASEMENT AGREEMENT RECORDED
IN REEL 1974 PAGE 76.
 
 
Exhibit A

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
INTENTIONALLY OMITTED
 
 
Exhibit B

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF DATE DOWN ENDORSEMENT
 
ENDORSEMENT
 
Attached to and forming a part of Policy No.________________
 
Issued By
 
COMMONWEALTH LAND TITLE INSURANCE COMPANY
 
herein called the Company
 
The Company has continued its title examinations and tax searches under the
above Policy from____________________, 200__ to____________, 200___. There have
been no changes to title and the tax
search shows all items have been paid. The effective date of the above Policy
set forth in Schedule A is changed to_______________________, 200___.
 
The Company acknowledges that the amount of this advance is
$______________________________and that, with this advance, the total amount
advanced to date and insured by the above Policy is $_________________.  
 
This Endorsement is made a part of the Policy and is subject to all of the terms
and provisions thereof and of any prior Endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the Policy and any prior Endorsements, nor does it extend the effective date of
the Policy and any prior endorsements, nor does it increase the face amount
thereof.
 
 

  FIRST AMERICAN TITLE INSURANCE    COMPANY                   By:         
Name:       
Title: Authorized Signature
 

 
 
Exhibit C - Page 1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF
AFFIDAVIT PURSUANT TO SECTION 22 OF THE
LIEN LAW OF THE STATE OF NEW YORK
 
STATE OF NEW YORK                         )
) ss.:
 
COUNTY OF WESTCHESTER              )   
 
ROBERT MASTERS, being duly sworn, deposes and says that:
 
 
1.           I reside in Westchester County, New York, and am the Senior Vice
President of Acadia Atlantic Avenue LLC, a Delaware limited liability company
("Borrower").
 
2.           I give this Affidavit, on behalf of Borrower in my capacity as
Senior Vice President of Borrower, in connection with that certain Building Loan
Agreement, dated as of December 26, 2007, between Borrower and Bear Stearns
Commercial Mortgage, Inc., as lender (the "Building Loan Agreement").
 
3.           The principal amount of the loan (the "Building Loan") under the
Building Loan Agreement is $11,229,260.33.
 
4.           The consideration paid, or to be paid, by Borrower for the Building
Loan described herein is $80,750.00*.
 
5.           All other expenses incurred or to be incurred in connection with
the Building Loan for the Costs of the Improvements and to be advanced pursuant
to the Building Loan Agreement during the construction of the Improvement are:
 

 
(a)
 
Interest on the Building Loan during construction
  $   -0- *                   
(b)
 
Taxes, assessments, water rents and sewer rents, paid or to be
             
paid for periods prior to or during construction
  $   -0- *                  
(c)
 
Insurance during construction
  $   -0- *                   (d)   
Commitment fee, if any, in addition to the consideration stated
             
above which is allocable to the Building Loan
  $   -0- *                   (e)   
Commitment fee for subsequent financing either (i) required
             
by Lender, or (ii) to be borrowed within four months after
             
completion of the improvements
  $  -0- * 

* to the extent applicable, sums attributable to these items will be paid from
sources other than the building loan
 
 
 

--------------------------------------------------------------------------------

 
 

 
(f)
 
Title examination, insurance premium and recording fees
             
which are allocable to the Building Loan
  $  -0-  *                    (g)   
Survey
  $   -0- *                  
(h)
 
Engineer's and Architect's fees
  $   -0- *                   (i)   
Bond premiums 
  $   -0- *                   (j)   
Legal fees of Lender's counsel which are allocable to the
             
Building Loan
  $   -0- * 

 

 
(k)
 
Broker's commissions incurred with respect to obtaining the
             
Building Loan
  $  -0-  *                    (l)   
Broker's commissions incurred with respect
             
obtaining subsequent financing either (i) required by Lender, or (ii) to be
             
borrowed within four months after the completion
             
of the improvements
  $  -0- *                   
(m)
 
Brokerage Commissions for leases of space (other than
             
residential space) in the improvements with terms in excess
             
of three (3) years
  $  -0- *                    (n)   
Ground rents accruing during construction
  $   -0- *                   (o)   
Morgage recording tax allocable to Building loan
  $   -0- * 

 

  (p)   
Appraisal 
  $  -0-  *                    (q)   
Sums paid to take by assignment prior existing mortgages 
             
which are consolidated with building loan mortgages and also
             
the interest charges on such mortgages 
  $  -0- *                   
(r)
 
Sums paid to discharge or reduce the indebtedness under
             
mortgages and accrued interest thereon and other prior
             
existing encumberances 
  $  -0- * 

* to the extent applicable, sums attributable to these items will be paid from
sources other than the building loan
 
 
 

--------------------------------------------------------------------------------

 
 

  (s)   
Sums paid to discharge building loan mortgages whenever 
             
recorded
  $  -0- *                   
(t)
 
Contingency cost of the improvement, other than the
             
"improvement", as defined in subdivision 4 of Section 2 of the
             
Lien Law
  $  1,050,404.21                         TOTAL   $  1,050,404.21  

* to the extent applicable, sums attributable to these items will be paid from
sources other than the building loan
 
6.            In addition to the above items the following sums shall be
disbursed to Borrower for the cost of the improvement incurred and paid for by
Borrower subsequent to the commencement of construction of the improvement, but
prior to the date of the initial advance of the Building Loan under the Building
Loan Agreement:
 
$ -0-
 
7.            The net sum available to Borrower for the Improvement is Ten
Million One Hundred Seventy-Eight Thousand Eight Hundred Fifty Six and 12/100
Dollars ($10,178,856.12) less such amounts as may not be advanced and disbursed
under the Building Loan Agreement due to the nonsatisfaction of conditions to
the advance and disbursement of such amounts contained in the Building Loan
Agreement.
 
8.            This affidavit is made pursuant to and in compliance with Section
22 of the Lien Law of the State of New York and is hereby made a part of the
Building Loan Agreement.
 
[No Further Text on This Page]
 
 
 

--------------------------------------------------------------------------------

 
 
9.            The facts stated above and any costs itemized on this statement
are true, to the knowledge of the undersigned.
 

  /s/ Robert Masters    Name: ROBERT MASTERS 

 
 
SWORN TO BEFORE ME this
26th day of December, 2007.
 
 

/s/ Dawn M. Portney    Notary Public   

 
GRAPHIC [ex10_74not.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
AIA FORM G706
(CONTRACTOR’S AFFIDAVIT OF PAYMENT OF DEBTS AND CLAIMS)
 
[See Attached Form]
 
 
Exhibit E

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_74pg22.jpg]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


ARCHITECT'S CERTIFICATE
 
[See Attached Forms]
 
1.      Form of Architect's Certification and Consent to be delivered prior to
the Initial Advance.
 
2.      Form of Architect's Completion Certificate to be delivered prior to the
Final Advance.
 
 
Exhibit F - Page 1

--------------------------------------------------------------------------------

 
 
ARCHITECT'S CERTIFICATION AND CONSENT
 
[Letterhead of Borrower's Architect]
 
December , 2007
 
Bear Steams Commercial Mortgage, Inc. 383 Madison Avenue
New York, New York 10179
 
Re:          Atlantic Avenue Self Storage,
3319 Atlantic Avenue, Brooklyn, New York
 
Ladies and Gentlemen:
 
The undersigned ("Architect") understands that Bear Stearns Commercial Mortgage,
Inc., a New York corporation ("Lender") has made a loan (the "Loan") to Acadia
Atlantic Avenue LLC, a Delaware limited liability company ("Borrower"), which
Loan, among other things, will be used to finance construction and renovation by
Borrower of the improvements (the "Improvements") on the land known as Atlantic
Avenue Self-Storage, 3319 Atlantic Avenue, Brooklyn, New York (the "Land") and
will be advanced pursuant to that certain Building Loan Agreement (the "Building
Loan Agreement"), and that certain Project Loan Agreement, each entered into
between Lender and Borrower and each dated as of December 26, 2007. Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Building Loan Agreement.
 
Architect prepared certain Plans and Specifications in connection with the
construction and renovation of the Improvements. In addition, Architect has been
engaged to act as the architect for the Improvements and such engagement has
been confirmed by that certain Professional Services Authorization between
Borrower and Architect dated as of March 16 2007 (the "Contract").
 
In its professional opinion, the Architect states to Lender that (a) upon
completion in accordance with the Plans and Specifications, the Improvements
shall be available for occupancy in accordance with their contemplated uses, as
identified to Architect by Borrower (that is, as a_______________), and will
comply with applicable building codes and other governmental rules, laws and
regulations relating to their design and engineering, to the extent applicable
and in effect as of the date hereof, and a permanent certificate of occupancy
for the use of the Improvements for their intended purposes will be able to be
issued in due course upon review and inspection of the Improvements by the
appropriate departments having jurisdiction over the Improvements, (b) the Land
is zoned for use of the Improvements for their intended purposes, and there are
sufficient development rights appurtenant to the Land in order to construct the
Improvements in accordance with the Plans and Specifications as of right, and
(c) all building permits and other approvals listed below (collectively, the
"Approvals") required for the construction of the Improvements in accordance
with the Plans and Specifications have been obtained and paid for and are in
full force and effect (or, with respect to approvals not obtained by the date of
this Certificate, are capable of being obtained within time periods consistent
with the projected completion dates of the Improvements). Copies of those
Approvals that have been obtained as of the date hereof and applications for
those Approvals that are pending as of the date hereof are enclosed.
 
 
Exhibit F - Page 2

--------------------------------------------------------------------------------

 
 

  Issuing Agency Date Issued Building Permit      Certificate of Occupancy     
Special Permit     

 
To the best of its professional knowledge, Architect states to Lender that there
are no pending amendments or modifications of any laws, ordinances, regulations
or permits relating to the Improvements.
 
To the best of its professional knowledge, Architect states to Lender that the
Improvements shown on the Plans and Specifications will comply with applicable
requirements of the applicable land use, zoning and building laws and ordinances
which are in effect as of the date hereof.
 
To the best of its professional knowledge, Architect further states to Lender
that (a) there will be sufficient access and egress to and from the Land and the
Improvements for their use for their intended purposes, and (b) all utilities
(including, if applicable, electric, gas, telephone, water and sewer services)
necessary to service the Improvements are available to be delivered by the
appropriate utility companies directly to the Property.
 
The Construction Schedule referenced in the Building Loan Agreement, a copy of
which is enclosed, establishing a projected timetable for completion of the
Improvements, appears realistic and, to the best of its professional experience,
Architect believes that such schedule can be adhered to.
 
Architect understands that as additional security for the Loan, Borrower has
assigned their interests under the Contract and in and to the Plans and
Specifications to Lender pursuant to that certain Assignment of Agreements,
Permits and Contracts made by Borrower to Lender dated as of December 26, 2007,
and Architect hereby consents to such assignment. Architect acknowledges that
Lender shall not be obligated to perform or discharge, nor has Lender undertaken
to perform or discharge, any of the obligations of Borrower under the Contract
and that so long as no Event of Default exists under the Building Loan Agreement
or the Project Loan Agreement or the Contract, Borrower shall have the right to
enjoy and utilize the rights and privileges of the contracting party under the
Contract.
 
 
Exhibit F - Page 3

--------------------------------------------------------------------------------

 
 
Architect agrees that from and alter the occurrence and during the continuance
of an Event of Default (as defined in the Building Loan Agreement) by Borrower
under any of the Loan Documents, Architect will, at Lender's request, continue
performance on Lender's behalf under the Contract for all services rendered or
to he rendered for the benefit of Lender, its nominee, wholly owned subsidiary
or assign(s), provided that Lender shall pay Architect for all work and services
rendered pursuant to the Contract, whether prior to or subsequent to such
request, for which Architect has not otherwise received payment. Nevertheless,
the time periods set forth in the Contract for the performance by owner of its
obligations thereunder shall be deemed extended by the period of time necessary
to allow Lender to obtain possession of the Property in the manner Lender
decides pursuant to its remedies under the Loan Documents.
 
Architect hereby further agrees that if, at any time, Lender or its designee
shall become the owner of the Property or otherwise requires the use of the
Plans and Specifications in connection with the Property, Lender shall have the
right to use the Plans and Specifications, together with any and all
modifications thereof (including any additions, enlargements or extensions
thereof) without any additional cost or expense, provided the scope of the
project has not been substantively altered (should substantial changes to the
scope or nature of the project be required by Lender, compensation of Architect
shall be adjusted by mutual consent), other than payment of any balance and
other sums that may be due or owing to Architect by Borrower for the preparation
of the Plans and Specifications pursuant and subject to the terms of the
Contract.
 
Architect's statements in this letter have been made to the best of Architect's
knowledge and based upon Architect's performance of its service in accordance
with the standards of care and skill of Architect's profession in the
jurisdiction in which the Property is located for building projects of the scope
and quality of the Improvements. This letter is being issued for the benefit of
Lender, Lenders and their respective successors and assigns, in connection with
the disbursements for the construction of the Improvements as contemplated by
the Building Loan Agreement and the Project Loan Agreement and the other Loan
Documents referenced therein, and any lender refinancing the Loan evidenced by
the Loan Documents, and does not alter or increase the term, obligations or
liabilities of the undersigned to Borrower or Lender and/or Lenders or their
respective successor's and assigns under the Contract. No other party may rely
thereon.
 
 
Exhibit F - Page 4

--------------------------------------------------------------------------------

 
 
The provisions set forth in this letter shall be binding upon Architect and
Architect's successors and assigns and shall inure to the benefit of Lender and
Lenders and their successors and assigns, but to no other party.
 

            a                              By:              Name:         
Title:   

 
 
Exhibit F - Page 5

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Plans and Specifications
 
 
Exhibit F - Page 6

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2
 
ARCHITECT'S COMPLETION CERTIFICATE
 
[Letterhead of Borrower's Architect]
 
_________________, 200_
 
Bear Stearns Commercial Mortgage, Inc. 383 Madison Avenue
New York, New York 10179
 
Re:           Atlantic Avenue Self-Storage,
3319 Atlantic Avenue, Brooklyn, New York
 
Ladies and Gentlemen:
 
The undersigned ("Architect") understands that Bear Stearns Commercial Mortgage,
Inc., a New York corporation ("Lender") has made a loan (the "Loan") to Acadia
Atlantic Avenue LLC, a Delaware limited liability company ("Borrower"), which
Loan, among other things, was used to finance construction and renovation by
Borrower of the improvements (the "Improvements") on the premises known as
Atlantic Avenue Self-Storage, 3319 Atlantic Avenue, Brooklyn, New York (the
"Land") and was advanced pursuant to that certain Building Loan Agreement (the
"Building Loan Agreement") and that certain Project Loan Agreement, each entered
into by Lender and Borrower and each dated as of December 26, 2007. Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Building Loan Agreement.
 
Architect prepared certain Plans and Specifications in connection with the
construction and renovation of the Improvements. In addition, Architect has been
engaged to act as the architect for the Improvements and such engagement has
been confirmed by that certain Professional Services Authorization between
Borrower and Architect dated as of March 16 2007 (the "Contract").
 
Based on its on-site observation of the Improvements pursuant to the Contract,
to the date of this Certificate, to its best professional knowledge, Architect
states to Lender that (a) except as the same relates to Punch List Items (as
hereinafter defined), the Improvements and their contemplated uses, as
identified to Architect by Borrower (that is, as a) are in accordance with the
Plans and Specifications and comply with applicable building codes and all other
similar or necessary governmental rules, laws and regulations relating to their
design and engineering, to the extent applicable and in effect as of the date
hereof, and (b) a [permanent[ [temporary] certificate of occupancy for the
Property, and all building permits and other approvals (collectively, the
"Approvals") required for the construction and renovation of the Improvements in
accordance with the Plans and Specifications have been obtained and paid for and
are in full force and effect.
 
 
Exhibit F - Page 7

--------------------------------------------------------------------------------

 
 
To the best of its professional knowledge, there is (and after the completion of
the Punch List Items will be) sufficient access and egress to and from the Land
and the Improvements for their use for their intended purposes.
 
Architect hereby states to the best of its professional knowledge to Lender that
subject only to the completion of the Punch List Items, the Improvements have
been completed in accordance with the Plans and Specifications. The term "Punch
List Items" shall mean the work set forth on Exhibit 1 attached hereto.
 
This letter has been required in connection with the Lender's above referenced
Loans made to Borrower. It is given for the benefit of Lender, its successors
and assigns, and no other party may rely thereon.
 
The statements contained in this letter are an expression of the undersigned's
professional opinion, are made to the best of the undersigned's knowledge,
information and belief, and are based on the undersigned's performance of
services under the Contract in accordance with generally accepted standards of
professional practice. Accordingly, such statements do not constitute a guaranty
or warranty of any sort.
 
Signed this__________day of_______________, 200_.
 

  By:              Name:          Title:   

 


 
By signing below, ____________hereby estimates, to the best of its professional
knowledge, that the cost to complete the Punch List Items will not exceed $  in
the aggregate and such work shall be limited to site work, interior finishes,
mechanical adjustments, landscaping and decorative work. If the completion of
the Punch List Items is diligently pursued, completion of all Punch List Items
is expected within_______ (__ ) months after the date hereof.
 

     
[Construction Manager]
                                  By:              Name:          Title:   

 
 
Exhibit F - Page 8

--------------------------------------------------------------------------------

 
 
Exhibit 1 to Architect's Completion Certificate
 
Punch List Items
 
 
Exhibit F - Page 9

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
GENERAL CONTRACTOR'S CERTIFICATE
 
[Letterhead of General Contractor]
 
December_________, 2007
 
Bear Stearns Commercial Mortgage, Inc. 383 Madison Avenue
New York, New York 10179
 
Re:           Property Address: 3319 Atlantic Avenue, Brooklyn, New York
                Project Name:                             Atlantic Avenue
Self-Storage
Change Order Amount: Two Percent (2%) of Contract Amount Aggregate Change Order
Amount: $250,000.00
 
Ladies and Gentlemen:
 
The undersigned general contractor, Designline Construction Services, Inc.
("GC"), understands that Bear Stearns Commercial Mortgage, Inc. ("Lender") has
made a loan (the "Loan") to Acadia Atlantic Avenue LLC, a Delaware limited
liability company ("Borrower"), which Loan, among other things, will be used to
finance construction and renovation by Borrower of the improvements (the
"Improvements") on the premises known at Atlantic Avenue Self-Storage, 3319
Atlantic Avenue, Brooklyn, New York and will be advanced pursuant to that
certain Building Loan Agreement (the "Building Loan Agreement") and.that certain
Project Loan Agreement (the "Project Loan Agreement"), each entered into by
Lender and Borrower and each dated as of December 26, 2007. GC has been engaged
by Borrower to act as general contractor in connection with the construction and
renovation of the Improvements as contemplated by those certain plans and
specifications (the "Plans and Specifications") prepared by Butz Witbern, Ltd.,
as architect (the "Architect") and such engagement of GC has been confirmed by
that certain Standard Form of Agreement between Owner and Contractor (Where the
basis for payment is a STIPULATED SUM), dated as of October 18, 2007, (including
the Conditions, if ally, attached thereto, the "Contract"), a true and complete
copy of which is attached hereto.
 
1.           GC represents and warrants to Lender as follows:
 
(i)           GC has reviewed and agreed to the Plans and Specifications for the
Improvements, as defined in the Building Loan Agreement, and the Plans and
Specifications have been approved by GC;
 
(ii)           all building permits required for the construction of the
Improvements in accordance with the Plans and Specifications have been obtained;
 
 
Exhibit G - Page 1

--------------------------------------------------------------------------------

 
 
(iii)           there are no liens in connection with the Improvements in favor
of GC or any contractor or subcontractor hired by GC or Borrower, who has
performed work and/or supplied labor and/or materials, for the work in
connection with the Improvements, for the work performed by GC or such
contractor or subcontractor or for the labor and/or materials supplied by GC or
such contractor or subcontractor except for such work or labor and/or materials
for which payment thereof is requested; and
 
(iv)           GC has not sent or received any notice of default or any notice
for the purpose of terminating the Contract, and there is no existing
circumstance or event which, but for the lapse of time or otherwise, would
constitute a default by GC or Borrower under the Contract.
 
In addition, GC hereby agrees with Lender as follows:
 
1.            GC shall not agree to any amendment, modification, release or
discharge (in whole or in part) of the Contract, nor waive or claim any waiver
in any respect of any provision thereof, without first obtaining the prior
written consent of Lender, and no such amendment, modification, release,
discharge or waiver, without such consent, shall be binding upon Lender.
 
2.            GC shall send to Lender copies of all notices of default sent by
GC to Borrower or by Borrower to GC pursuant to the Contract and no such notice
shall be effective for any purpose unless and until a copy thereof shall have
been received by Lender.
 
3.            If Borrower shall default under the Contract, GC shall not
exercise any remedies, including, but not limited to, any right to terminate the
Contract.
 
4.            If Borrower defaults under the Loan Documents (as defined in the
Building Loan Agreement), or if there is a foreclosure of any mortgage securing
payment of the Loan, or if Borrower becomes insolvent, at the election and
option of Lender by notice from Lender to GC, either (i) GC will complete its
obligations under the Contract with respect to the construction of the
Improvements as set forth in the Plans and Specifications for the benefit of
Lender, its nominee, wholly owned subsidiary or assign(s), or (ii) the Contract
shall terminate and at Lender's election GC shall immediately assign all of its
rights under the subcontracts to Lender. hi the event that Lender elects to have
GC continue performance on Lender's behalf under the Contract, the time periods
set forth in the Contract for performance by owner of its obligations thereunder
shall be deemed extended by the period of time necessary to allow Lender to
obtain possession of the Property in the manner Lender decides pursuant to its
remedies under the Loan Documents.
 
5.            GC further agrees that it shall not perform work pursuant to any
change order which will result in a change in the contract price in excess of
the change order amount, nor pursuant to any such change order which, together
with the aggregate of change orders theretofore executed between the Borrower
and GC, excluding those theretofore specifically approved by Lender, will result
in an increase or decrease in such price in excess of the aggregate change order
amount, unless in either case GC shall have received Lender's specific written
approval of such change order.
 
 
Exhibig G - Page 2

--------------------------------------------------------------------------------

 
 
6.            In the event any of the proceeds of the Loan are disbursed
directly to GC, GC shall receive any such advances and shall hold the right to
receive the same as a trust fund for the purpose of paying the costs of the
Improvements as set forth in the Plans and Specifications and will apply the
same first to such payment before using any part thereof for any other purpose.
 
7.            GC hereby acknowledges and consents to that certain Assignment of
Agreements, Permits and Contracts dated as of December 26, 2007, by Borrower to
Lender, which assigns all of Borrower's rights under the Contract. In the event
Lender, its nominee, wholly owned subsidiary, successors) or assign(s) (the
"Successor"), succeeds to the rights of Borrower under the Contract, then, at
the request of the Successor, and upon the Successor's written agreement to
accept GC's attornment, GC shall attorn and shall promptly execute and deliver
any instalment the Successor may reasonably require to evidence such attornment.
Upon such attornment, the Contract shall continue in full force and effect as if
it were a direct agreement between the Successor and GC.
 
8.            GC shall send all notices to Lender, as required by this letter,
to the address of Lender set forth above by registered or certified mail, return
receipt requested (or at such other address as Lender shall specify in writing
from time to time).
 
9.            The person executing this letter on behalf of GC hereby certifies
that he or she has the authority to do so and that GC has full authority under
all applicable state and local laws and regulations to perform all of its
obligations under the Contract in accordance with the terms thereof.
 
10.          The provisions set forth in this letter shall be binding upon GC
and GC's successors and assigns and shall inure to the benefit of Lender and
their successors and assigns.
 
 

 
Very truly yours,
           
DESIGNLINE CONSTRUCTION SERVICES, INC.
                    By:          Name:        Title:   

 
 
Exhibit G - Page 3

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF PERFORMANCE LETTER
 
[Letterhead of Major Contractor]
 
____________, 200__
 
Bear Stearns Commercial Mortgage, Inc. 383 Madison Avenue
 
New York, New York 10179
 
Re:            Property Address: 3319 Atlantic Avenue, Brooklyn, New York
Project Name:                            Atlantic Avenue Self-Storage
Change Order Amount: Two Percent (2%) of Contract Amount
 
Ladies and Gentlemen:
 
The undersigned, a contractor ("Contractor") on the captioned project (the
"Project"), understands that Bear Stearns Commercial Mortgage, Inc. ("Lender")
has made a loan (the "Loan") to Acadia Atlantic Avenue LLC ("Borrower"), which
Loan, among other things, will be used to finance construction and renovation by
Borrower of the improvements (the "improvements") at the Project and will be
advanced pursuant to that certain Building Loan Agreement (the "Building Loan
Agreement") and that certain Project Loan Agreement (the "Project Loan
Agreement"), each entered into by Lender and Borrower and each dated as of
December 26, 2007. Attached hereto is a true and complete copy of our agreement
with Borrower, dated as of, 200, to constrict and/or renovate a portion of the
 
Improvements (including the Conditions attached thereto, the "Contract").
 
l .           Contractor represents and warrants to Lender as follows:
 
(i)           to the best of Contractor's knowledge, there are no liens in
connection with the Improvements in favor of Contractor or any subcontractor
hired by Contractor who has performed work and/or supplied labor and/or
materials, for the work performed by Contractor or such subcontractor or for the
labor and/or materials supplied by Contractor or such subcontractor, except for
such work or labor and/or materials For which payment thereof is requested; and
 
(ii)           Contractor has not sent or received any notice of default or any
notice for the purpose of terminating the Contract, and to the best of
Contractor's knowledge, there is no existing circumstance or event which, but
for the lapse of time or otherwise, would constitute a default by Borrower under
the Contract.
 
 
Exhibit H - Page 1

--------------------------------------------------------------------------------

 
 
In addition, Contractor hereby agrees with Lender as follows:
 
1.            Contractor shall not agree to any amendment, modification, release
or discharge (in whole or in part) of the Contract, nor waive or claim any
waiver in any respect of any provision thereof, without first obtaining the
prior written consent of Lender, and no such amendment, modification, release,
discharge or waiver, without such consent, shall be binding upon Lender.
 
2.            Contractor shall send to Lender copies of all notices of default
sent by Contractor to Borrower or by Borrower to Contractor pursuant to the
Contract and no such notice shall be effective for any purpose unless and until
a copy thereof shall have been received by Lender.
 
3.            If Borrower shall default under the Contract, Contractor shall not
exercise any remedies, including, but not limited to, any right to terminate the
Contract, until and unless Contractor shall give notice of intention to do so to
Lender, and Lender shall fail to either  (i)     remedy the default of Borrower
within thirty (30) days after receipt of such notice or (ii)  deliver within
such thirty (30) day period to Contractor an undertaking to remedy such default
at the cost and expense of Lender and thereafter diligently pursue such remedy.
 
4.             If Borrower defaults under the Loan Documents (as defined in the
Building Loan Agreement), or if there is a foreclosure of any mortgage securing
payment of the Loan, or if Borrower becomes insolvent, at the election and
option of Lender by notice from Lender to Contractor, either (i) Contractor will
complete its obligations under the Contract with respect to the construction of
the Improvements for the benefit of Lender, its nominee, wholly owned subsidiary
or assign(s), [if the Contractor is not an Affiliate of Borrower, provided that,
Lender shall pay Contractor for all work and services rendered, pursuant to the
Contract whether prior to or subsequent to such election, for which Contractor
has not otherwise received payment,] or (ii) the Contract shall terminate and at
Lender's election Contractor shall immediately assign all of its rights under
the subcontracts to Lender. In the event that Lender elects to have Contractor
continue performance on Lender's behalf under the Contract, the time periods set
forth in the Contract for performance by owner of its obligations thereunder
shall be deemed extended by the period of time necessary to allow Lender to
obtain possession of the Property in the manner Lender decides pursuant to its
remedies under the Loan Documents.
 
5.             Contractor further agrees that it shall not perform work pursuant
to any change order that will result in a change in the contract price in excess
of the change order amount, unless Contractor shall have received specific
written approval of such change order from Lender or Lender's consulting
engineer.
 
6.             In the event any of the proceeds of the Loan are disbursed
directly to Contractor, Contractor shall receive any such advances and shall
hold the right to receive the same as a trust fund for the purpose of paying the
costs of the Improvements as set forth in the Plans and Specifications and will
apply the same first to such payment before using any part thereof for any other
purpose.
 
7.            Contractor hereby acknowledges and consents to that certain
Assignment of Agreements, Permits and Contracts dated as of December 26, 2007,
by Borrower to Lender, which assigns all of Borrower's rights under the
Contract. In the event Lender, its nominee, its wholly owned subsidiary,
successor(s) or assign(s) (the "Successor") succeeds to the rights of Borrower
under the Contract, then, at the request of the Successor, and upon the
Successor's written agreement to accept Contractor's attornment, Contractor
shall attorn and shall promptly execute and deliver any instrument the Successor
may reasonably require to evidence such attornment, Upon such attornment, the
Contract shall continue in full force and effect as if it were a direct
agreement between the Successor and Contractor.
 
 
Exhibit H - Page 2

--------------------------------------------------------------------------------

 
 
8.            Contractor shall send all notices to Lender, as required by this
letter, to the address of Lender set forth above by registered or certified
mail, return receipt requested (or at such other address as Lender shall specify
in writing from time to time).
 
9.            The person executing this letter on behalf of Contractor hereby
certifies that he or she has the authority to do so and that Contractor has full
authority under all state and local laws and regulations to perform all of its
obligations under the Contract in accordance with the terms thereof.
 
10.            The provisions set forth in this letter shall be binding upon
Contractor and Contractor's successors and assigns and shall inure to the
benefit of Lender and Lender's successors and assigns.
 

 
Very truly yours,
           
 
                    By:          Name:        Title:   

 
 
Exhibit H - Page 3

--------------------------------------------------------------------------------

 
 
EXHIBIT I

FORM OF ANTICIPATED COST REPORT
 
[Attached]
 
 
Exhibit I - Page 1

--------------------------------------------------------------------------------

 
 
EXHIBIT J

FORM OF
LIEN WAIVER
 
THIS WAIVER OF LIEN dated as of_____________, 200_____,is made
by _______________, a having an office at_________________("Contractor"), to and
for the benefit of ACRS, INC, a New York corporation, having an office at c\o
Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York
10605 ("Construction Manager"), ACADIA ATLANTIC AVENUE LLC, a Delaware limited
liability company, having its principal place of business at clo Acadia Realty
Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605
("Owner"), and BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation
("Lender"), having an address at 383 Madison Avenue, New York, New York 10179,
pursuant to that certain Trade Contract dated as of______________, 200_, between
Contractor and [Construction Manager] [Owner] (as amended and supplemented from
time to time, the "Contract"). [Words and phrases defined in that certain
Standard Form of Agreement between Owner and Construction Manager where
Construction Manager is NOT a Constructor dated as of [____________________],
between Construction Manager and Owner, as amended and supplemented from time to
time, shall have the same meanings in this instrument.] [Words and phrases
defined in the Contract shall have the same meanings in this instrument.]
 
This waiver of lien is given in connection with the construction of the Project
and the payment to Contractor of sums in the amount of $_________, requisitioned
by Contractor pursuant to its Requisition No.__________dated_________, 200__
(the "Requisition") for Work supplied, furnished, or performed for the Project
to the date of the Requisition.
 
For the benefit of Construction Manager, Owner and Lender, Contractor does
hereby certify and acknowledge that:
 
1.           Contractor has supplied [Construction Manager] [Owner] with a list
of all subcontractors of Contractor supplying, furnishing, or performing Work or
services, or furnishing materials or equipment, for the Project, and that such
list is true and complete as of the date of the Requisition;
 
2.           Contractor has received all sums due and owing to Contractor, other
than sums (if any) withheld by [Construction Manager] [Owner] pursuant to the
Contract, for Work, materials and equipment performed, furnished, or supplied
for the Project to the date of the Requisition immediately prior to the
Requisition (the "Prior Requisition Date");
 
3.           In consideration of such payment, Contractor (for itself and its
subcontractors and their respective successors and assigns) does hereby forever
release and waive any and all rights, claims and demands which Contractor has,
or may have, to file any lien or notice of lien against the Project or any
property of Construction Manager or Owner, on account of, or deriving from,
Work, materials and/or equipment supplied, furnished and/or performed for the
Project to the Prior Requisition Date; and
 
 
Exhibit J

--------------------------------------------------------------------------------

 
 
4. Contractor hereby agrees to indemnify and hold harmless Construction Manager,
Owner and Lender from and against any and all rights, claims and demands of any
of Contractor's subcontractors on account of, or deriving from, Work, materials
and/or equipment supplied, furnished and/or performed by any of them for the
Project to the Prior Requisition Date.
 
The following amounts are true and accurate as of the date hereof:
 

 
Original Contract Amount:
  $       
Change Order Amount:
  $       
Adjusted Contract Amount to Date:
  $       
Amount of Work Done to Date:
  $       
Retainage Amount Not Yet Due:
  $       
Net Amount Due to Date:
  $                   
Total Payments Received to Date:
  $     

 
IN WITNESS WHEREOF, Contractor has caused this Waiver of Lien to be duly
executed, and the seal of Contractor to be affixed, as of the date of the
Requisition, by the undersigned officer of Contractor, who is duly authorized to
do so.
 

 
 
                    By:          Name:        Title:   

 
Subscribed and sworn to before
me this________day of ________, 200___.
 
________________________________________
Notary Public
 
 
Exhibit J

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
FORM OF INSOLVENCY OPINION - TO BE DELIVERED UPON COMPLETION
 
December ____, 2007
 
Bear Stearns Commercial Mortgage, Inc.
383 Madison Avenue
New York, NY 10179
 
Re:           $11,229,260.33 Building Loan and $4,920,739.67 Project Loan
(collectively the "Loan"), made as of December ___, 2007, by Bear Stearns
Commercial Mortgage, Inc. (the "Lender") to Acadia Atlantic Avenue LLC, a 
Delaware limited liability company (the "Borrower")
 
Ladies and Gentlemen:
 
We have acted as special counsel to the Borrower in connection with the Loan. We
understand that the Lender has made the final advances under that certain
Building Loan Agreement and the certain Project Loan Agreement, each between the
Lender and Borrower, and, in connection therewith, the Guaranty of Completion
from Guarantor (as hereinafter defined) in favor of Lender has been discharged
(collectively the "Final Advance"). The Borrower has requested that we deliver
this opinion letter to you and we understand that the Lender will rely on this
opinion in making the Final Advance.
 
The members of the Borrower are Acadia 3319 Atlantic Avenue, LLC, a Delaware
limited liability company (the "Managing Member"), that owns 66.67% of the
membership interests in the Borrower and Slayton Properties Atlantic LLC, a New
York limited liability company ("Slayton") that owns 33.33% of the membership
interests in the Borrower. The sole member of the Managing Member is Acadia
Strategic Opportunity Fund II, LLC, a Delaware limited liability company
("Acadia Strategic").
 
The Property (as hereinafter defined) will be managed by Post Management, LLC, a
Delaware limited liability company (the "Property Manager", and together with
Acadia Strategic, sometimes collectively referred to herein as the "Guarantor").
 
I.           OPINION REQUESTED
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 4
 
In connection with the Final Advance, we have been requested and authorized by
Borrower to render an opinion on whether, in the event that any one or more of
the Managing Member, Acadia Strategic or Property Manager (each, a "Relevant
Entity" and collectively, the "Relevant Entities") were to be a debtor or debtor
acting as a debtor-in-possession in a case under 11 U.S.C. Section 101 et seq.
(the "Bankruptcy Code"), under present reported decisional authority and
statutes applicable to federal bankruptcy cases, in a properly presented and
competently argued case, a United States Bankruptcy Court or other United States
court exercising jurisdiction of such case under the Bankruptcy Code (a
"Bankruptcy Court") would disregard the separate existence of the Borrower and
order substantive consolidation under the Bankruptcy Code of the assets and
liabilities of Borrower with the assets and liabilities of one or more of such
Relevant Entities and treat such assets and liabilities as though Borrower and
such Relevant Entity or Relevant Entities were one entity (a "Substantive
Consolidation").
 
II. ASSUMPTIONS
 
Our opinion herein is expressly predicated on the assumption that a party in
interest or Lender or other holder(s) of the Loan would, within any and all
applicable time limitations set forth in the Bankruptcy Code, the Federal Rules
of Bankruptcy Procedure, and any applicable local rules, (a) object to any
written motion or other formal proceeding in Bankruptcy Court seeking a
Substantive Consolidation, and (b) competently brief and argue such objection.
 
In rendering this opinion, we have reviewed the documents evidencing and
relating to the Loan (as listed and identified on Schedule l hereto, the "Loan
Documents"), and the Borrower's organizational documents (the "Organizational
Documents", as listed on Schedule 1 attached hereto), and certificates or good
standing for Borrower. As to matters of fact, we have relied, with your
acknowledgement and without any independent confirmation, investigation, or
inquiry, upon the representations, warranties and covenants contained in the
Loan Documents and the Organizational Documents of Borrower in all material
respects insofar as they are material to the separateness of the Borrower. As to
matters of faet, we also have reviewed, and with your acknowledgement and
without any independent confirmation, investigation or inquiry, relied upon the
representations made by Borrower and the certifications of the Relevant
Entities, in the Certificate annexed hereto as Exhibit A and incorporated herein
(the "Certificate") in all material respects insofar as they are material to the
separateness of the Borrower. We have further assumed that such statements,
representations and warranties are true and accurate in all respects material to
Borrower's separateness, and that such covenants will, to the extent they regard
the future, be kept, observed and otherwise performed in all respects material
to Borrower's separateness, until the Loan is paid in full and the lien and
security interests of the Building Loan Leasehold Mortgage, and the other Loan
Documents are discharged. We have no actual knowledge of any facts indicating
that any such statements, representations, or warranties are Use or misleading
or that our reliance thereon would be unreasonable. Notwithstanding anything to
the contrary in this Opinion or the Certificate, we have not assumed that the
Borrower: (i) will remain solvent, be able to pay its debts as they become due,
or be adequately capitalized, (ii) will not become a debtor under the Bankruptcy
Code or otherwise subject to bankruptcy proceedings, or (iii) will make any
payment or discharge any obligation to the extent that Borrower does not have
access to available funds that enable it to do so.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 5
 
Additionally, in rendering this opinion, we have assumed, to the extent material
to Borrower's separateness, the authenticity of all documents submitted to us as
originals, the genuineness of all signatures, the legal capacity of natural
persons, and the conforming to the originals of all documents submitted to us as
copies and the authenticity of the originals thereto. We have assumed, to the
extent material to Borrower's separateness, that all parties had the corporate,
partnership or limited liability company power and authority, as the case may
be, to enter into and perform all obligations under all such documents, and, as
to such parties, we also have assumed, to the extent material to Borrower's
separateness, the due authorization by all requisite corporate, partnership and
limited liability company action, and the due execution and delivery, and
validity, binding effect and enforceability of such documents, except as
enforceability may be limited by (i) bankruptcy, insolvency or other similar
laws affecting the rights of creditors generally, and (ii) general principles of
equity (regardless of whether considered in a proceeding in equity or at law)
(such limitations, collectively referred to as the "Insolvency Exception"),
provided, however, that our recitation of the Insolvency Exception herein is not
intended to and does not alter or provide a defense to our opinion set forth in
this opinion.
 
We have also assumed for purposes of this opinion that the facts outlined below,
all of which are reflected in written agreements and instruments executed in
connection with the transactions described herein, upon which facts we rely, are
now and will remain accurate in all material respects insofar as they are
material to the separateness of Borrower.
 
1.            The Borrower is a limited liability company organized on December
8, 2006 and validly existing under the laws of the State of Delaware.
 
2.            The sole member of the Borrower is the Managing Member.
 
3.            Borrower's Operating Agreement, dated as of December 8, 2006
("Borrower's LLC Agreement") provides that Borrower's purposes shall be the
acquisition, redevelopment, ownership, operation, management, leasing and
financing of 3319 Atlantic Avenue, Brooklyn, New York (the "Property") and to
perform such other activities as may be necessary, incidental or appropriate in
connection therewith and to engage in any lawful act or activity and to exercise
any powers permitted to limited liability companies organized under the laws of
the State of Delaware that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above-mentioned purposes.
 
4.            The Loan Documents include certain obligations for which Lender
has recourse to Borrower under certain limited circumstances as set forth more
particularly therein (the "Recourse Obligations").
 
5.            To the extent material to Borrower's separateness, Borrower will
comply with its obligations under the Borrower's LLC Agreement and the Loan
Documents which are material for the purposes of this opinion, including without
limitation, the requirement that, until the Loan is paid in full, Borrower shall
observe the separateness criteria, as contained therein.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 6

6.            To the extent material to Borrower's separateness, the provisions
of the Loan Documents which are material for purposes of this opinion, including
without limitation the separateness warranties and covenants contained herein,
will not be changed from and after the date hereof.
 
7.            Lender has reasonably relied on, among other things, Borrower's
separateness from each of the Relevant Entities in making the Final Advance.
 
8.            Lender would suffer prejudice from, or be harmed by, a Substantive
Consolidation.
 
9.            Neither Borrower nor any Relevant Entity will engage in any type
of fraudulent activity with respect to any matter that is material for purposes
of this opinion.
 
10.            Except as set forth in the Loan Documents, none of the Relevant
Entities will hold its credit out as available to pay the debts of Borrower or
pay the debts of Borrower or commingle its assets with those of the Borrower.
 
III. LEGAL BACKGROUND
 
Substantive Consolidation Generally
 
Substantive consolidation is an equitable doctrine that permits a bankruptcy
court, in appropriate circumstances, to disregard the legal separateness of a
debtor and a related but distinct legal entity, which may or may not itself be a
debtor in bankruptcy, and to merge their respective assets and liabilities for
bankruptcy purposes. Substantive consolidation typically results in the pooling
of liabilities and assets of the entities to be consolidated, the satisfaction
of liabilities from the resultant common fund of assets, and the elimination of
all duplicate and inter-entity claims. E.g., Union Sav. Batik v. Augie/Restivo
Baking Co. (In re Augie/Restivo Baking Co.), 860 F.2d 515, 518 (2nd Cir. 1988)
(citing 5 Collier on Bankruptcy § 1100.06, at 1100-32 n.l (L. King ed. 15th ed.
1988)); In re Ltd. Gaining of Ain., Inc., 228 B.R. 275, 286 (Bankr. N.D. Okla.
1998); In re Standard Brands Paint Co., 154 B.R. 563, 569 (Bankr. C.D. Cal.
1993). Substantive consolidation being an equitable remedy, however, its exact
consequences vary from case to case. E.g. Moran v. Hong Kong & Shanghai Banking
Corp. (In re Deltacoip, Ina), 179 B.R. 773, 777 (Bankr. S.D.N.Y. 1995) (noting
that court is afforded great deal of discretion in constructing consolidation
order and retains the power to order less than complete consolidation) (citing
cases); 2 Collier on Bankruptcy P,105.09[2], at 105-88 - 105-89 (15th ed. rev.
2002) (stating that substantive consolidation cases are factually specific and
must be decided on a case-by-case basis).
 
Because the entities sought to be consolidated frequently will have different
debt-to-asset ratios, substantive consolidation usually redistributes wealth
among the entities' creditors. E.g., Eastgroup Props. v. S. Motel Assn, Ltd.,
935 F.2d 245, 248 (11th Cir. 1991) (quoting Drabkin v. Midland-Ross Co. (In re
Auto-Train Corp.), 810 F.2nd 270, 276 (D.C. Cir. 1987)); In re Ltd. Gaining, 228
B.R. at 286-287. Thus, as courts have emphasized repeatedly, consolidation
vitally affects parties' substantive rights and should be used only sparingly
after careful scrutiny of the evidence. E.g., FDIC v. Colonial Realty Corp., 966
F.2d 57, 61 (2nd Cir. 1992) (quoting Chem. Bank N.Y. Trust Co. v. Kheel, 369
F.2d 845, 847 (2nd Cir. 1966)); In re Ltd. Gaming, 228 B.R. at 287. Some court
decisions, however, have noted a "modern" or "liberal" trend toward allowing
substantive consolidation. E.g. Eustgroup, 935 F.2d at 248-49 &.n.10 (citing
cases); In re Walnut Equip. Leasing to., Inc., No. 97-19699-DWS, 1999 W1.
288651, at *3 n.9 (Bankr. E.D. Pa. May 4, 1999); In re Bonham, 226 B.R. 56, 83
(Bankr. D. Alaska 1998), zd `d, 229 F.3d 750 (9th Cir. 2000).
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 7
 
Substantive consolidation is analogous to the non-bankruptcy-law remedy of
"piercing the corporate veil," which permits a plaintiff to disregard the
corporate entity when necessary to prevent fraud or to enforce a paramount
equity. In fact, early cases applied a test for substantive consolidation that
was virtually identical to the test for piercing the corporate veil. In re
Standard Brands, 154 B.R. at 567 (citing cases). Substantive consolidation was
accomplished in early cases by finding that the entity with which consolidation
was sought was the "alter-ego" or an "instrumentality" of the debtor which was
used by the debtor to hinder, delay or otherwise defraud creditors. E.g., Mantle
Indus., Inc. v. Gerstel, 232 F.2d 294, 297 (5th Cir. 1956) (citing Fish v. East,
114 F.2d 177, 191 (10th Cir. 1940)).
 
Although in early substantive consolidation cases courts looked to state
corporate veil-piercing law for guidance, modern courts have increasingly looked
to a growing body of federal common-law opinions decided under federal
bankruptcy law. E.g., Eastgroup; In re Augie/Restivo Baking Co. Ltd., supra; In
re Auto-Train, supra; In re Cont 7 Vending Machine Corp., 517 F.2d 997 (2nd Cir.
1975); In re Flora Mir Candy Corp., 432 F.2nd 1060 (2nd Cir. 1970); Kheel,
supra; Soviero v. Franklin Nat '1 Bank, 328 F.2d 446 (2nd Cir. 1964); Stone v.
Eacho (In re Tip Top Tailors, Inc.), 127 F.2d 284 (4th Cir.), cert. denied, 317
U.S. 635 (1942). But see In re Al/co Mining, Inc., 278 B.R. 586 (Bankr. M.D.
Fla. 2002) (basing. substantive consolidation on alter-ego theory); In re Moran
Pipe & Supply Co., Inc., 130 B.R. 588 (Bankr. F.D. Okla. 1991) (same).
Consequently, federal courts rely almost uniformly on the federal common law
instead of on state corporate law in deciding whether or not to substantively
consolidate.
 
Substantive consolidation sounds in equity, and its general purpose is to ensure
the equitable treatment of all creditors, not just a particular plaintiff.
Colonial Realty, 966 F.2d at 61; In re Augie/Restivo, 860 F.2d at 518; In re
Cooper, 147 B.R. 678, 684 (Bankr. D.N.J. 1992); (hut see discussion infra. at
note 2). As a result, substantive consolidation does not require a finding of
fraud or an intent to hinder or delay creditors, but a finding that
consolidation would be more equitable to all parties under the circumstances. In
the Matter of Munford, Inc., 115 B.R. 390, 394 (Bankr. N.D. Ga. 1990); see In re
Tureaud, 59 B.R. 973, 975-76 (N.D. Okla. 1986). While later cases have relaxed
the requirement of fraud in favor, of other factors warranting substantive
consolidation, courts will still pierce the corporate veil to effect a
substantive consolidation if fraud or similar activity is present. E.g., Carte
Blanche (Singapore) Pte., Ltd. v. Diners Club hit 'I. Inc., 2 F.3d 24, 26 (2nd
Cir. 1993) (noting that exceptions to corporate separateness are made "to
prevent fraud or other wrong, or where a parent dominates and controls a
subsidiary"); In re Daily, 107 B.R. 996 (Bankr. D. Haw. 1989), rev 'd on other
grounds, 940 F.2d 1306 (9th Cir. 1991); In re Stop & Go of Am., Inc., 49 B.R.
743 (Bankr. D. Mass. 1985); Walter E. Heller & Co. v. Langenkamp (In re
Tureaud), 45 B.R. 658, 662-63 (Bankr. N.D. Okla. 1985), aff'd, 59 B.R. 973 (N.D.
Okla. 1986). In sum, however, substantive consolidation is different from
piercing the corporate veil. E.g., Colonial Realty, 966 F.2d at 61; In re
Bonham, 226 B,R. at 76-77; Helena Chem. Co. v. Circle Land & Cattle Corp. (In re
Circle Land & Cattle Cotp.), 213 B.R. 870, 874-875 (Bankr. D. Kan. 1997).
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 8
 
While the issue of substantive consolidation typically arises in the context of
an affiliated group of corporations, one or more of which is in bankruptcy, the
doctrine is equally applicable in cases involving non-corporate entities, such
as partnerships and their individual partners. See, e.g., Colonial Realty, 966
F.2d at 60-61 (consolidating estates of general partnership and two of its
general partners) (citing cases); Eastgroup, 935 F.2d at 252 (consolidating
limited partnership with related management corporation); In re Ltd. Gaming, 228
B.R. at 287-88 (confirming liquidating plan which consolidated estates of
limited partnership and its corporate partner); In re Palumbo Family Ltd. P
'ship, 182 B.R. 447, 471 (Bankr. E.D. Va. 1995) (consolidating estates of
limited partnership and individual general partner); Sender v. Buchanan (In re
Hedged-Ines. Assocs., Inc.), 163 B.R. 841, 844, 849-50 (Bankr. D. Colo. 1994)
(finding "no logical reason" why estate of corporate entity, the general partner
of at least two of three related limited partnerships, could not be
substantively consolidated with the consolidated partnership estates), aff'd, 84
F.3d 1286 (10th Cir. 1996); Gill v. Sierra Pac. Constr., Inc. (In re Parkway
Calabasas Ltd.), 89 B.R. 832, 534-35 (Bankr. C.D. Cal. 1988) (consolidating
estates of four limited partnerships and one of their principals), aff'd, 94.9
F.2d 1058 (9th Cir. 1991).1
 
Court's Authority To Grant Substantive Consolidation
 
The authority of a bankruptcy court to substantively consolidate two or more
bankruptcy debtors is well-established. That authority stems both from Section
105 of the Bankruptcy Code, which expressly empowers bankruptcy courts to issue
any order necessary or appropriate to carry out the provisions of the Bankruptcy
Code, and more generally from the bankruptcy court's being a so-called "court of
equity." Colonial Realty, 966 F.2d at 60 (citing Pepper v. Litton, 308 U.S. 295,
304 (1939)); In re Bonham, 226 B.R. at 75; In re Standard Brands, 154 B.R. at
567 (citing cases).
 
Most courts have held that bankruptcy courts also have the power under Section
105 of the Bankruptcy Code to consolidate a bankruptcy debtor with an entity not
in bankruptcy. See, e.g., In re Bonham, 226 B.R. at 75 ("[tIn what appears to be
a slight majority of the cases
 
 

--------------------------------------------------------------------------------

1 A few reported opinions involve substantive consolidation in which at least
one oldie legal entities was a statutory limited liability company See eg., In
re American Ilunicpalienl, Inc., 298 B.R. 152, 155 & ml, 156 (Bankr. M.D. Tenn.
2003) (substantive consolidation was appropriate tier a number of corporations
and three limited liability companies involved in home health care scnvices) In
re Erhrrn is Theatres Circuit, Inc., 281 H.R. 675, 677 & n.l , 078 (Bankr. C.D.
Cal. 2002) (noting that bankruptcy estates of five Califnrnia corporations and
two Delaware limited liability companies, and their affiliates, were
substantively consolidated in confirmed chapter 1 I plan); In rc Summit
Financial Services, Inc., 240 B. R. [05, 108 (Bankr. N.D. Ga. 1999) (three
corporations and one limited liability company substantively consolidated in
involuntary Chapter 7 of financial institutions). "Based on the developtoent of
die vase law with respect to both corporations and partnerships, however, there
does nut appear to be any reason why materially different standards or
principles should apply to an analysis of these [substantive consolidation]
issues as they relate to a limited liability company." 2 Collier on Bankruptcy
P.105.09[1l[c], at 105.87 (15th ed. rev., Release 67. August 1998) (footnote
unfitted). [he similarities between limited liability companies and limited
partnerships suggest that the courts would view the substantive consolidation of
limited partnerships by the same standards as the substantive consolidation of
limited liability companies and corporations. Accordingly, the legal status of
Borrower as a Delaware limited liability conipanydoes not change our
substantive-consolidation analysis herein.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 9


 
which have decided the issue, courts have held that the estate of a non-debtor
can be consolidated into that of a debtor under the appropriate
circumstances."); White v. Creditors Serv. Corp. (In re Creditors Serv. Corp.),
195 B.R. 680, 689 (Bankr. S.D. Ohio 1996); Simon v. New Ctr. Hasp. (Matter of
New Or. Hasp.), 187 B.R 560, 566-67 (E.D. Mich. 1995); Brucaglia v. Manzo (In re
United Stairs Corp.), 176 B.R. 359, 368 (Bankr. D.N.J. 1995); In re Gucci, 174
B.R. 401, 413 (Bankr. S.D.N.Y. 1994) ("[Ijt is not a requirement that all the
entities be debtors."); Munford, 115 B.R. at 396-97 (citing Sampsell v. Imperial
Paper & Color Corp., 313 U.S. 215 (1941)). But see In re Circle Land & Cattle
Corp., 213 Q.R. at 877 (reasoning that because bankruptcy court lacks
subject-matter jurisdiction over non-debtor, it cannot consolidate debtor with
non-debtor); In re Colfor, Inc., No. 96-60306, 1997 WL 605100, at *2 (Bankr.
N.D. Ohio Sept. 4, 1997); In re Julien Co., 120 B.R. 930, 934 (Bankr. W.D. Team.
1990) (questioning bankruptcy court's power under Section 105 to consolidate a
non-debtor); In re Alpha & Omega Realty, Inc., 36 B.R. 416, 417 (Bankr. D. Idaho
1984) (concluding that non-debtor status of entity precluded consolidation). In
this connection, some courts have argued that the consolidation of a debtor with
a non-debtor essentially circumvents the requirements in Section 303 of the
Bankruptcy Code for filing an involuntary bankruptcy petition against the
non-debtor. See In re Circle Land & Cattle Corp., 213 B.R. at 876-77; Morse
Operations, Inc. v. Robins Le-Coca, Inc. (In re Lease-A-Fleet, Inc.), 141 B.R.
869, 875 (Bankr. E.D. Pa. 1992); Goldman v. Haverstraw Assocs. (In re R.H.N.
Realty Corp.), 84 B.R. 356, 358 (Bankr. S.D.N.Y. 1988). Other courts, however,
have rejected this argument. E.g., In re Alico Mining, Inc., 278 B.R. at 588,
589 (rejecting involuntary-bankruptcy limitation, but requiring party seeking
substantive consolidation of debtor with non-debtor to establish debtor nothing
more than alter ego of non-debtor); Matter of Munford, 115 B.R. at 397-398.
 
Standards for Substantive Consolidation
 
The standards for substantive consolidation have evolved exclusively through
case law, not by statute. Although Sections 302 and 1123(a)(5)(C) of the
Bankruptcy Code refer to "consolidation," they do not articulate a legal
standard for substantive consolidation.2 Additionally, Rule 1015(b) of the
Federal Rules of Bankruptcy Procedure expressly permits the "joint
administration" of separate debtors' estates, but the Official Advisory
Committee Note to Rule 1015(b) makes it clear that Rule 1015(b) has nothing to
do with substantive consolidation, In re Bonham, 226 B.R. at 76.
 
In determining whether substantive consolidation is appropriate, courts have
assayed a multitude of factors in lieu of applying a rigid, bright-line test.
These factors are as follows:
 
(a)            Common Ownership or Control.
 
Common ownership or control of the debtor and the entities sought to be
consolidated increases the likelihood of consolidation, but will not by itself
result in consolidation. E.g.,
 

--------------------------------------------------------------------------------

2 Though a provision for merger or consolidation of the debtor with one or nmre
persons may he a permissible means for the mandatory adequate implementation of
a chapter 11 plan. 11 U.S.C. § 1123(a)(5)(C), the there inclusion of a
substantive-consolidation provision in a chapter 11 plan does not automatically
mean that such a provision will be or can be automatically confirmed over proper
objection. See In rep Stolle & Webster, hie., 286 B.R. 532, 542, 545 n.8, 546
(Bankr. D. Del. 2002) (reserving examination of facts of chapter 11 case bearing
upon numerous suhstantive-consolidation factors and concomitant determination
whether substantive consolidation warranted).
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 10
 
Bruce Energy Ctr. Ltd. v. Otfa Corp. of Am. (In re Orfa Corp, of Ph la.), 129
B.R 404, 415 (Bankr. E.D. Pa. 1991) (citing cases); In re DR W Prop. Co. 82, 54
B.R. 489, 495 (Bankr. N.D. Tex. 1985).
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 11

(b)           Identical or Overlapping Officers or Directors.
 
When the debtor and the entities sought to be consolidated have identical or
overlapping officers or directors, this increases the likelihood of
consolidation, but is not controlling. See, e.g., In re Ltd. Gaming, 228 B.R. at
288; In re Lease-A-Fleet, 141 B.R. at 871, 877; In re Thickhead Am. Corp., No.
91-978, 1992 Bankr. LEXIS 2506 (Bankr. D. Del. Aug. 13, 1992); In re Drexel
Burnham Lambert Group Inc., 138 B.R. 723, 766 (Bankr. S.D.N.Y. 1992).
 
(c)           Consolidated Tax Returns or Financial Reporting.
 
When the debtor and its affiliates file consolidated tax returns, or report
their assets and liabilities on a consolidated basis in financial statements or
Securities and Exchange Commission documents, consolidation becomes more likely.
See, e.g., In re Richton Int'l, Corp., 12 B.R. 555 (Bankr. S.D.N.Y. 1981); In re
Food Fair, Inc., 10 B.R. 123 (Bankr. S.D.N.Y. 1981); Sow-ern, 328 F.2d 446;
compare Saccurato v. Shawmut Bank N.A. (In re Mars Stores, Inc.), 150 B.R. 869,
880 (Bankr. D. Mass. 1993) (consolidated financials in 10-Q weighed in favor of
consolidation), with In re Auto-Train, 810 F.2d at 278 (S-1 registration
statement supported creditor's claim of reliance on separate credit of entity
sought to be consolidated).
 
The presentation of consolidated financial statements and tax returns to the
public and creditors can factor significantly into a court's decision to
consolidate. See In re Murray Indus., Inc., 119 B.R. 820 (Bankr. M.D. Fla.
1990); In re Richton Int'l, Corp., 12 B.R. at 557. Consolidated tax returns and
financial statements can form a basis from which a cote can decide that the
practical impossibility of reconstructing a debtor's financial records makes
substantive consolidation necessary. See In re Drexel Burnham Lambert Group,
Inc., 138 B.R. 723. Still, a court may not consolidate a debtor with its related
entities if the existence of consolidated financial statements or tax returns
does not raise a substantial difficulty or expense in separating the finances of
the entities. In re World Access, Inc., 301 B.R. 217 (Bankr. N.D. Ill. 2003); In
re Snider Bros., Inc., 18 B.R. 230, 239 (Bankr. D. Mass. 1982) (consolidation
not warranted because debtor kept separate books and the allegation that it
would take considerable time and expense to verify accounting entries was not
sufficient). Moreover, entities not employing consolidated records may still be
substantively consolidated when their affairs are greatly entangled in a
functional sense. In re Standard Brands Paint Co., 154 B.R. at 572-73.
 
(d)           Inter-Affiliate Debts or Guarantees.
 
The presence of numerous inter-affiliate debts or guarantees among the
affiliates sought to be consolidated typically weighs strongly in favor of
consolidation, particularly ifsuch debts or guarantees are very extensive so
that untangling would be difficult or costly. See In re GC Cos., 274 B.R. 663,
673 (Bankr. D. Del. 2002) (significant loans of parent guaranteed by
subsidiaries reinforced necessity for substantive consolidation), rev 'd in part
on other grounds, 298 B.R. 226 (D. Del. 2003); Ira re Standard Brands Paint Co.,
154 B.R. at 572 (multiple interdebtor guarantees and interdebtor debts pointed
towards substantive consolidation even though the debtors were not "entangled in
a records sense"); In re Drexel Burrrharn Lambert Group, Inc., 138 B.R. at 766
(numerous and well known intercompany guarantees a factor in allowing
substantive consolidation of debtor and subsidiaries); In re Food Fair, 10 B.R.
at 126 (extensive cross corporate guarantees factor in the interrelationship of
the companies and in approving substantive consolidation); In re Richton Irnt'I
Co., 12 B.R. at 558 (same); In re Vecco Constr. Indus., Inc., 4 B.R. 407, 411
(Bang. E.D. Va. 1980) (existence of inter-company guarantee on major secured
obligation added support to substantive consolidation).
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 12
 
However, courts have found that the presence of inter-affiliate guarantees and
loans does not demand the imposition of substantive consolidation without the
existence of other factors such as commingling of assets and one set of records.
In re World Access, Inc., 301 B.R. 217 (intercotporate guarantees were one of
several factors that had relevance to the propriety of consolidation, but other,
more important factors such as commingling of assets and poor record keeping,
had not been established to justify consolidation); In re Donut Queen, Ltd., 41
B.R. 706, 711-12 (Bankr. E.D.N.Y. 1984) (guarantees were not of such a character
as to mandate consolidation because they related to one specific transaction and
did not evidence a great commonality of business purpose); In re Snider Bros.,
inc., 18 B.R. at 239 (consolidation not warranted despite the frequency of
intercorporate transactions, loans, direct sales and guarantees because debtor
kept separate books and the allegation that it would take considerable time and
expense to verify accounting entries was not sufficient).
 
(e)           Undercapitalization.
 
When the affiliates sought to be consolidated are grossly undercapitalized for
their business undertakings, the likelihood of consolidation increases. See,
e.g., In re 1438 Meridian Place, N. W , Inc., 15 B.R. 89, 96 (Bankr. D.D.C.
1981).
 
(i)            Commingling of Assets or Business Functions.
 
The debtor's commingling of assets or business functions with its affiliates
weighs in favor of consolidation, but generally is not dispositive unless the
commingling is so extensive as to make the separation of the entities' assets
impossible or not cost-effective. See, e.g., Soviero v. Franklin Nat'l Bank, 328
F.2d at 448. Consolidation may also he appropriate where the debtor and its
affiliates are merely functionally integrated, if other factors favoring
consolidation are present. E.g., In re Standard Brands, 154 B.R. at 572.
 
(g)           Failure To Maintain Corporate and Other Formalities.
 
The failure of the debtor to maintain corporate formalities, particularly in
dealings with its affiliates, weighs in favor of substantive consolidation; but
without more, this will not warrant consolidation except in the most egregious
cases. See, e.g., In re Snider Bros., 18 B.R. at 234; In re Buckhead Am. Corp.,
supra; see also Soviero, 368 F.2d at 448 (featuring flagrant disregard of
corporate forms); In re Tureaud, 45 B.R. at 660-61 (featuring egregious
disregard of corporate formalities).
 
(h)             Fraudulent or Preferential Transfers.
 
When significant fraudulent or preferential transfers exist between the debtor
and the entity sought to be consolidated, courts sometimes will grant
consolidation to obviate the  cost of avoiding or recovering such transfers.
See, e.g., In re Tureaud, 59 B.R, at 977; In re Standard Brands, 154 B.R. at
571. Other courts, however, have held that the traditional statutory methods for
avoiding and recovering such transfers expressly provided in the Bankruptcy Code
are always preferable to the more radical remedy of substantive consolidation.
See, e.g., hi re Lease-A-Fleet, 141 B.R. at 875-76.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 13
 
(i)           Fraudulent or Inequitable Use of an Affiliate.
 
When the debtor uses an affiliate to hide or perpetrate fraud, to hinder
creditors, or otherwise to advance an inequitable result, consolidation is
likely. See, e.g., Sampsell, 313 U.S. at 216-17; Manle Indus., 232 F.2d at 297;
In re Tureaud, 45 B.R. at 663.
 
(j)    Economic Benefits of Consolidation.
 
A factor frequently considered by courts is the potential profitability of
consolidating the debtor and its related entities. See, e.g., In re Vecco
Constr. htdus., Inc., 4 B.R. at 410. Consolidation has been granted where it
improved the debtor's chances for a successful financial reorganization. See,
e.g., In re Orfa Coip., 129 B.R. at 414-15 (citing In re F.A. Potts & Co., Inc.,
23 B.R. 569, 572 (Bankr. E.D. Pa. 1982)).
 
(k)             Degree of Difficulty in Segregating Assets and Liabilities.
 
An extremely probative and sometimes decisive factor in consolidation decisions
is the degree of difficulty in segregating the various entities' respective
assets and liabilities. Consolidation probably will be granted if the entities'
assets and liabilities are so entangled that their segregation is impossible or
can only be achieved at great expense. See, e.g., In re Augie/Restivo, 860 F.2d
at 519; In re Drexel Burnham, 138 B.R. at 766. But see In re DRW Prop., 54 B.R.
at 496-497 (refusing to grant consolidation even though it would cost over $2
million to disentangle the various entities).
 
(1)           Reliance on Separate Credit of Entities To Be Consolidated.
 
In honoring settled commercial expectations, courts frequently eschew
consolidation where objecting creditors have reasonably relied on the separate
credit of one of the entities sought to be consolidated. See, e.g., In re
Augie/Restivo, 860 F.2d at 515; In re Auto-Train, 810 F.2d at 277-78. A creditor
may be estopped from asserting such reliance, however, where the creditor knew
or should have known of the close association of the debtor and the entities
sought to be consolidated. Eustgroup, 935 F.2d at 249 n.l I (citing In re Snider
Bros., 18 B.R. at 235, 237, 233). Alternatively, if creditors have dealt with
the debtor and its related entities as a single integrated entity, that fact
weighs in favor of consolidation but is not controlling. Compare In re Leslie
Fay Cos., Inc., 207 B.R. 764, 780 (Bankr. S.D.N.Y. 1997) (granting
consolidation), and In re Munjbrd, 115 B.R. at 395-96 (granting consolidation),
with In re Crown Mach. & Welding, Inc., 100 B.R. 25, 28 (Bankr. D. Mont. 1989)
(refusing to consolidate even though creditors believed they were dealing with
one entity).
 
(m) Prejudice or Benefit to Creditors.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 14
 
Inequitable prejudice to creditors generally precludes consolidation. See, e.g.,
In re Augie/Restivo, 860 F.2d at 517-19 (refusing to consolidate where secured
lender's unsecured deficiency claim would have been subordinated as a result).
However, that some creditors will be adversely affected by consolidation is not
controlling. In re Murray Indus., Inc., 119 S.R. at 828. See In re Owens
Corning, 419 F. 3d 195 at 214 (3d Cir. 2005) (noting that "mere benefit to some
creditors...falls far short" of justifying consolidation.) Thus, if
consolidation would directly benefit certain creditors, it may be granted over
the objections of other creditors. E.g., Eastgroup, 935 F.2d at 251 (permitting
consolidation in part because it would increase the pro rata distribution to
priority creditors).
 
(n)           Individual or Non-Debtor Status of Entities To Be Consolidated.
 
A number of courts have expressed reluctance to consolidate a debtor with
individuals or with entities that are not themselves bankruptcy debtors.
Accordingly, in such cases a higher standard for consolidation may be imposed.
See, e.g., In re Lease-A-Fleet, 141 B.R. at 874, 875-76 (noting that
consolidation of a non-debtor "should be reserved for unusual circumstances");
In re Julien Co., 120 B.R. at 935 (noting that the bankruptcy trustee's attempt
to consolidate assets of individual contemplated a "broader and more invasive
result").
 
Methodologies for Applying Substantive Consolidation Factors
 
As the overriding concern guiding the application of the above factors is the
equitable treatment of creditors, the central inquiry in evaluating a motion for
substantive consolidation is whether the economic prejudice resulting from
continued recognition of the entities' separateness outweighs the economic
prejudice that would be caused by the entities' consolidation. E.g., Eastgroup,
935 F.2d at 249 (quoting In re Snider Bros., 18 B.R. at 234). Nevertheless, the
federal courts have implemented different approaches for assaying the numerous
factors discussed above. While our opinion is not limited to the application of
any specific methodology, three basic methodologies have emerged. See generally
In re Bonham, 226 B.R. at 81-83. They are as follows:
 
(a)            First Methodology.
 
The first methodology relies on the factors listed above, or some subset
thereof', as a means for measuring the equities, benefits, and detriments of
consolidation. See, e.g., In re Creditors Sere., 195 B.R. at 690 ("The factors
merely provide the framework to assist the Court's inquiry whether harm will
result in the absence of consolidation."); In re IJecco Constr., 4 B.R. at 410.
According to this view, no one factor is decisive, and not all of the factors
favoring consolidation need be present in order for consolidation to be
justified. Eg., In re Orfa Corp., 129 B.R. at 415. In situations where some
factors favoring consolidation are present to a significant degree, but other
critical factors are absent or are in conflict, a court nonetheless may conclude
that substantive consolidation is sufficiently beneficial to be appropriate.
Ibid. Courts following this approach, however, generally place the burden on the
proponent of consolidation of proving that the benefits from consolidation
outweigh any resulting prejudice. E.g., In re Crown Mach., 100 S.R. at 27
(citing Matter of Steuiy, 94 B.R. 553, 554 (Bankr. N.D. Ind. 1988)); In re
Snider Bros., 18 B.R. at 238.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 15
 
(b)            Second Methodology.
 
The United States Court of Appeals for the Second Circuit has articulated a
similar, but not identical, methodology that has gained acceptance in a number
of courts. This standard treats the relevant factors outlined above as mere
variants of two critical criteria: (i) whether creditors dealt with the entities
sought to be consolidated as a single economic unit and did not rely on their
separate identity in extending credit, and (ii) whether the affairs of the
entities sought to be consolidated are so entangled that consolidation will
benefit all creditors because segregating the entities' respective affairs is
impossible or so costly as to threaten the realization of any net assets for
creditors. In re Augie/Restivo, 860 F.2d at 518-19; see also Colonial Realty,
966 F.2d at 61 (affirming the Augie/Restivo standard). If the proponent of
consolidation establishes that either of these criteria is satisfied,
consolidation may be granted. In re Standard Brands, 154 B.R. at 569. See also
In re Bonham, 226 B.R. at 97. More recently, in In re Owens Corning, 419 F.3d
195 (3d Cir. 2005), the United States Court of Appeals for the Third Circuit
articulated the following five principles in determining whether to order
consolidation:
 
(I) Limiting the cross-creep of liability by respecting entity separateness is a
`fundamental ground [ ].' As a result, the general expectation of state law and
of the Bankruptcy Code, and thus of commercial markets, is that courts respect
entity separateness absent compelling circumstances calling equity (and even
then only possibly substantive consolidation) into play.
 
(2)           The harms substanstive consolidation addresses are nearly always
those caused by debtors (and entities they control) who disregard separateness.
Harms caused by creditors typically are remedied by provisions found in the
Bankruptcy Code (e.g., fraudulent transfers  548 and 544(b)(1), and equitable
subordination, § 510(c)).
 
(3)           Mere benefit to the administration of the case (for example,
allowing a court to simplify a case by avoiding other issues or to make
postpetition accounting more convenient) is hardly a harm calling substantive
consolidation into play.
 
(4)           Indeed, because substanitve consolidation is extreme (it may
affect profoundly creditors' rights and recoveries) and imprecise, this 'rough
justice' remedy should be rare and, in any event, one of the last resort after
considering and rejecting other remedies (for example, the possibility of more
precise remedies conferred by the Bankruptcy Code).
 
(5)           While substantive consolidation may be used defensively to remedy
the identifiable harms caused by entangled affairs, it may not be used
offensively (for example, having a primary purpose to disadvantage tatically a
group of creditors in the plan or to alter creditor rights).
 
Id. at 211(citations omitted).
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 16
 
(c)           Third Methodology.
 
The third methodology has been adopted in the Eleventh Circuit, the District of
Columbia Circuit and Third Circuit and may constitute the prevailing standard
for substantive consolidation in many jurisdictions. This standard allows the
proponent of consolidation to establish a prima facie case for consolidation by
demonstrating (i) a substantial identity between the entities sought to he
consolidated, and (ii) that consolidation is necessary to avoid some harm or to
realize some benefit. The proponent of consolidation may rely upon the usual
factors relied on in substantive consolidation cases, or some subset thereof, to
prove either or both elements of the prima facie case. Upon establishing a prima
facie case, the burden shifts to objecting creditors to prove that they
reasonably relied on the separate credit of one of the entities sought to be
consolidated in extending credit and that they would be prejudiced by
consolidation. If a creditor proves reasonable reliance and prejudice,
consolidation may be granted only if its benefits "heavily outweigh" its
detriments. If such a creditor fails to prove either reasonable reliance or
prejudice, however, consolidation may be granted regardless of whether the
benefits of consolidation "heavily outweigh" its detriments. E.g., In re New
Ctr. Hasp., 187 B.R. at 569 ("Since reliance and prejudice have not been shown,
the Court need not reach the issue of whether the benefits of consolidation
`heavily' outweigh the harm."). See also Eastgroup, 935 F.2d at 249; In re Auto
Train, 810 F.2d at 276; In re Ltd Gaming, 228 B.R. at 287; In re Standard
Brands, 154 B.R. at 568-69; In re Lewellyn, 26 B.R. 246, 251-252 (Bankr. S.D.
Iowa 1982).
 
Because the disregard of separate corporate existences is not generally favored,
there is a presumption against substantive consolidation, and the party seeking
it has the burden of establishing the necessity for it. E.g., In re Auto-Train,
810 F.2d at 276. Courts have generally treated substantive consolidation as the
exception rather than the rule because of the "possibility of unfair treatment
of creditors who have dealt solely with the corporation having a surplus as
opposed to those who have dealt with the related entities with deficiencies." In
re Con''1 Vending Mach. Corp., 517 F.2d at 1001; see also Kheel, 369 F.2d at 847
(it should be the "rare case" where substantive consolidation is granted); In re
DRW Prop., 54 B.R. at 494 (courts should grant substantive consolidation
sparingly because of the possibility of unfair treatment of some creditors).
Thus, although "the term [consolidation] has a disarmingly innocent sound, ...
[it] is no mere instrument of procedural convenience ... but a measure vitally
affecting substantive rights" in equity. In re Flora Mir Candy Corp., 432 F.2d
at 1062. Furthermore, because the rules for substantive consolidation are not
statutorily provided, courts must examine the facts and circumstances of each
ease to determine if such an order is warranted.
 
The factors weighed by the federal courts in determining whether substantive
consolidation is appropriate fall within two general categories. First, courts
have evaluated the internal relationships of the affiliated entities to
determine whether "there is substantial identity between the entities to be
consolidated." Eastgroup, 935 F.2d at 249. Second, courts have evaluated whether
"consolidation is necessary to avoid some harm or to realize some benefit" with
respect to the creditors of the entities to be consolidated. Id. This second
factor relates to whether "creditors dealt with the entities as a single
economic unit and did not rely on their separate identity in extending credit."
hr re Augie/Restivo, 860 F.2d at 518.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 17
 
Substantive Consolidation as Applied Substantial Identity.
 
In analyzing the pre-bankruptcy interrelationship between the parties with an
eye toward their potential substantial identity, many federal courts have
articulated an objective list of factors to be applied in substantive
consolidation eases. For example, the court in In re Vecco Construction set
forth seven factors for determining whether substantive consolidation is
appropriate:
 
1.            The commingling of assets and business functions.
 
2.
The degree of difficulty in segregating and ascertaining individual assets and
liabilities.

3.            The existence of parent and intercorporate guarantees on loans.
4.            The transfer of assets without observance of corporate
formalities.
5.            The presence or absence of consolidated financial statements.
 
6.
The unity of interests and ownership between the various corporate entities.

7.            The profitability of consolidation at a single physical location.
 
In re Vecco Constr., 4 B.R. at 410. Accord In re Murray Indus., Inc., 119 B.R.
at 830; In re Mortgage Irrv. Co., 1 l 1 B.R. 604, 610 (Bankr. W.D. Tex. 1990).
See also Fish, 114 F.2d at 191 (setting forth a list of ten substantially
similar factors). It must be stressed, however, that the factors set forth in In
re Vecco Construction, along with additional factors formulated in other cases,
are merely "examples of information that may be useful to courts charged with
deciding whether there is a substantial identity between the entities to he
consolidated and whether consolidation is necessary to avoid some harm or to
realize some benefit." Eastgroup, 935 F.2d at 250. Therefore, although a
proponent of consolidation may want to frame his argument using the seven
factors outlined in In re Vecco Construction, the existence or absence of any
number of those factors is not necessarily determinative. Eastgroup, 935 F.2d at
249.
 
Benefit or harm to creditors.
 
In considering whether or not to impose substantive consolidation, courts have
also weighed the potential harm or benefit to creditors. The United States Court
of Appeals for the Second Circuit has stated that the "sole purpose of
substantive consolidation is to ensure the equitable treatment of all
creditors," In re Augie/Restivo, 860 F.2d at 518, and that the Vecco
Construction factors are "merely variants on two critical factors: (i) whether
creditors dealt with the entities as a single economic unit and `did not rely on
their separate identity in extending credit,' . . . or (ii) whether the affairs
of the debtors are so entangled that consolidation will benefit all creditors."
In re Augie/Restivo, 860 F.2d at 518. Where creditors rely on the separate
existence of corporate entities in extending credit, or would suffer more than
minimal harm from disregarding such separate existence, the balance of equities
weighs against substantive consolidation. In re Donut Queen, 41 B.R. at 710, The
United States Court of Appeals for the Eleventh Circuit, like the Court of
Appeals for the Second Circuit, has stressed creditor reliance and prejudice as
the key factors in any consolidation analysis: if a party opposing substantive
consolidation establishes that "(1) it has relied on the separate credit of one
of the entities to be consolidated; and (2) it will be prejudiced by substantive
consolidation," then substantive consolidation may be ordered only if the
"demonstrated benefits of consolidation `heavily' outweigh the harm." Eastgroup,
935 F.2d at 249 (citing In re Auto-Train, 810 F.2d at 276). Courts have relied
upon the existence of such prejudice as grounds for denying substantive
consolidation. In re Ai.1gie/Restivo, 860 F.2d 515; In re Auto-Train, 810 F.2d
at 277-78; In re Flora Mir Candy, 432 F.2d at 1062-63; Anaconda Bldg. Materials
Co. v. Newland, 336 F.2d 625, 628 (9th Cir. 1964).3
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 18
 
 
Some courts have considered whether substantive consolidation increases the
likelihood of the debtor's rehabilitation and reorganization. Factors considered
include the potential savings in cost and time, the elimination of duplicate
claims, and whether there is a question who among potentially consolidated
parties is liable. Cont 'I Vending, 517 F.2d at 1001.4 Eliminating the need to
disentangle assets, however, does not, without more, justify consolidation.
"[S]ubstantive consolidation should be used only after it has been determined
that all creditors will benefit because untangling is either impossible or so
costly as to consume the assets." In re Augie/Restivo, 860 F.2d at 519.
 
IV. ANALYSIS
 
Based on the representations, warranties, assumptions, and covenants relied upon
for purposes of this opinion as specified in Section II above, the accuracy in
all respects material to Borrower's separateness of such representations and
warranties and the compliance in all respects material to Borrower's
separateness, with such covenants we have assumed for purposes of this opinion,
we believe it would be difficult for a creditor or other party in interest (a)
to establish a prima facie case for Substantive Consolidation, (b) to prove that
Borrower is so entangled with any Relevant Entity as to cause any difficulty in
segregating their respective assets and liabilities, or (c) to establish that
any of such parties has been organized or used for any illicit or illegal
purpose, or for the purpose of working any injustice upon their creditors.
 
More specifically, none of the seven factors recited in In re Vecco
Construction, 4 B.R. at 410, would militate in favor of substantial identity
behveen the Borrower and any Relevant Entity,
 
 

--------------------------------------------------------------------------------

 Conversely, courts have also rioted the absence of objecting parties as a
factor favoring consolidation. Standard Brands, 154 B.R at 571-572 (inferring
lack of harm to creditors from lack of objection to consolidation); In re
Buckhead Am.Corp., No. 91-978, 1992 Bankr. LliXIS 2506 (order granting
substantive consolidation of a special-purpose subsidiary with its parent after
all objections from the subsidiary's creditors had been resolved through
settlement): In re Drexel Burnham Lambert, 138 B.R. at 766 (citing lack of
objections from creditors in approving a plan of reorganization premised on
substantive consolidation); In re Frontier Airlines, inc.. 9)3 B.R. at 1016
(granting substantive consolidation where "complete financial separation of the
entities would he difficult to accomplish" and Into party in interest" had
objected). Accordingly, we express no opinion as to whether a bankruptcy court
would order substantive consolidation should none of the parties to these
transactions object to consolidation.
 
4 See also In re Drexel Ilarnhanr Lambert, 138 B.R. at 766 (approving a plan of
reorganization premised on substantive consolidation where no creditors had
objected and where establishing to whom actual liability, if any, should he
allocated would be a "[H]erculean task consurning years oleostly professional
services, thereby draining signiticnlt amounts of value from the Deblors'
estates ").
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 19
 
given such representations, warranties, and covenants set forth above with
respect to the Loan Documents, the Organizational Documents, and the
Certificate. We note that Acadia Startegic has, pursuant to that certain
Environmental Indemnity Agreement, agreed to indemnify Lender for any Losses (as
defined therein) incurred by Lender as a result of certain environmental
conditions with respect to the Property, as set forth therein (the
"Environmental Indemnity"); and the Guarantor has, pursuant to that certain
Guaranty Agreement, indemnified Lender for certain "bad boy" acts as set forth
therein (the `"Non-Recourse Guaranty", and together with the Environmental
Indemnity, and the Non-Recourse Guaranty, collectively referred to herein as the
"Guaranty"), implicating Vecco 's guaranty factor. However, this factor should
not be sipificant with respect to the Environmental Indemnity and Non-Recourse
Guaranty, given that the applicable Guarantor's obligations pursuant to said
Environmental Indemnity and Non-Recourse Guaranty are limited in scope in the
following manner: (a) the Environmental Indemnity extends only to liability of
the Lender as a result of the presence of Hazardous Substances on the Property
or the release of Hazardous Substances (each as defined therein); (b) the
Non-Recourse Guaranty extends only to what we believe to be customary liability
for such matters as fraud, intentional misrepresentation, misapplication or
conversion of security deposits, insurance proceeds, condemnation awards and
other "bad boy acts", as specifically set forth in the Non-Recourse Guaranty.
Further, given Lender's reasonable reliance upon Borrower's identity as a legal
entity separate from all Relevant Entities. Lender has relied upon Borrower's
assets as separate from the Relevant Entities in making the Loan. Lender's
reasonable reliance upon the Borrower's separateness from the Relevant Entities
militates strongly against Substantive Consolidation. See In re Cent. European
Indus. Del,. Co., 288 B.R. 572 (Bankr. N.D. Cal. 2003); see also In re Owens
Corning 419 F.3d 195 (3d Cir. 2005).
 
Further, with respect to the Guaranty, we note that the presence or absence of
potential liability of Guarantor pursuant to the Guaranty is one factor in
evaluating whether a bankruptcy court would order substantive consolidation of
the assets and liabilities of the Borrower with those of Guarantor or with those
of any other Relevant Entity. The presence of this potential liability might be
found to blur the separate identity of the subject entities and to indicate that
in making the Loan the Lender relied on the combined assets of Borrower and its
affiliated entities, but would not in it of itself, in our opinion, cause the
Bankruptcy Court to consolidate.
 
We fully recognize that Substantive Consolidation can potentially benefit
unsecured and undersecured creditors of a Relevant Entity by rendering such
creditors' claims payable pan prism with those of Borrower's unsecured or
undersecured creditors out of any net equity in the Property or other assets of
Borrower. Such benefit is offset, however, by the inequitable prejudice such
substantive consolidation would work upon Borrower's unsecured and undersecured
creditors, if any, whose ability to recover upon Borrower's obligations would be
diluted by the availability of the net equity in the Property or other assets of
Borrower to unsecured and undersecured creditors of such Relevant Entity.
 
With respect to potential harm to the Lender or other holder of the Loan from a
Substantive Consolidation, we acknowledge that bankruptcy courts have ordered
substantive consolidation over the objection of a fully-secured creditor on the
ground that such a creditor is not harmed by substantive consolidation. See In
re F.A. Potts, 23 B.R. at 573; see also In re
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 20
 
Mortgage Inv. Co., 111 B.R. 601, 610 (Bankr. W.D. Tex. 1990) (overruling secured
creditor's objection to reorganization plan calling for substantive
consolidation of affiliates where secured creditor was receiving "indubitable
equivalent" of its secured claim). However, the facts of those bankruptcy cases,
and the legal conclusions flowing from the facts of those cases, are materially
distinguishable from the facts and legal principles that underlie the Loan.
Contrary to the assumptions set forth in Section II above and the Certificate
with respect to Borrowers' separateness, upon which we rely, the entities in In
re F.A. Potts had always closely interrelated their financial affairs, had
engaged in inter-entity loans, and had formed "essentially one operation." In re
F.A. Potts, 23 B.R. at 573. The entities in In re Mortgage Investment had
unitary ownership, had commingled assets and business functions, and had
transferred assets among themselves without observing corporate formalities. In
re Mortgage Ijiv., 111 B.R. at 610. As we assume, to the extent set forth above,
that Borrower will comply with the Loan Documents and Borrower's LLC Agreement
regarding compliance by it with respect to the separateness of Borrower, and as
the separateness covenants contained therein forbid the abovementioned conduct
committed by the entities in In re P.A. Potts and in In re Mortgage Investment,
Substantive Consolidation should not occur nor be countenanced under the
holdings of In reF.A. Potts or In re Mortgage Investment.
 
Though Lender is secured, it would foreseeably be harmed by Substantive
Consolidation of Borrower with a Relevant Entity. In such event, the various
assets of Borrower would be pooled with the assets of the Relevant Entity to
form a unitary bankruptcy estate from which allowed claims of creditors and
allowed interests of equity security interest holders would receive
distributions (if and to the extent the estate contains assets) in accordance
with the distributional and priority schemes in the Bankruptcy Code. In such
event, the Lender also would likely be enjoined from foreclosing upon its
Security Instrument on the Property by the automatic stay provisions of Section
362 of the Bankruptcy Code, and would then have to meet the standard enunciated
in Section 362(d) of the Bankruptcy Code, and thereby obtain relief from the
automatic stay, in order to foreclose upon its Security Instrument on the
Property.
 
There can be no assurance that the Loan will be deemed fully secured as of the
date of Borrower's bankruptcy, if any, or a proceeding for Substantive
Consolidation. If the Loan is undersecured, by definition no equity exists in
the Lender's collateral of the Borrower for the Loan. This may eliminate the
incentive for creditors to seek the substantive consolidation of Borrower with
any Relevant Entity, as Borrower would have no assets that are not collateral
for the Loan and that remain after satisfaction of the Lender's security
interest to which unsecured creditors may look for satisfaction of their own
claims.
 
The Loan is a non-recourse obligation of Borrower except to the extent of the
Recourse Obligations specifically set forth in the Loan Documents, which we
believe to be customary recourse carve-outs for loss suffered by Lender as a
result of "bad acts". No Relevant Entity has any liability for repayment of the
Loan, except pursuant to the Guaranty, as discussed above. Accordingly, all in
all, it appears that Lender relied, among other things, primarily upon the
creditworthiness of Borrower and the value of the Property in making the Loan.
Moreover, we conclude that Lender would not have made the Loan on the same
favorable terms if Borrower were not organized as a single purpose entity for
the
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 21
 
express purpose of insulating its assets from liabilities external to the
Property. Thus, it is clear that Substantive Consolidation, with its attendant
imposition on Borrower of liabilities external to the Property, would frustrate
one of the primary considerations of Lender in making the Loan.
 
Finally, it should be noted that if Borrower is not a debtor under the
Bankruptcy Code at the time substantive consolidation is sought, a bankruptcy
court likely would impose a significantly higher standard for its substantive
consolidation. The eases in which courts have permitted the substantive
consolidation of a non-debtor have been characterized either by fraud, see,
e.g., Sainpsell, 313 U.S. 215, or by an egregious disregard for corporate
formalities,extensive commingling of assets, and a complete failure to maintain
separate books and records, rendering the segregation of the entities'
respective assets and liabilities virtually impossible. See, e.g., Soviero, 328
F.2d 446; Tureaud, 45 B.R. 658. Inasmuch as the assumptions above, with respect
to the separateness covenants of Borrower, forbid such activities, it is even
more unlikely that a bankruptcy court would order Substantive Consolidation when
Borrower is not itself a debtor under the Bankruptcy Code. See In re
Lease-A-Fleet, 141 B.R. at 877 (noting that common ownership, overlapping as
opposed to identical directorships, common use of space, and the existence of a
"substantial yet informal" debtor-creditor relationship as opposed to an
intermingling of assets are "patently insufficient" to establish the degree of
entanglement necessary to render substantive consolidation of a non-debtor an
appropriate remedy). Our opinion, however, is not affected by whether the
Borrower is itself a debtor under the Bankruptcy Code.
 
V.           OPINION
 
Based on the foregoing and subject to the qualifications and assumptions set
forth in this opinion, it is our opinion that in the event that any one or more
of the Relevant Entities were to be a debtor or a debtor acting as a
debtor-in-possession in a case under the Bankruptcy Code, under present reported
decisional authority and statutes applicable to federal bankruptcy cases, in a
properly presented and competently argued case, a United States Bankruptcy Court
or other United States court exercising jurisdiction of such case under the
Bankruptcy Code would not, in the proper exercise of its equitable discretion,
disregard the separate existence of the Borrower so as to order substantive
consolidation of the assets and liabilities of Borrower with the assets and
liabilities of such Relevant Entity or Relevant Entities and treat such assets
and liabilities as though Borrower and such Relevant Entities were one entity,
regardless of whether Borrower was also a debtor under the Bankruptcy Code.
 
VI.           QUALIFICATIONS
 
We note that a bankruptcy court, as a court of equity, has the express power to
issue any order or process necessary to carry out the purposes and provisions of
the Bankruptcy Code. Substantive consolidation analysis requires an extremely
fact-intensive inquiry, and so substantive consolidation eases are largely srri
generis. Accordingly, it is difficult to ascertain a consistent factual pattern
upon which legal precedent of general applicability may be based. The foregoing
opinion, therefore, necessarily is based upon a reasoned analysis of cases
decided by courts under the laws of various jurisdictions, which cases would not
necessarily
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 22
 
be controlling in all jurisdictions.
 
The opinion expressed herein does not constitute an empirical prediction as to
the actual result or holding in any particular litigation, but is, rather, our
considered legal judgment as to the proper application of legal and equitable
principles applicable in bankruptcy cases to the facts set forth herein and
relied upon for purposes of this opinion. We note that legal opinions on
bankruptcy law matters unavoidably have inherent limitations that generally do
not exist in respect of other legal issues on which opinions to third parties
typically are given. These inherent limitations exist primarily because of the
pervasive equity powers of bankruptcy courts, the overriding goal of
reorganization to which other legal rights and policies may be subjugated, the
potential relevance to the exercise of judicial discretion of future-arising
facts and circumstances, and the nature of the bankruptcy process. These
limitations should be taken into account in analyzing the bankruptcy-related
risks associated with the Loan.
 
We do not purport to express an opinion on any laws other than the laws of the
United States of America under the Bankruptcy Code (including reported decisions
thereunder) in effect as of the date this opinion is given. This opinion is
given only on the date hereof, and we assume no obligation to inform you of
changes in the facts or law bearing on this opinion even if such changes are
brought to our attention.
 
The opinion expressed herein is given only for the benefit of, and may be relied
upon by, Lender, its successors and assigns (including, without limitation, any
assignee of Lender's interest in the Loan and any participant of Lender's
interest in the Loan), Lender's counsel in connection with the Loan, any
servicer of the Loan, any purchaser of the Loan or any portion thereof in any
securitization, any rating agency which rates any securities in connection with
the Loan, the issuer of securities in a securitization of the Loan, and any
trustee, servicer or special servicer appointed in connection with a
securitization of the Loan, solely in connection with the transactions
contemplated by the Loan Documents, and may not ,be relied upon by any other
party or for any other pumose without our prior written consent.
 
Very truly yours,
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 23
 
SCHEDULE I
 
A)Documents relating to the Loan:
 
A.             Building Loan Agreement Between Borrower and Lender;
 
B.             Project Loan Agreement Between Borrower and Lender;
 
C.             Building Loan Promissory Note from Borrower in favor of Lender;
 
D.             Project Loan Promissory Note in favor of Lender;
 
E.              Building Loan Mortgage and Security Agreement from Borrower in
favor of Mortgage Electronic Registration Systems, Inc.;
 
F.              Project Loan Mortgage and Security Agreement from Borrower in
favor of Mortgage Electronic Registration Systems, inc. (Documents (F) and (G)
collectively referred to as the "Mortgages");
 
G.             Building Loan Assignment of Leases and Rents from Borrower in
favor of Mortgage Electronic Registration Systems, Inc.;
 
H.            Project Loan Assignment of Leases and Rents from Borrower in favor
of Mortgage Electronic Registration Systems, Inc. (Documents (H) and (I)
collectively referred to as the "Assignments");
 
I.             Administration Fee Letter from Borrower to Lender;
 
J.             Cash Management Agreement among Borrower, Lender, Agent and
Manager;
 
K.            Assignment of Management Agreement and Subordination of Management
Fees from Borrower in favor of Lender;
 
L.            Assignment of Agreements, Permits and Contracts from Borrower to
Lender;
 
M.           Guaranty of Completion from Acadia Strategic in favor of Lender;
 
N.            Guaranty of Recourse Carve Outs from Guarantor in favor of Lender;
 
O.             Environmental indemnity Agreement from Borrower and Acadia
Strategic to Lender; and
 
P.             Deposit Account Control Agreement between Borrower, Lender and
Bank of America, N.A.
 
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 24
 
B)           Organizational Documents.
 
 
(1)
Certificate of Formation of Borrower, dated as of December 8, 2006, as amended
on January 25, 2007;

 
(2)
Operating Agreement of Borrower, dated as of December 8, 2006.

       
 
 

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 1

 
EXHIBIT A
CERTIFICATE
 
With respect to the non-consolidation opinion dated December , 2007 (the
"Opinion") to be delivered by Wachtel & Masyr, LLP ("W&M") in connection with
the $11,229,260.33 Building Loan and $4,920,739.67 Project Loan (collectively,
the "Loan") from Bear Stearns Commercial Mortgage, Inc. (the "Lender") to Acadia
Atlantic Avenue, LLC, a Delaware limited liability company, the undersigned
hereby certifies that, after due inquiry and review of the Opinion.
 
The undersigned hereby certify that, after due inquiry and review of the
Opinion:
 
  1.            The undersigned has personal knowledge of the matters set forth
herein.
 
 
2.
The undersigned acknowledges that (i) Wachtel & Masyr, LLP will rely on the
representations contained in this Certificate in rendering the Opinion, (ii) the
Lender and its successors and assigns will rely on the Opinion in granting the
Loan to Borrower, and (iii) the representations contained in this Certificate
may also be relied on by nationally recognized statistical rating organizations
in connection with such rating organizations' rating of the Note and others as
set forth in the Opinion Letter.

 
 
3.
The facts and assumptions contained in the Opinion are true and correct in all
material respects with respect to the undersigned, as of the date hereof.

 
 
4.
The undersigned has no reason to believe that any statement or fact expressed in
the Opinion Letter is untrue, inaccurate or incomplete in any material respect.

 
 
5.
The individual signing below has been duly authorized by the undersigned entity
to execute this Certificate on its behalf.

 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
of the Opinion.
 
 
Exhibit K - Page 1

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 2


 
ACADIA ATLANTIC AVENUE, LLC
         
By: /s/ Robert Masters
 
Name: Robert Masters
  Title:   Senior Vice President      
 
 
 
 
 
  ACADIA 3319 ATLANTIC AVENUE, LLC      
By: /s/ Robert Masters
 
Name: Robert Masters
  Title:   Senior Vice President           
ACADIA STRATEGIC OPPORTUNITY FUND II, LLC
      By:  Acadia Realty Acquisition II, LLC,   its managing member        By:
Acadia Realty Limited Partnership,    its sole member        By: Acadia Realty
Trust,    its general partner           
By: /s/ Robert Masters
 
Name: Robert Masters
 
Title:   Senior Vice President
                  POST MANAGEMENT, LLC           By:_____________________   
Name:    Title:  

 
 
Exhibit K - Page 2

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 1

EXHIBIT L
 
BORROWER'S REQUISITION
 
(Building Loan)
 
[Letterhead of Borrower]
 
_______, 200__
 
 
Bear Stearns Commercial Mortgage, Inc. 383 Madison Avenue
New York, New York 10179
 
Re:            Atlantic Avenue Self-Storage, 3319 Atlantic Avenue, Brooklyn, New
York
 
Ladies and Gentlemen:
 
In accordance with that certain [Building Loan Agreement (the "Building Loan
Agreement")] [Project Loan Agreement (the "Project Loan Agreement")] dated as of
December 26, 2007, between Bear Stearns Commercial Mortgage, Inc. ("Lender") and
Acadia Atlantic Avenue LLC ("Borrower"), this letter will serve as the
Borrower's Requisition requesting an Advance in the amount of $under the
[Building Loan Agreement] [Project Loan Agreement]. All capitalized terms used
herein and not defined herein have the same meaning as in the Building Loan
Agreement.
 
Please wire the requested Advance on_____, 200__, as follows:
 
Amount: Bank:
ABA#:
 
Account:
Account Number:
 
The support for the above Advance is provided in the attached draw schedules.
Please advise the undersigned as soon as the Advance has been credited.
 
Borrower hereby acknowledges that it has no outstanding defenses, claims,
counterclaims or offsets against Lender under the Loan Documents.
 
Borrower represents and warrants to Lender as of the date hereof as follows:
 
 
(i)
All amounts shown on all previous Borrower's Requisitions have been paid in full
and all amounts requested herein have been paid or will be paid in full from the
proceeds of the disbursement requested hereby.

 
 
(ii)
All work on the Property to the date of this Requisition has been performed in
accordance with the Plans and Specifications, and there have  been no changes to
the Plans and Specifications except as approved by Lender or as authorized by
the Building Loan Agreement.

 
 
Exhibit L

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 2
 
 
(iii)
All labor, materials, and/or services shown on each draw schedule, for which
funds have been or are requested, are incorporated into the Property at this
date, or in the case of Stored Materials, have been stored in accordance with,
and otherwise satisfy the requirements of, the Building Loan Agreement.

 
 
(iv)
None of the amounts for which payment is requested in this Requisition have been
included in any prior Borrower's Requisition.

 
 
(v)
All required Governmental Approvals of the Plans and Specifications by any
Govenunental Authority have been obtained.

 
 
(vi)
There have been obtained all required Governmental Approvals by all Governmental
Authorities required to complete the work described in the Plans and
Specifications which work is now in progress or was previously completed.

 
 
(vii)
To the best knowledge of Borrower, all work on the Property, which has been
completed or which is in progress as of this date, does not violate any
applicable Legal Requirement.

 
 
(viii)
There is no Default or Event of Default under the Building Loan Agreement.

 
 
(ix)
The representations and warranties reaffirmed by this Draw Request pursuant to
Section 2J L3 of the Building Loan Agreement are true and correct in all
material respects on and as of the date of this Borrower's Requisition and will
be true and correct in all material respects on and as of the date of such
disbursement.

 
 
(x)
The Improvements have not been injured or damaged by fire, explosion, accident,
flood or other casualty.

 
 
(xi)
There has been, since the date of the Building Loan Agreement, no change in the
respective properties, business prospects, profits or conditions (financial or
otherwise) of Borrower or any Guarantor, except changes occurring in the
ordinary course of business, none of which individually or in the aggregate have
been materially adverse.

 

  Very truly yours,                 
 
                    By:          Name:        Title:   

 
 
Exhibit L

--------------------------------------------------------------------------------

 
 
Bear Stearns Commercial Mortgage, Inc.
Page 3
 
EXHIBIT M
 
AIA DOCUMENT NO. 6702
 
(FORM OF APPLICATION AND CERTIFICATE FOR PAYMENT)
 
[See Attached Form]
 
 
Exhibit L

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_74pg68.jpg]
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_74pg69.jpg]